 
Exhibit 10.3
 
CONFORMED COPY
 

 
Dated 9 May 2007
     
 
SHIRE PLC
 
and
 
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
 
 
 
 
TRUST DEED
 
constituting
 
U.S.$1,100,000,000
 
2.75 per cent. Convertible Bonds due 2014
 
                 
Linklaters
 
Ref: CJXW/AKG
 
Linklaters LLP

 

--------------------------------------------------------------------------------


 
This Trust Deed is made on 9 May 2007 between:
 
(1)
SHIRE PLC (the “Issuer”) and

 
(2)
BNY CORPORATE TRUSTEE SERVICES LIMITED (the “Trustee”, which expression, where
the context so admits, includes any other trustee for the time being of this
Trust Deed).

 
Background:
 
(A)
The Issuer, incorporated in England and Wales under the Companies Act 1985 with
registered number 5492592, has authorised the issue of U.S.$1,100,000,000 2.75
per cent. Convertible Bonds due 2014 to be constituted by this Trust Deed.

 
(B)
The Trustee has agreed to act as trustee of this Trust Deed on the following
terms and conditions.

 
This Deed witnesses and it is declared as follows:
 
1
Interpretation

 
1.1
Definitions:

 
Capitalised terms defined in the Conditions but not herein shall when used
herein have the meaning given to them in the Conditions. In addition, the
following expressions have the following meanings:
 
“Agents” means the Principal Paying and Conversion Agent and any other Paying
and Conversion Agents that may be appointed from time to time or any of them
 
“Authorised Signatory” means any of the following officers of the Issuer: a
Director, the Company Secretary, the Group Financial Controller, the Global Head
of Tax and Treasury, the Group Treasurer or the VP Group Reporting (or any of
their respective successors)
 
“Bondholder” means the holder of a Bond
 
“Bonds” means the bearer bonds substantially in the form set out in Schedule 1
comprising the U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014, in
each case having attached thereto Coupons, constituted by this Trust Deed and
for the time being outstanding or, as the context may require, a specific number
of them and includes any replacement Bonds issued pursuant to the Conditions and
(except for the purposes of Clause 2.1) includes the Temporary Global Bond and
the Global Bond
 
“Clearstream, Luxembourg” means Clearstream Banking, société anonyme
 
“Conditions” means the terms and conditions set out in Schedule 1 as from time
to time modified in accordance with this Trust Deed and, with respect to any
Bonds represented by the Global Bond, as modified by the provisions of the
Global Bond. Any reference to a particularly numbered Condition shall be
construed accordingly
 
“Coupons” means the bearer coupons relating to the Bonds or, as the context may
require, a specific number of them and includes any replacement Coupons issued
pursuant to the Conditions
 
“Euroclear” means Euroclear Bank S.A./N.V.
 
“Event of Default” means an event described in Condition 9 which, if so required
by that Condition, has been certified in writing by the Trustee to be, in its
opinion, materially prejudicial to the interests of the Bondholders
 

--------------------------------------------------------------------------------


 
“Extraordinary Resolution” has the meaning set out in Schedule 3
 
“Global Bond” means the permanent global bond which will represent the Bonds or
some of them, after exchange of the Temporary Global Bond, or a portion of it,
substantially in the form set out in Part 2 of Schedule 2
 
“Joint Lead Managers” means the joint lead managers named as such in the
Subscription Agreement
 
“Managers” means the managers referred to as such in the Subscription Agreement
 
“outstanding” means, in relation to the Bonds, all the Bonds issued except (a)
those which have been redeemed in accordance with the Conditions, (b) those in
respect of which Conversion Rights have been exercised, and all the obligations
of the Issuer duly performed in relation thereto, (c) those in respect of which
the date for redemption has occurred and the redemption moneys (including all
interest accrued on such Bonds to the date for such redemption and any interest
payable under the Conditions after such date) have been duly paid to the Trustee
or to the Principal Paying and Conversion Agent as provided in Clause 2 and
remain available for payment against presentation and surrender of Bonds and/or
Coupons, as the case may be, (d) those which have become void, (e) those which
have been purchased and cancelled as provided in the Conditions, (f) those
mutilated or defaced Bonds which have been surrendered in exchange for
replacement Bonds, (g) (for the purpose only of determining how many Bonds are
outstanding and without prejudice to their status for any other purpose) those
Bonds alleged to have been lost, stolen or destroyed and in respect of which
replacement Bonds have been issued and (h) the Temporary Global Bond to the
extent that it shall have been exchanged for the Global Bond pursuant to its
provisions and the Global Bond to the extent that it shall have been exchanged
for definitive Bonds pursuant to its provisions; provided that for the purposes
of (1) ascertaining the right to attend and vote at any meeting of the
Bondholders, (2) the determination of how many Bonds are outstanding for the
purposes of Conditions 9, 13 and 14 and Schedule 3 and (3) the exercise of any
discretion, power or authority which the Trustee is required, expressly or
impliedly, to exercise in or by reference to the interests of the Bondholders,
those Bonds which are beneficially held by or on behalf of the Issuer or any of
its Subsidiaries and not cancelled shall (unless no longer so held) be deemed
not to remain outstanding
 
“Potential Event of Default” means an event or circumstance which could with the
giving of notice, lapse of time, issue of a certificate and/or fulfilment of any
other requirement provided for in Condition 9 become an Event of Default
 
“Principal Paying and Conversion Agent” means the bank named as such in the
Conditions or any Successor Principal Paying and Conversion Agent
 
“specified office” means, in relation to an Agent, the office identified with
its name at the end of the Conditions or any other office approved by the
Trustee and notified to Bondholders pursuant to Clause 9.11
 
“Subscription Agreement” means the agreement dated 2 May 2007 between the Issuer
and the Managers relating to the issue and subscription of the Bonds
 
“Successor” means, in relation to the Agents, such other or further person as
may from time to time be appointed (in accordance with the provisions of the
Agency Agreement) by the Issuer as an Agent and notice of whose appointment is
given to the Bondholders pursuant to Clause 8.11
 
“Temporary Global Bond” means the temporary global bond which will represent the
Bonds on issue substantially in the form set out in Part 1 of Schedule 2
 

--------------------------------------------------------------------------------


 
“this Trust Deed” means this Trust Deed (as from time to time altered in
accordance with this Trust Deed) and any other document executed in accordance
with this Trust Deed (as from time to time so altered) and expressed to be
supplemental to this Trust Deed
 
“trust corporation” means a trust corporation (as defined in the Law of Property
Act 1925) or a corporation entitled to act as a trustee pursuant to applicable
foreign legislation relating to trustees.
 
1.2
Construction of Certain References: References to:

 
 
1.2.1
costs, charges, remuneration or expenses include amounts in respect of any value
added, turnover or similar tax charged in respect thereof

 
 
1.2.2
“pounds sterling” and “£” are to the lawful currency for the time being of the
United Kingdom

 
 
1.2.3
“dollars” and “U.S. $” are to the lawful currency for the time being of the
United States of America

 
 
1.2.4
an action, remedy or method of judicial proceedings for the enforcement of
creditors’ rights includes references to the action, remedy or method of
judicial proceedings in jurisdictions other than England as shall most nearly
approximate thereto and

 
 
1.2.5
any issue or offer to Shareholders “as a class” or “by way of rights” shall be
taken to be references to an issue or offer to the majority of such holders
other than holders to whom, by reason of the laws of any territory or
requirements of any recognised regulatory body or any other stock exchange in
any territory or in connection with fractional entitlements, it is determined
not to make such issue or offer.

 
1.3
Illegality etc.: If at any time any provision of this Trust Deed is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Trust Deed nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall in any way be
affected or impaired thereby.

 
1.4
Headings: Headings shall be ignored in construing this Trust Deed.

 
1.5
Schedules: The Schedules are part of this Trust Deed and have effect
accordingly.

 
1.6
Contracts (Rights of Third Parties) Act 1999: A person who is not a party to
this Trust Deed has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Trust Deed save where expressly otherwise
provided in this Trust Deed.

 
1.7
Modification etc. of Statutes: References to a statutory provision include that
provision as from time to time modified or re-enacted whether before or after
the date of this Trust Deed. In particular, references to the Companies Act 1985
and/or the Companies Act 1989 shall include the relevant provisions of such Acts
as re-enacted by the Companies Act 2006.

 
 
2
Amount of the Bonds and Covenant to Pay

 
2.1
Amount of the Bonds: The aggregate principal amount of the Bonds is limited to
U.S.$1,100,000,000.

 
2.2
Covenant to pay: The Issuer will, on any date when any Bonds become due to be
redeemed  in accordance with this Trust Deed or the Conditions, unconditionally
pay to or to the order of the Trustee in London in U.S.$, or if so elected by
the Issuer pursuant to Condition 6(e) or Condition

 

--------------------------------------------------------------------------------


 
6(i)(iv), as the case may be, pounds sterling in same day funds the amount
becoming due on that date together with any other amounts payable in accordance
with the Conditions, and will (subject to the Conditions) until such payment
(both before and after judgment) unconditionally so pay to or to the order of
the Trustee interest on the principal amount of the Bonds outstanding, all in
accordance with and subject to the provisions of the Conditions and otherwise
comply with the provisions of the Conditions (including as to exercise of
Conversion Rights), provided that (1) in any case where the Issuer has exercised
the Share Settlement Option pursuant to Condition 6(i) the Issuer’s obligations
in respect of the covenant to pay shall fall under Clause 2.3 and not this
Clause 2.2 and (2) subject to the provisions of Clause 2.5, payment of any sum
due in respect of the Bonds made to the Principal Paying and Conversion Agent as
provided in the Agency Agreement shall, to that extent, satisfy such obligation
except to the extent that there is failure in its subsequent payment to the
relevant Bondholders or Couponholders under the Conditions and (3) a payment
made after the due date or pursuant to Condition 9 will be deemed to have been
made when the full amount due has been received by the Principal Paying and
Conversion Agent or the Trustee and notice to that effect has been given to the
Bondholders (if required under Clause 8.7), except to the extent that there is
failure in its subsequent payment to the relevant Bondholders or Couponholders
under the Conditions. The Trustee will hold the benefit of this covenant on
trust for the Bondholders and Couponholders.
 
2.3
Covenant to issue and/or deliver Redemption Settlement Shares: The Issuer
covenants with the Trustee that it will on any date when delivery of Redemption
Settlement Shares is required in accordance with this Trust Deed or the
Conditions unconditionally:

 
 
2.3.1
deliver such Redemption Settlement Shares to or to the order of the Trustee; and

 
 
2.3.2
make payment of any Cash Settlement Amount and any accrued and unpaid interest
to or to the order of the Trustee,

 
and shall (subject to the Conditions) until such delivery and payment (both
before and after judgment) unconditionally pay or procure to be paid to or to
the order of the Trustee interest on the aggregate principal amount of the Bonds
outstanding as set out in the Conditions provided that:
 
 
2.3.3
every delivery of Redemption Settlement Shares in respect of Bonds to or to the
order of the relevant Bondholders as provided in the Paying Conversion and
Agency Agreement shall, to such extent, satisfy the obligation in Clause 2.3.1;

 
 
2.3.4
every payment of the relevant Cash Settlement Amount or interest in respect of
the Bonds or any of them made to the Principal Paying and Conversion Agent in
the manner provided in the Paying and Conversion Agency Agreement shall satisfy,
to the extent of such payment, the obligation in Clause 2.3.2 except to the
extent that there is default in the subsequent payment thereof to the
Bondholders in accordance with the Conditions;

 
 
2.3.5
if any delivery of Redemption Settlement Shares or payment of any Cash
Settlement Amount is not made to either the relevant Bondholders or the Trustee
by the date required, delivery and payment shall be deemed not to have been made
until all Redemption Settlement Shares have been delivered and relevant Cash
Settlement Amounts have been paid to the relevant Bondholders or to the Trustee,
as the case may be; and

 
 
2.3.6
in any case where delivery of Redemption Settlement Shares or any payment of the
relevant Cash Settlement Amount upon redemption or payment of the whole or any
part of the principal amount due in respect of any Bond is improperly withheld
or refused upon due presentation (if so provided for in the Conditions) of the
Bonds, interest shall accrue on the whole or such part of such principal amount
from the date of such withholding or refusal until the day after the Bondholders
have duly received the relevant Redemption Settlement Shares and/or the relevant
Cash Settlement Amount, as the case may be, or

 

--------------------------------------------------------------------------------


 
have been or are deemed to have been notified of receipt by the Trustee or the
Principal Paying and Conversion Agent of all sums due in respect of the Bonds up
to that day provided that on further due presentation thereof (if so provided
for in the Conditions) such payment is in fact made.
 
2.4
Discharge: Subject to Clause 2.5, any payment to be made in respect of the Bonds
or the Coupons by the Issuer or the Trustee may be made as provided in the
Conditions and any payment so made will (subject to Clause 2.5) to that extent
be a good discharge to the Issuer or the Trustee, as the case may be.

 
2.5
Payment after a Default: At any time after an Event of Default or a Potential
Event of Default the Trustee may:

 
 
2.5.1
by notice in writing to the Issuer and the Agents, require the Agents, until
notified by the Trustee to the contrary, so far as permitted by applicable law:

 
 
(i)
to act as Agents of the Trustee under this Trust Deed and the Bonds on the terms
of the Agency Agreement (with consequential amendments as necessary and except
that the Trustee’s liability for the indemnification, remuneration and expenses
of the Agents will be limited to the amounts for the time being held by the
Trustee in respect of the Bonds on the terms of this Trust Deed) and thereafter
to hold all Bonds and Coupons and all moneys, documents and records held by them
in respect of Bonds and Coupons to the order of the Trustee; or

 
 
(ii)
to deliver all Bonds and Coupons and all moneys, documents and records held by
them in respect of the Bonds and Coupons to the Trustee or as the Trustee
directs in such notice, provided that such notice shall be deemed not to apply
to any documents or records which the relevant Agent is obliged not to release
by law or regulation; and

 
 
2.5.2
by notice in writing to the Issuer require it to make all subsequent payments in
respect of the Bonds and Coupons to or to the order of the Trustee and not to
the Principal Paying and Conversion Agent with effect from the issue of any such
notice to the Issuer and until such notice is withdrawn proviso (2) to Clause
2.2 above shall cease to have effect.

 
 
3
Form of the Bonds

 
3.1
The Temporary Global Bond and the Global Bond: The Bonds will initially be
represented by the Temporary Global Bond in the principal amount of
U.S.$1,100,000,000. Interests in the Temporary Global Bond will be exchangeable
for interests in the Global Bond upon certification as to non-US beneficial
ownership as set out in the Temporary Global Bond. The Global Bond will be
exchangeable for definitive Bonds as set out in the Global Bond.

 
3.2
The Definitive Bonds: The definitive Bonds and the Coupons will be security
printed in accordance with applicable legal and stock exchange requirements
substantially in the forms set out in Schedule 1. The Bonds will be endorsed
with the Conditions.

 
3.3
Signature: The Bonds and the Coupons will be signed manually or in facsimile by
a duly authorised signatory of the Issuer and the Bonds will be authenticated by
or on behalf of the Principal Paying and Conversion Agent. The Issuer may use
the facsimile signature of a person who at the date of this Trust Deed is such a
duly authorised signatory even if at the time of issue of any Bonds or Coupons
he is no longer so authorised. Bonds and Coupons so executed and authenticated
will be binding and valid obligations of the Issuer.

 

--------------------------------------------------------------------------------


 
4
Stamp Duties and Taxes

 
The Issuer will pay any stamp, issue, documentary or other similar taxes and
duties, including interest and penalties, payable in the United Kingdom, Belgium
and Luxembourg in respect of the creation, issue and offering of the Bonds and
the Coupons and the execution or delivery of this Trust Deed. The Issuer will
also indemnify the Trustee, the Bondholders and the Couponholders from and
against all stamp, issue, documentary or other similar taxes paid by any of them
in any jurisdiction in connection with any action taken by or on behalf of the
Trustee or, as the case may be, the Bondholders or the Couponholders to enforce
the Issuer’s obligations under this Trust Deed, the Bonds or the Coupons.
 
5
Application of Moneys Received by the Trustee

 
5.1
Declaration of Trust: All moneys received by the Trustee in respect of the Bonds
or amounts payable under this Trust Deed will, despite any appropriation of all
or part of them by the Issuer, be held by the Trustee on trust to apply them
(subject to Clause 5.2):

 
 
5.1.1
first, in payment of all costs, charges, expenses and liabilities properly
incurred by the Trustee (including remuneration payable to it) in carrying out
its functions under this Trust Deed;

 
 
5.1.2
secondly, in payment of any amounts owing in respect of the Bonds or Coupons
pari passu and rateably; and

 
 
5.1.3
thirdly, in payment of any balance to the Issuer for itself.

 
Without prejudice to this Clause 5.1, if the Trustee holds any moneys which
represent principal or interest or other sums in respect of Bonds or Coupons
which have become void or in respect of which claims have become prescribed in
accordance with Condition 11, the Trustee will hold them on these trusts.
 
5.2
Accumulation: If the amount of the moneys at any time available for payment in
respect of the Bonds under Clause 5.1 is less than 10 per cent. of the principal
amount of the Bonds then outstanding, the Trustee may, at its discretion, invest
such moneys. The Trustee may retain such investments and accumulate the
resulting income until the investments and the accumulations, together with any
other funds for the time being under its control and available for such payment,
amount to at least 10 per cent. of the principal amount of the Bonds then
outstanding and then such investments, accumulations and funds (after deduction
of, or provision for, any applicable taxes) will be applied as specified in
Clause 5.1.

 
5.3
Investment: Moneys held by the Trustee may be invested in its name or under its
control in any investments or other assets anywhere whether or not they produce
income or deposited in its name or under its control at such bank or other
financial institution in such currency as the Trustee may, in its absolute
discretion, think fit. If that bank or institution is the Trustee or a
subsidiary, holding or associated company of the Trustee, it need only account
for an amount of interest equal to the largest amount of interest payable by it
on such a deposit to an independent customer. The Trustee may at any time vary
or transpose any such investments or assets or convert any moneys so deposited
into any other currency, and will not be responsible for any resulting loss,
whether by depreciation in value, change in exchange rates or otherwise.

 
 
6
Covenant to Comply with Provisions

 
The Issuer hereby covenants with the Trustee that it will comply with and
perform and observe all the provisions of this Trust Deed and the Conditions
which are expressed to be binding on it. The
 

--------------------------------------------------------------------------------


 
Conditions shall be binding on the Issuer, the Bondholders and the
Couponholders. The Trustee shall be entitled to enforce the obligations of the
Issuer under the Bonds and the Conditions as if the same were set out and
contained in this Trust Deed which shall be read and construed as one document
with the Bonds. The provisions contained in Schedule 3 shall have effect in the
same manner as if herein set forth. The Trustee shall hold the benefit of this
covenant upon trust for itself and the Bondholders and Couponholders according
to its and their respective interests.
 
 
7
Covenants relating to Conversion Rights

 
The Issuer hereby undertakes to and covenants with the Trustee that so long as
any Conversion Right remains exercisable, it will:
 
7.1
save with the approval of an Extraordinary Resolution or with the approval of
the Trustee where, in the Trustee's opinion, it is not materially prejudicial to
the interests of the Bondholders to give such approval, observe all its
obligations under the Conditions and this Trust Deed with respect to Conversion
Rights; and

 
7.2
upon the happening of an event as a result of which the Conversion Price will be
adjusted pursuant to the Conditions, as soon as reasonably practicable deliver
to the Trustee a certificate signed by two Authorised Signatories on behalf of
the Issuer setting forth brief particulars of the event, the adjusted Conversion
Price and the date on which such adjustment takes effect and in any case setting
forth such other particulars and information as the Trustee may reasonably
require.

 
 
8
Covenants

 
So long as any Bond is outstanding, the Issuer will:
 
8.1
Books of Account: keep, and procure that each of its Principal Subsidiaries
keeps, proper books of account and, at any time after an Event of Default or
Potential Event of Default has occurred or if the Trustee reasonably believes
that such an event has occurred, so far as permitted by applicable law, allow,
and procure that each Principal Subsidiary will allow, the Trustee and anyone
appointed by it to whom the Issuer and/or relevant Principal Subsidiary has no
reasonable objection, free access to its books of account at all reasonable
times during normal business hours;

 
8.2
Notice of Events of Default: notify the Trustee in writing immediately on
becoming aware of the occurrence of any Event of Default or Potential Event of
Default;

 
8.3
Information: so far as permitted by applicable law, give the Trustee such
information as it reasonably requires to perform its functions;

 
8.4
Financial Statements etc.: send to the Trustee as soon as practicable after the
time of their issue and in the case of the Issuer’s U.S. GAAP annual audited
financial statements in any event within 120 days of the end of each financial
year three copies of every balance sheet, profit and loss account, report or
other notice, statement or circular issued to the members or creditors (or any
class of them) of the Issuer or any holding company thereof generally in their
capacity as such;

 
8.5
Certificate of Authorised Signatories: send to the Trustee, within 14 days of
its U.S. GAAP annual audited financial statements being delivered in accordance
with Clause 8.5, and also within 14 days of any request by the Trustee, a
certificate of the Issuer signed by two Authorised Signatories that, having made
all reasonable enquiries, to the best of the knowledge, information and belief
of the Issuer as at a date (the “Certification Date”) not more than five days
before the date of the certificate no Event of Default or Potential Event of
Default had occurred since the

 

--------------------------------------------------------------------------------


 
Certification Date of the last such certificate or (if none) the date of this
Trust Deed or, if such an event had occurred, giving details of it;
 
8.6
Notices to Bondholders: send to the Trustee the form of each notice to be given
to Bondholders and, once given, two copies of each such notice, such notice to
be in a form approved by the Trustee (such approval, unless so expressed, not to
constitute approval for the purpose of Section 21 of the Financial Services and
Markets Act 2000 (the “FSMA”) of any such notice which is a communication within
the meaning of Section 21 of the FSMA);

 
8.7
Further Acts: so far as permitted by applicable law, do such further things as
may be necessary in the reasonable opinion of the Trustee to give effect to this
Trust Deed;

 
8.8
Notice of late payment: forthwith upon request by the Trustee give notice to the
Bondholders of any unconditional payment to the Principal Paying and Conversion
Agent or the Trustee of any sum due in respect of the Bonds or Coupons made
after the due date for such payment;

 
8.9
Listing and Trading: use all reasonable endeavours to maintain the listing of
the Bonds on the official list of the Financial Services Authority in its
capacity as competent authority under the FSMA (the “UK Listing Authority”) and
the trading of such Bonds on the London Stock Exchange plc’s Professional
Services Market but, if it is unable to do so, having used such reasonable
endeavours, or if the maintenance of such listing or trading is agreed by the
Trustee to be unduly onerous and the Trustee is satisfied that the interests of
the Bondholders would not be thereby materially prejudiced, instead use all
reasonable endeavours to obtain and maintain a listing of the Bonds on another
stock exchange approved in writing by the Trustee;

 
8.10
Change in Agents: give at least 14 days’ prior notice to the Bondholders of any
future appointment, resignation or removal of a Paying and Conversion Agent or
of any change by a Paying and Conversion Agent of its specified office and not
make any such appointment or removal without the Trustee’s written approval;

 
8.11
Bonds held by Issuer etc.: send to the Trustee as soon as practicable after
being so requested by the Trustee a certificate of the Issuer signed by two
Authorised Signatories stating the number of Bonds held at the date of such
certificate by or on behalf of the Issuer or its Subsidiaries and which have not
been cancelled;

 
8.12
Notice of the end of the Conversion Period: on giving notice to redeem the Bonds
pursuant to Condition 6(b)(i) or (ii) and six weeks prior to the final expiry of
the Conversion Period (assuming no early redemption of the Bonds) give notice in
writing to the Bondholders reminding Bondholders of the Conversion Right then
arising or current and stating the then current Conversion Price (adjusted as
appropriate in accordance with Condition 5(b)); and

 
8.13
Principal Subsidiaries: give to the Trustee at the same time as sending the
certificate referred to in Clause 8.6 or within 28 days of a reasonable request
by the Trustee, a certificate signed by two Authorised Signatories listing those
Subsidiaries of the Issuer which as at the last day of the last financial year
of the Issuer or as at the date specified in such request were Principal
Subsidiaries.

 
 
9
Remuneration and Indemnification of the Trustee

 
9.1
Normal Remuneration: So long as any Bond is outstanding the Issuer will pay the
Trustee as remuneration for its services as Trustee such sum on such dates in
each case as they may from time to time agree. Such remuneration will accrue
from day to day from the date of this Trust Deed. However, if any payment to a
Bondholder or Couponholder of moneys due in respect of any Bond or Coupon is
improperly withheld or refused, such remuneration will again accrue as from

 

--------------------------------------------------------------------------------


 
the date of such withholding or refusal until payment to such Bondholder or
Couponholder is duly made.
 
9.2
Extra Remuneration: If an Event of Default or Potential Event of Default shall
have occurred or if the Trustee finds it expedient or necessary or is requested
by the Issuer to undertake duties which they both agree to be of an exceptional
nature or otherwise outside the scope of the Trustee’s normal duties under this
Trust Deed, the Issuer will pay such additional remuneration as they may agree
or, failing agreement as to any of the matters in this sub-Clause (or as to such
sums referred to in Clause 9.1), as determined by an investment bank (acting as
an expert) selected by the Trustee and approved by the Issuer or, failing such
approval, nominated by the President for the time being of The Law Society of
England and Wales. The expenses involved in such nomination and such investment
bank’s fee will be shared equally between the Trustee and the Issuer. The
determination of such investment bank will be conclusive and binding on the
Issuer, the Trustee, the Bondholders and the Couponholders.

 
9.3
Expenses: The Issuer will also pay or discharge all costs, charges, liabilities
and expenses properly incurred by the Trustee in the preparation and execution
of this Trust Deed and the performance of its functions under this Trust Deed
including, but not limited to, legal and travelling expenses and any stamp,
documentary or other taxes or duties paid by the Trustee in connection with any
legal proceedings properly brought or contemplated by the Trustee against the
Issuer to enforce any provision of this Trust Deed, the Bonds or the Coupons.
Such costs, charges, liabilities and expenses will be payable or reimbursable by
the Issuer within 14 days of demand by the Trustee and:

 
 
9.3.1
in the case of payments made by the Trustee before such demand, will (if not
paid within seven days of such demand) carry interest from the date of the
demand at the rate of 1.5 per cent. per annum over the base rate of National
Westminster Bank plc on the date on which the Trustee made such payments; and

 
 
9.3.2
in other cases, will carry interest at such rate from 30 days after the date of
the demand or (where the demand specifies that payment is to be made on an
earlier date) from such earlier date.

 
9.4
Indemnity: Subject to Clause 11, the Issuer will on demand by the Trustee
indemnify it in respect of Amounts or Claims properly paid or incurred by it in
acting as trustee under this Trust Deed (including (1) any Agent/Delegate
Liabilities and (2) in respect of disputing or defending any Amounts or Claims
made against the Trustee or any Agent/Delegate Liabilities). The Issuer will on
demand by such agent or delegate indemnify it against such Agent/Delegate
Liabilities. “Amounts or Claims” are losses, liabilities, costs, claims,
actions, demands or expenses and “Agent/Delegate Liabilities” are Amounts or
Claims which the Trustee is or would be obliged to pay or reimburse to any of
its agents or delegates appointed pursuant to this Trust Deed..

 
9.5
Withholding taxes: The Issuer hereby further undertakes to the Trustee that all
moneys payable by the Issuer to the Trustee under Clause 9.1, 9.2, 9.3 and 9.4
shall be made without set off, counterclaim, deduction, or withholding, unless
otherwise compelled by law. In the event of any deduction or withholding
compelled by law, the Issuer will pay such additional amounts as will result in
the payment to the Trustee of the amount which would otherwise have been paid by
the Issuer to the Trustee under Clause 9.1, 9.2, 9.3 or 9.4 (as appropriate).

 
9.6
Continuing Effect: Unless otherwise stated specifically in any discharge of this
Trust Deed, Clauses 9.3 and 9.4 will continue in full force and effect as
regards the Trustee even if it no longer is Trustee.

 

--------------------------------------------------------------------------------


 
9.7
No liability: The Trustee and any person acting on its behalf shall have no
liability whatsoever to the Issuer, any Bondholders or any other person in
respect of the exercise or non exercise of any discretion pursuant to Condition
6(i) or in respect of any sale of Redemption Settlement Shares whether for the
timing of any such sale or the price at which any such Redemption Settlement
Shares are sold or the inability to sell any such Redemption Settlement Shares.

 
 
10
Provisions Supplemental to the Trustee Act 1925 and the Trustee Act 2000

 
10.1
Advice: The Trustee may act on the opinion or advice of, or information obtained
from, any expert and will not be responsible to anyone for any loss occasioned
by so acting whether such advice is obtained or addressed to the Issuer, the
Trustee or any other person. Any such opinion, advice or information may be sent
or obtained by letter or fax and the Trustee will not be liable to anyone for
acting in good faith on any opinion, advice or information purporting to be
conveyed by such means even if it contains some error or is not authentic.

 
10.2
Trustee to Assume Performance: The Trustee need not notify anyone of the
execution of this Trust Deed or do anything to find out if an Event of Default
or Potential Event of Default or Relevant Event has occurred. Until it has
actual knowledge or express notice to the contrary, the Trustee may assume that
no such event has occurred and that the Issuer is performing all its obligations
under this Trust Deed, the Bonds and the Coupons.

 
10.3
Resolutions of Bondholders: The Trustee will not be responsible for having acted
in good faith on a resolution purporting to have been passed at a meeting of
Bondholders in respect of which minutes have been made and signed even if it is
later found that there was a defect in the constitution of the meeting or the
passing of the resolution or that the resolution was not valid or binding on the
Bondholders or Couponholders.

 
10.4
Certificate signed by Authorised Signatories: If the Trustee, in the exercise of
its functions, requires to be satisfied or to have information as to any fact or
the expediency of any act, it may call for and accept as sufficient evidence of
that fact or the expediency of that act a certificate signed by two Authorised
Signatories as to that fact or to the effect that, in their opinion, that act is
expedient and the Trustee need not call for further evidence and will not be
responsible for any loss occasioned by acting on such a certificate.

 
10.5
Deposit of Documents: The Trustee may appoint as custodian, on any terms, any
bank or entity whose business includes the safe custody of documents or any
lawyer or firm of lawyers believed by it to be of good repute and may deposit
this Trust Deed and any other documents with such custodian and pay all sums due
in respect thereof. The Trustee is not obliged to appoint a custodian of
securities payable to bearer.

 
10.6
Discretion: The Trustee will have absolute and uncontrolled discretion as to the
exercise of its functions and will not be responsible for any loss, liability,
cost, claim, action, demand, expense or inconvenience which may result from
their exercise or non-exercise.

 
10.7
Agents: Whenever it considers it expedient in the interests of the Bondholders,
the Trustee may, in the conduct of its trust business, instead of acting
personally, employ and pay an agent selected by it, whether or not a lawyer or
other professional person, to transact or conduct, or concur in transacting or
conducting, any business and to do or concur in doing all acts required to be
done by the Trustee (including the receipt and payment of money).

 
10.8
Delegation: Whenever it considers it expedient in the interests of the
Bondholders, the Trustee may delegate to any person on any terms (including
power to sub-delegate) all or any of its functions, and within a reasonable time
thereafter inform the Issuer of such delegation.

 

--------------------------------------------------------------------------------


 
10.9
Nominees: In relation to any asset held by it under this Trust Deed, the Trustee
may appoint any person to act as its nominee on any terms.

 
10.10
Forged Bonds: The Trustee will not be liable to the Issuer or any Bondholder or
Couponholder by reason of having accepted as valid or not having rejected any
Bond or Coupon purporting to be such and later found to be forged or not
authentic.

 
10.11
Confidentiality: Unless ordered to do so by a court of competent jurisdiction
the Trustee shall not be required to disclose to any Bondholder or Couponholder
any confidential financial or other information made available to the Trustee by
the Issuer.

 
10.12
Determinations Conclusive: As between itself and the Bondholders and
Couponholders the Trustee may determine all questions and doubts arising in
relation to any of the provisions of this Trust Deed. Such determinations,
whether made upon such a question actually raised or implied in the acts or
proceedings of the Trustee, will be conclusive and shall bind the Trustee, the
Bondholders and the Couponholders.

 
10.13
Currency Conversion: Where it is necessary or desirable to convert any sum from
one currency to another, it will (unless otherwise provided hereby or required
by law) be converted at such rate or rates, in accordance with such method and
as at such date as may reasonably be specified by the Trustee but having regard
to current rates of exchange, if available. Any rate, method and date so
specified will be binding on the Issuer, the Bondholders and the Couponholders.

 
10.14
Events of Default: The Trustee may determine whether or not an Event of Default
or Potential Event of Default is in its opinion capable of remedy and/or
materially prejudicial to the interests of the Bondholders. Any such
determination will be conclusive and binding on the Issuer, the Bondholders and
the Couponholders.

 
10.15
Payment for and Delivery of Bonds: The Trustee will not be responsible for the
receipt or application by the Issuer of the proceeds of the issue of the Bonds,
any exchange of Bonds or the delivery of Bonds to the persons entitled to them.

 
10.16
Bonds held by the Issuer etc.: In the absence of knowledge or express notice to
the contrary, the Trustee may assume without enquiry (other than requesting a
certificate under Clause 9.12) that no Bonds are for the time being held by or
on behalf of the Issuer, or its Subsidiaries.

 
10.17
Responsibility for agents etc.: If the Trustee exercises reasonable care in
selecting any custodian, agent, delegate or nominee appointed under this clause
(an “Appointee”), it will not have any obligation to supervise the Appointee or
be responsible for any loss, liability, cost, claim, action, demand or expense
incurred by reason of the Appointee’s misconduct or default or the misconduct or
default of any substitute appointed by the Appointee.

 
10.18
No Responsibility for Ordinary Share Value: The Trustee shall not at any time be
under any duty or responsibility to any Bondholder or Couponholder to determine
whether any facts exist which may require any adjustment of the Conversion Price
or with respect to the nature or extent of any such adjustment when made, or
with respect to the method employed, or in this Trust Deed provided to be
employed, in making the same. The Trustee shall not at any time be under any
duty or responsibility in respect of the validity or value (or the kind or
amount) of any Ordinary Shares (including Redemption Settlement Shares, as the
case may be) which may at any time be made available or delivered upon the
conversion of any Bond; and it makes no representation with respect thereto. The
Trustee shall not be responsible for any failure of the Issuer to make available
or deliver any Ordinary Shares or to make any payment upon the exercise of the
Conversion Right in respect of any Bond or of the Issuer to comply with any of
its covenants contained in this Trust Deed.

 

--------------------------------------------------------------------------------


 
10.19
Trustee not bound to act: The Trustee shall not be bound to take any action in
connection with this Trust Deed or the Bonds or obligations arising pursuant
thereto, including, without prejudice to the generality of the foregoing,
forming an opinion or employing any financial adviser, where it is not
reasonably satisfied that the Issuer will be able to indemnify the Trustee
against all its liabilities and costs incurred in connection with such action
and may demand prior to taking any such action that there be paid to it in
advance such sums as it reasonably considers (without prejudice to any further
demand) shall be sufficient so to indemnify it and on such demand being made the
Issuer shall be obliged to make payment of such sums in full.

 
 
11
Trustee Liable for Negligence

 
Section 1 of the Trustee Act shall not apply to any function of the Trustee,
provided that if the Trustee fails to show the degree of care and diligence
required of it as trustee, nothing in this Trust Deed shall relieve or indemnify
it from or against any liability which would otherwise attach to it in respect
of any negligence, default, breach of duty or breach of trust of which it may be
guilty.
 
 
12
Waiver and Proof of Default

 
12.1
Waiver: The Trustee may, without the consent of the Bondholders or Couponholders
and without prejudice to its rights in respect of any subsequent breach, from
time to time and at any time, if in its opinion the interests of the Bondholders
will not be materially prejudiced thereby, waive or authorise, on such terms as
seem expedient to it, any breach or proposed breach by the Issuer of this Trust
Deed or the Conditions or determine that an Event of Default or Potential Event
of Default will not be treated as such provided that the Trustee will not do so
in contravention of an express direction given by an Extraordinary Resolution or
a request made pursuant to Condition 9. No such direction or request will affect
a previous waiver, authorisation or determination. Any such waiver,
authorisation or determination will be binding on the Bondholders and the
Couponholders and, if the Trustee so requires, will be notified to the
Bondholders as soon as practicable.

 
12.2
Proof of Default: Proof that the Issuer has failed to pay a sum due to the
holder of any one Bond or Coupon will (unless the contrary be proved) be
sufficient evidence that it has made the same default as regards all other Bonds
or Coupons which are then payable.

 
 
13
Trustee not Precluded from Entering into Contracts

 
The Trustee and any other person, whether or not acting for itself, may acquire,
hold or dispose of any Bond, Coupon or other security (or any interest therein)
of the Issuer or any other person, may enter into or be interested in any
contract or transaction with any such person and may act on, or as depositary or
agent for, any committee or body of holders of any securities of any such person
in each case with the same rights as it would have had if the Trustee were not
acting as Trustee and need not account for any profit.
 
 
14
Modification and Substitution

 
14.1
Modification:

 
14.1.1
The Trustee may agree without the consent of the Bondholders or Couponholders to
any modification to this Trust Deed which is, in its opinion, of a formal, minor
or technical nature or to correct a manifest or (to the satisfaction of the
Trustee) proven error. The Trustee may also so agree to any modification to this
Trust Deed which is in its opinion not materially prejudicial to the interests
of the Bondholders.

 

--------------------------------------------------------------------------------


 
14.2
Substitution:

 
14.2.1
The Trustee may, without the consent of the Bondholders or Couponholders, agree
to the substitution of the Issuer’s successor in business or any Subsidiary of
the Issuer or its successor in business (the “Substituted Obligor”) in place of
the Issuer (or of any previous substitute under this sub-Clause) as the
principal debtor under this Trust Deed, the Bonds and the Coupons provided that:

 
 
(i)
a deed is executed or undertaking given by the Substituted Obligor to the
Trustee, in form and manner satisfactory to the Trustee, agreeing to be bound by
this Trust Deed, the Bonds and the Coupons and the Agency Agreement (with
consequential amendments as the Trustee may deem appropriate) as if the
Substituted Obligor had been named in this Trust Deed, the Bonds and the Coupons
as the principal debtor in place of the Issuer;

 
 
(ii)
if the Substituted Obligor is subject generally to the taxing jurisdiction of a
territory or any authority of or in that territory with power to tax other than
the territory to the taxing jurisdiction of which (or to any such authority of
or in which) the Issuer is subject generally, the Substituted Obligor is in a
position as of the date of such substitution to fulfil all payment obligations
arising from or in connection with this Trust Deed, the Bonds or the Coupons, as
applicable, without the necessity for any taxes or duties to be withheld at
source;

 
 
(iii)
if any two Directors of the Substituted Obligor certify that it will be solvent
immediately after such substitution, the Trustee need not have regard to the
Substituted Obligor’s financial condition, profits or prospects or compare them
with those of the Issuer;

 
 
(iv)
the Issuer and the Substituted Obligor comply with such other requirements as
the Trustee may reasonably direct in the interests of the Bondholders;

 
 
(v)
(unless the Issuer’s successor in business is the Substituted Obligor as the
principal debtor under this Trust Deed, the Bonds and the Coupons) the
obligations of the Substituted Obligor as the principal debtor under this Trust
Deed, the Bonds and the Coupons are guaranteed by the Issuer to the Trustee’s
satisfaction by a document in such form and substance as the Trustee may
require; and

 
 
(vi)
the Bonds continue to be convertible into Ordinary Shares as provided in the
Conditions.

 
14.2.2
Release of Substituted Issuer: An agreement by the Trustee pursuant to Clause
14.2.1 will, if so expressed, release the Issuer (or a previous substitute) from
any or all of its obligations under this Trust Deed, the Bonds and the Coupons.
Notice of the substitution will be given to the Bondholders within 14 days of
the execution of such documents and compliance with such requirements.

 
14.2.3
Completion of Substitution: On completion of the formalities set out in this
Clause 14.2, the Substituted Obligor will be deemed to be named in this Trust
Deed, the Bonds and the Coupons as the principal debtor in place of the Issuer
(or of any previous substitute) and this Trust Deed, the Bonds and the Coupons
will be deemed to be amended as necessary to give effect to the substitution.

 

--------------------------------------------------------------------------------


 
15
Appointment, Retirement and Removal of the Trustee

 
15.1
Appointment: The Issuer has the power of appointing new trustees but no-one may
be so appointed unless previously approved by an Extraordinary Resolution. A
trust corporation will at all times be a Trustee and may be the sole Trustee.
Any appointment of a new Trustee will be notified by the Issuer to the
Bondholders as soon as practicable.

 
15.2
Retirement and Removal: Any Trustee may retire at any time on giving at least
three months’ written notice to the Issuer without giving any reason or being
responsible for any costs occasioned by such retirement and the Bondholders may
by Extraordinary Resolution remove any Trustee provided that the termination of
the Trustee’s appointment, its retirement or any removal of a sole trust
corporation will not be effective until a trust corporation is appointed as
successor Trustee. If a sole trust corporation gives notice of retirement or an
Extraordinary Resolution is passed for its removal, the Issuer will use all
reasonable endeavours to procure that another trust corporation be appointed as
Trustee. If the Issuer has failed to appoint a trust corporation as Trustee
within the three month notice period, the Trustee will be entitled to appoint an
alternative trust corporation as Trustee, with the costs of such appointment
being borne by the Issuer.

 
15.3
Co-Trustees: The Trustee may, despite Clause 14.1, by written notice to the
Issuer appoint anyone to act as an additional Trustee jointly with the Trustee:

 
15.3.1
if the Trustee considers the appointment to be in the interests of the
Bondholders and/or the Couponholders;

 
15.3.2
to conform with a legal requirement, restriction or condition in a jurisdiction
in which a particular act is to be performed; or

 
15.3.3
to obtain a judgment or to enforce a judgment or any provision of this Trust
Deed in any jurisdiction.

 
Subject to the provisions of this Trust Deed the Trustee may confer on any
person so appointed such functions as it thinks fit. The Trustee may by written
notice to the Issuer and that person remove that person. At the Trustee’s
request, the Issuer will forthwith do all things as may be required to perfect
such appointment or removal and irrevocably appoint the Trustee as its attorney
in its name and on its behalf to do so.
 
15.4
Competence of a Majority of Trustees: If there are more than two Trustees the
majority of them will be competent to perform the Trustee’s functions provided
the majority includes a trust corporation.

 
15.5
Termination of Appointment: The appointment of the Trustee will forthwith
terminate if at any time it becomes incapable of acting, or is adjudged bankrupt
or insolvent, or files a voluntary petition in bankruptcy or makes an assignment
for the benefit of its creditors or consents to the appointment of a receiver,
administrator or other similar official of all or any substantial part of its
property or admits in writing its inability to pay or meet its debts as they
mature or suspends payments thereof, or if a resolution is passed or an order
made for the winding up or dissolution of the Trustee, or if a receiver,
administrator or other similar official of the Trustee or all or any substantial
part of its property is appointed.

 
15.6
Merger of Trustee: Any corporation into which the Trustee shall be merged or
with which it shall be consolidated or any company resulting from any such
merger or consolidation, shall be a party hereto and shall be the Trustee under
this Trust Deed without executing or filing any paper or document or any further
act on its part or on the part of the parties hereto.

 

--------------------------------------------------------------------------------


 
16
Couponholders

 
No notices need be given to Couponholders. They will be deemed to have notice of
the contents of any notice given to Bondholders. Even if it has express notice
to the contrary, in exercising any of its functions by reference to the
interests of the Bondholders, the Trustee will assume that the holder of each
Bond is the holder of all Coupons relating to it.
 
 
17
Currency Indemnity

 
17.1
Currency of Account and Payment: US dollars or, in relation to Clause 9 or to
the extent the Issuer makes an election under Condition 6(e), Condition 6(i)(iv)
or Condition 9, as the case may be, pounds sterling (the “Contractual Currency”)
is the sole currency of account and payment for all sums payable by the Issuer
under or in connection with this Trust Deed, the Bonds and the Coupons,
including damages.

 
17.2
Extent of discharge: An amount received or recovered in a currency other than
the Contractual Currency (whether as a result of, or of the enforcement of, a
judgment or order of a court of any jurisdiction, in the winding-up or
dissolution of the Issuer or otherwise), by the Trustee or any Bondholder or
Couponholder in respect of any sum expressed to be due to it from the Issuer
will only discharge the Issuer to the extent of the Contractual Currency amount
which the recipient is able to purchase with the amount so received or recovered
in that other currency on the date of that receipt or recovery (or, if it is not
practicable to make that purchase on that date, on the first date on which it is
practicable to do so).

 
17.3
Indemnity: If that Contractual Currency amount is less than the Contractual
Currency amount expressed to be due to the recipient under this Trust Deed, the
Bonds or the Coupons, the Issuer will indemnify it against any loss sustained by
it as a result. In any event, the Issuer will indemnify the recipient against
the cost of making any such purchase.

 
17.4
Indemnity separate: The indemnities in this Clause 17 and in Clause 9 constitute
separate and independent obligations from the other obligations in this Trust
Deed, will give rise to a separate and independent cause of action, will apply
irrespective of any indulgence granted by the Trustee and/or any Bondholder or
Couponholder and will continue in full force and effect despite any judgment,
order, claim or proof for a liquidated amount in respect of any sum due under
this Trust Deed, the Bonds and/or the Coupons or any other judgment or order.

 
 
18
Communications

 
Any communication shall be by letter or fax:
 
in the case of the Issuer, to it at:
 
Shire plc
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8EP
 
Fax no.         +44 (0) 1256 894713
Attention       Group Treasurer (copy to Legal Department)
 
and in the case of the Trustee, to it at:
 
BNY Corporate Trustee Services Limited
40th Floor
 

--------------------------------------------------------------------------------


 
 
One Canada Square
London E14 5AL
United Kingdom
 
Fax no.           +44 (0) 20 7964 2536
Attention          Manager, Trust Administration
 
Communications will take effect, in the case of delivery, when delivered or, in
the case of fax, when despatched. Communications not by letter shall be
confirmed by letter but failure to send or receive that letter shall not
invalidate the original communication.
 
 
19
Further Issues

 
19.1
Supplemental Trust Deed: If the Issuer issues further securities as provided in
the Conditions, the Issuer shall, before their issue, execute and deliver to the
Trustee a deed supplemental to this Trust Deed containing such provisions
(corresponding to any of the provisions of this Trust Deed) as the Trustee may
require.

 
19.2
Meetings of Bondholders: If the Trustee so directs, Schedule 3 shall apply
equally to Bondholders and to holders of any securities issued pursuant to the
Conditions as if references in it to “Bonds” and “Bondholders” were also to such
securities and their holders respectively.

 
 
20
Counterparts

 
This Trust Deed and any Trust Deed supplemental hereto may be executed and
delivered in any number of counterparts, all of which, taken together, shall
constitute one and the same deed and any party to this Trust Deed or any Trust
Deed supplemental hereto may enter into the same by executing and delivering a
counterpart.
 
 
21
Governing Law

 
This Trust Deed shall be governed by and construed in accordance with English
law.
 

--------------------------------------------------------------------------------


 
Schedule 1
Form of Definitive Bond
 
On the front:
 
Denomination
ISIN
Series
Certif. No.
       
U.S.$[●]
XS0299687482
   



 
 
Shire plc
(Incorporated with limited liability in England and Wales under the Companies
Act 1985
with registered number 5492592)
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
convertible into Ordinary Shares of Shire plc
 
This Bond forms part of a series designated as specified in the title (the
“Bonds”) of Shire plc (the “Issuer”) constituted by the Trust Deed referred to
on the reverse hereof. The Bonds are subject to, and have the benefit of, that
Trust Deed and the terms and conditions (the “Conditions”) set out on the
reverse hereof.
 
This is to certify that, subject as provided in Condition 6(e) and Condition
6(i), the bearer of this Bond is entitled on9 May 2014, or on such earlier date
as the principal sum mentioned below may become repayable in accordance with the
Conditions, to the principal sum of:
 
U.S.$[●] ([●] United States dollars)
 
together with interest on such principal sum from 9 May 2007 at the rate of 2.75
per cent. per annum payable semi-annually in arrear on 9 May and 9 November in
each year, subject to and in accordance with the Conditions.
 
This Bond shall not be valid or become obligatory for any purpose until
authenticated by or on behalf of the Principal Paying and Conversion Agent.
 
In witness whereof the Issuer has caused this Bond to be signed in facsimile on
its behalf.
 
Dated as of [●]
 
SHIRE PLC
 
By:
 
 
Authorised Signatory
 

--------------------------------------------------------------------------------


 
Certificate of Authentication
 
This Bond is authenticated by or on behalf of the Principal Paying and
Conversion Agent.
 
THE BANK OF NEW YORK
 
as Principal Paying and Conversion Agent
 
By:
 


 


 
Authorised Signatory
 
For the purposes of authentication only.
 
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
 
 



--------------------------------------------------------------------------------


 
 
 


On the back:


TERMS AND CONDITIONS OF THE BONDS
 
The issue of U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014 (the
“Bonds”, which expression shall, unless otherwise indicated, include any further
bonds issued pursuant to Condition 17 and consolidated and forming a single
series with the Bonds) was (save in respect of any such further bonds)
authorised by resolutions of the board of directors of Shire plc (the “Issuer”)
passed on 24 April 2007 and of a duly authorised committee of the board of
directors of the Issuer passed on 1 May 2007. The Bonds are constituted by a
trust deed dated 9 May 2007 (the “Trust Deed”) between the Issuer and BNY
Corporate Trustee Services Limited (the “Trustee”, which expression shall
include all persons for the time being appointed as the trustee or trustees
under the Trust Deed) as trustee for the holders (as defined below) of the
Bonds. The statements set out in these Terms and Conditions (the “Conditions”)
are summaries of, and are subject to, the detailed provisions of the Trust Deed,
which includes the forms of the Bonds and the interest coupons relating to them
(the “Coupons”). The Bondholders and Couponholders (both as defined below) are
entitled to the benefit of, and are bound by, and are deemed to have notice of,
all the provisions of the Trust Deed and are deemed to have notice of those
provisions applicable to them which are contained in the Paying and Conversion
Agency Agreement dated 9 May 2007 (the “Agency Agreement”) relating to the Bonds
between the Issuer, the Trustee, The Bank of New York (the “Principal Paying and
Conversion Agent”, which expression shall include any successor as principal
paying and conversion agent under the Agency Agreement) and the paying and
conversion agents for the time being (such persons, together with the Principal
Paying and Conversion Agent, being referred to below as the “Paying and
Conversion Agents”, which expression shall include their successors as Paying
and Conversion Agents under the Agency Agreement). Copies of the Trust Deed and
the Agency Agreement are available for inspection at the office of the Trustee
at 40th Floor, One Canada Square, London E14 5AL, United Kingdom, and at the
specified offices of the Paying and Conversion Agents.




1
Form, Denomination, Title and Status



(a)
Form and Denomination



The Bonds are in bearer form, serially numbered, in principal amounts of
U.S.$100,000 and integral multiples of U.S.$1,000 in excess thereof, up to and
including U.S.$199,000, with Coupons attached on issue.


(b)
Title



Title to the Bonds and Coupons will pass by delivery. The Bondholder (as defined
below) with respect to any Bond will (except as otherwise required by law or as
ordered by a court of competent jurisdiction) be treated as its absolute owner
for all purposes (whether or not it is overdue and regardless of any notice of
ownership, trust or any interest in it or its theft or loss or anything written
on it) and no person will be liable for so treating the Bondholder.


(c)
Status



The Bonds and Coupons constitute direct, unconditional, unsubordinated and
(subject to Condition 2) unsecured obligations of the Issuer ranking pari passu
and rateably, without any preference among themselves, and equally with all
other existing and future unsecured and unsubordinated obligations of the Issuer
but, in the event of insolvency, save for such obligations that may be preferred
by provisions of law that are mandatory and of general application.


2
Negative Pledge



So long as any of the Bonds remain outstanding (as defined in the Trust Deed)
the Issuer will not create or permit to subsist, and will procure that none of
its Principal Subsidiaries will create or permit to subsist, any mortgage,
charge, pledge, lien or other form of encumbrance or security interest upon the
whole or any part of their respective undertakings, assets or revenues present
or future to secure any Relevant Indebtedness, or any guarantee of or indemnity
in respect of any Relevant Indebtedness unless, at the same time or prior
thereto, the Issuer’s obligations under the Bonds, Coupons and the Trust Deed
(a) are secured equally and rateably therewith or benefit from a guarantee or
indemnity on substantially identical terms thereto, as the case may be, in each
case to the satisfaction of


--------------------------------------------------------------------------------



the Trustee, or (b) have the benefit of such other security, guarantee,
indemnity or other arrangement as the Trustee in its absolute discretion shall
deem to be not materially less beneficial to the Bondholders or as shall be
approved by an Extraordinary Resolution of the Bondholders.


For the purposes of these Conditions, “Relevant Indebtedness” means any present
or future indebtedness in the form of, or represented by, bonds, notes,
debentures, loan stock or other securities which are for the time being, or are
intended, with the agreement of the Issuer, to be quoted, listed or ordinarily
dealt in on any stock exchange and which have an original maturity of more than
one year from their date of issue.


3
Definitions



In these Conditions, unless otherwise provided:


“Additional Ordinary Shares” has the meaning provided in Condition 5(c).


“ADS” means a depositary share, evidenced by a depositary receipt, representing,
as at the Closing Date, three Ordinary Shares and issued pursuant to the Deposit
Agreement.


“Aggregate Value” means, in respect of any dealing day, the U.S. dollar amount
calculated as follows:


AV = OS x MP x PR


where:


AV
 
means the Aggregate Value;
 
   
OS
 
means the number of Ordinary Shares determined by dividing U.S.$100,000 by the
Conversion Price in effect on such dealing day (rounded down if necessary to the
nearest whole number of Ordinary Shares);
 
   
MP
 
means the Volume Weighted Average Price of an Ordinary Share on such dealing day
(provided that if on any such dealing day the Volume Weighted Average Price
shall have been quoted cum Dividend on the Ordinary Shares or cum any other
entitlement the Volume Weighted Average Price on such dealing day shall (for
this purpose only) be deemed to be the amount thereof reduced by an amount equal
to the Fair Market Value of any such Dividend or entitlement per Ordinary Share
as at the date of the first public announcement of such Dividend or entitlement
(or if that is not a dealing day, the immediately preceding dealing day)); and
 
   
PR
 
means Prevailing Rate
 



“Bondholder” means the holder of any Bond.


“business day” means, in relation to any place, a day (other than a Saturday or
Sunday) on which commercial banks and foreign exchange markets are open for
business in that place.


“Cash Settlement Amount” has the meaning provided in Condition 6(i).


“Change of Control” has the meaning provided in Condition 5(b)(x).


“Change of Control Event Put Date” has the meaning provided in Condition 6(d).


“Change of Control Notice” has the meaning provided in Condition 5(g).


--------------------------------------------------------------------------------


 
“Change of Control Period” has the meaning provided in Condition 5(b)(x).


“Closing Date” means 9 May 2007.


“Companies Act” means the Companies Act 1985.


“Conversion Date” has the meaning provided in Condition 5(h).


“Conversion Notice” has the meaning provided in Condition 5(h).


“Conversion Period” has the meaning provided in Condition 5(a).


“Conversion Price” has the meaning provided in Condition 5(a).


“Conversion Right” has the meaning provided in Condition 5(a).


“Couponholder” means the holder of any Coupon.


“Current Market Price” means, in respect of an Ordinary Share at a particular
date, the average of the Volume Weighted Average Price of an Ordinary Share for
the five consecutive dealing days ending on the dealing day immediately
preceding such date; provided that if at any time during the said
five-dealing-day period the Volume Weighted Average Price shall have been based
on a price ex-Dividend (or ex- any other entitlement) and during some other part
of that period the Volume Weighted Average Price shall have been based on a
price cum-Dividend (or cum any other entitlement), then:


(a)
if the Ordinary Shares to be issued and delivered do not rank for the Dividend
(or entitlement) in question, the Volume Weighted Average Price of an Ordinary
Share on the dates on which that price shall have been based on a price
cum-Dividend (or cum any other entitlement) shall for the purpose of this
definition be deemed to be the amount thereof reduced by an amount equal to the
Fair Market Value of any such payment or entitlement per Ordinary Share as at
the date of the first public announcement of such Dividend (or entitlement)
(excluding any associated tax credit and less the tax (if any) falling to be
deducted on payment thereof to a resident in the United Kingdom); or



(b)
if the Ordinary Shares to be issued and delivered do rank for the Dividend (or
entitlement) in question, the Volume Weighted Average Price of an Ordinary Share
on the dates on which that price shall have been based on a price ex-Dividend
(or ex- any other entitlement) shall for the purpose of this definition be
deemed to be the amount thereof increased by an amount equal to the Fair Market
Value of any such Dividend or entitlement per Ordinary Share as at the date of
the first public announcement of such payment (or entitlement),



and provided further that if on each of the said five dealing days the Volume
Weighted Average Price of an Ordinary Share shall have been based on a price cum
Dividend (or cum any other entitlement) which has been declared or announced but
the Ordinary Shares to be issued and delivered do not rank for that payment (or
other entitlement) the Volume Weighted Average Price on each of such dates shall
for the purposes of this definition be deemed to be the amount thereof reduced
by an amount equal to the Fair Market Value of any such Dividend or entitlement
per Ordinary Share as at the date of the first public announcement of such
Dividend (or entitlement) (excluding any associated tax credit and less the tax
(if any) falling to be deducted on payment thereof to a resident in the United
Kingdom),


and provided further that, if the Volume Weighted Average Price of an Ordinary
Share is not available on one or more of the said five dealing days
(disregarding for this purpose the proviso to the definition of Volume Weighted
Average Price), then the average of such Volume Weighted Average Prices which
are available in that five-dealing-day period shall be used (subject to a
minimum of two such prices) and if only one, or no, such Volume Weighted Average
Price is available in the relevant period the Current Market Price shall be
determined in good faith by a Financial Adviser.


--------------------------------------------------------------------------------



“dealing day” means a day on which the Relevant Stock Exchange or relevant stock
exchange or securities market is open for business (other than a day on which
the Relevant Stock Exchange or relevant stock exchange or securities market is
scheduled to or does close prior to its regular weekday closing time).


“Deposit Agreement” means the deposit agreement, dated as of 21 November 2005
and governed by the laws of the State of New York, between the Issuer and the
Depositary and all holders from time to time of ADSs or any deposit agreement
which replaces it.


“Depositary” means JPMorgan Chase Bank, N.A or its successor.


“Dividend” means any dividend or distribution to Shareholders (including a
Spin-Off) whether of cash, assets or other property, and however described and
whether payable out of share premium account, profits, retained earnings or any
other capital or revenue reserve or account (and for these purposes a
distribution of assets includes without limitation an issue of Ordinary Shares
(whether or not represented, in whole or in part, by ADSs), or other Securities
credited as fully or partly paid up by way of capitalisation of profits or
reserves) provided that:


(a)
where a Dividend in cash is announced which is to be, or may at the election of
a Shareholder or Shareholders (or the holder or holders of ADSs) be, satisfied
by the issue or delivery of Ordinary Shares (or ADSs) or other property or
assets, or where a capitalisation of profits or reserves is announced which is
to be, or may at the election of a Shareholder or Shareholders (or the holder or
holders of ADSs) be, satisfied by the payment of cash, then for the purposes of
this definition the Dividend in question shall be treated as a Dividend of the
greater of (i) such cash amount and (ii) the Current Market Price of such
Ordinary Shares (or in the case of such ADSs, the Ordinary Shares represented
thereby) or, as the case may be, Fair Market Value of such other property or
assets (as at the date of the first public announcement of such Dividend or
capitalisation (as the case may be) or if later, the date on which the number of
Ordinary Shares (or ADSs or amount of property or assets, as the case may be)
which may be issued and delivered is determined);



(b)
where a Dividend in cash is announced and at the same time a corresponding
payment in U.S. dollars to holders of ADSs is announced, then for the purposes
of this definition, the Dividend in question shall be calculated based on such
Dividend in cash in respect of Ordinary Shares in issue (whether or not
represented by ADSs);



(c)
any issue of Ordinary Shares falling within Condition 5(b)(ii) (and, for the
avoidance of doubt, any issue or offer falling within Condition 5(b) (iv), (v)
or (ix)) shall be disregarded;



(d)
a purchase or redemption or buy back of share capital of the Issuer by the
Issuer or any Subsidiary of the Issuer shall not constitute a Dividend unless,
in the case of a purchase or redemption or buy back of Ordinary Shares by or on
behalf of the Issuer or any of its Subsidiaries, the weighted average price per
Ordinary Share (before expenses) on any one day (a “Specified Share Day”) in
respect of such purchases or redemptions or buy backs exceeds by more than 5 per
cent. the average of the closing prices of the Ordinary Shares on the Relevant
Stock Exchange (as published by or derived from the Relevant Stock Exchange) on
the five dealing days immediately preceding the Specified Share Day or, where an
announcement (excluding, for the avoidance of doubt for these purposes, any
general authority for such purchases, redemptions or buy backs approved by a
general meeting of Shareholders or any notice convening such a meeting of
Shareholders) has been made of the intention to purchase, redeem or buy back
Ordinary Shares at some future date at a specified price, on the five dealing
days immediately preceding the date of such announcement, in which case such
purchase, redemption or buy back shall be deemed to constitute a cash Dividend
in Sterling to the extent that the aggregate price paid (before expenses) in
respect of such Ordinary Shares purchased by the Issuer or, as the case may be,
any of its Subsidiaries exceeds the product of (i) 105 per cent. of the average
closing price of the Ordinary Shares determined as aforesaid and (ii) the number
of Ordinary Shares so purchased, redeemed or bought back;



(e)
a purchase of ADSs by the Issuer or any of its Subsidiaries shall not constitute
a Dividend unless the weighted average price per ADS (before expenses) on any
one day (a “Specified ADS Day”) in respect of such purchases exceeds by more
than 5 per cent. the average of the closing prices of the ADSs on the Relevant
Stock Exchange (as published by or derived from the Relevant Stock Exchange) on
the five dealing days immediately preceding the Specified ADS Day or, where an
announcement (excluding for the avoidance of doubt for these purposes, any
general authority for such purchases approved by a general meeting of
Shareholders or any notice convening such a meeting of Shareholders) has been
made of the intention to purchase ADSs at some future date at a specified price,
on the five dealing days immediately preceding the date of such announcement, in
which case such purchase shall be deemed to constitute a cash Dividend in
Sterling to the extent that the aggregate price paid (before expenses) in
respect of such


--------------------------------------------------------------------------------


 
   
ADSs purchased by the Issuer or any of its Subsidiaries (translated where
appropriate into Sterling at the Prevailing Rate on the date of such purchase)
exceeds the product of (i) 105 per cent. of the average closing prices of the
ADSs determined as aforesaid and translated into Sterling at the Prevailing Rate
on the date of such purchase and (ii) the number of ADSs so purchased;

 
(f)
if the Issuer or any of its Subsidiaries shall purchase any other depositary or
other receipts or certificates representing Ordinary Shares, the provisions of
paragraph (e) shall be applied in respect thereof in such manner and with such
modifications (if any) as shall be determined in good faith by a Financial
Adviser.

 
“EBITDA” means earnings before deducting interest, tax, depreciation,
amortisation and any non-cash write-offs in respect of business combinations,
including in-process research and development write-offs and inventory fair
value adjustments.


“Exchangeable Ordinary Shares” means issued and outstanding shares in the share
capital of Shire Acquisition, Inc., a Canadian corporation which is a subsidiary
of the Issuer and the terms of which permit the holders of such shares to
surrender each such share for either an ADS or three Ordinary Shares.


“Exempt Newco Scheme” means a Newco Scheme (as defined below) where immediately
after completion of the relevant Scheme of Arrangement the ordinary shares of
Newco are (1) admitted to trading on the London Stock Exchange or (2) admitted
to listing on such other regulated, regularly operating, recognised stock
exchange or securities market as the Issuer or Newco may determine.


“Extraordinary Resolution” has the meaning ascribed to it in the Trust Deed.


“Fair Market Value” means, with respect to any property on any date, the fair
market value of that property provided that (i) the Fair Market Value of a cash
Dividend shall be the amount of such cash Dividend; (ii) the Fair Market Value
of any other cash amount shall be the amount of such cash; (iii) where
Securities, Spin-Off Securities, options, warrants or other rights are publicly
traded in a market of adequate liquidity (as determined by a Financial Adviser),
the fair market value (a) of such Securities or Spin-Off Securities shall equal
the arithmetic mean of the daily Volume Weighted Average Prices of such
Securities or Spin-Off Securities as determined in good faith by a Financial
Adviser and (b) of such options, warrants or other rights shall equal the
arithmetic mean of the daily closing prices of such options, warrants or other
rights as determined in good faith by a Financial Adviser, in the case of both
(a) and (b) during the period of five trading days on the relevant market
commencing on such date (or, if later, the first such trading day such Spin-Off
Securities options, warrants or other rights are publicly traded); (iv) where
Securities, Spin-Off Securities, options, warrants or other rights are not
publicly traded (as aforesaid), the Fair Market Value of such Securities,
Spin-Off Securities, options, warrants or other rights shall be determined in
good faith by a Financial Adviser, on the basis of a commonly accepted market
valuation method and taking account of such factors as it considers appropriate,
including the market price per Ordinary Share, the dividend yield of an Ordinary
Share, the volatility of such market price, prevailing interest rates and the
terms of such Securities, Spin-Off Securities, options, warrants or other
rights, including as to the expiry date and exercise price (if any) thereof; (v)
in the case of (i) without prejudice to sub-paragraph (b) of the definition of
“Dividend”, amounts shall be translated into Sterling (if declared or paid or
payable in a currency other than Sterling) at the rate of exchange used to
determine the amount payable to Shareholders who were paid or are to be paid or
are entitled to be paid the cash Dividend in Sterling; and in any other case,
amounts shall be translated into Sterling (if expressed in a currency other than
Sterling) at such rate of exchange as may be determined in good faith by the
Issuer to be the spot rate ruling at the close of business on that date (or if
no such rate is available on that date the equivalent rate on the immediately
preceding date on which such a rate is available) and (vi) in the case of (i)
and (ii) Fair Market Value shall be determined disregarding any withholding or
deduction required to be made on account of tax and any associated tax credit.


“Final Maturity Date” means 9 May 2014.


“Financial Adviser” means an independent investment bank of international repute
appointed by the Issuer and approved in writing by the Trustee or, if the Issuer
fails to make such appointment and such failure continues for a reasonable
period (as determined by the Trustee) and the Trustee is indemnified and/or
secured to its satisfaction against the costs, fees and expenses of such
adviser, appointed by the Trustee following notification to the Issuer.


“Group” means the Issuer and its consolidated Subsidiaries.


“Interest Payment Date” has the meaning provided in Condition 4(a).


--------------------------------------------------------------------------------



“London Stock Exchange” means the London Stock Exchange plc.


“NASDAQ” means the NASDAQ National Market and any successor entity thereto.


“Newco Scheme” means a scheme of arrangement or analogous proceeding (the
“Scheme of Arrangement”) which effects the interposition of a limited liability
company (“Newco”) between the Shareholders of the Issuer immediately prior to
the scheme of arrangement (the “Existing Shareholders”) and the Issuer; provided
that only ordinary shares of Newco are issued to Existing Shareholders and that
immediately after completion of the scheme of arrangement the only shareholders
of Newco are the Existing Shareholders and that all Subsidiaries of the Issuer
immediately prior to the scheme of arrangement (other than Newco, if Newco is
then a Subsidiary of the Issuer) are Subsidiaries of the Issuer (or of Newco)
immediately after the scheme of arrangement.


“Maximum Number of Conversion Ordinary Shares” has the meaning provided in
Condition 5(a).


“Optional Redemption Date” has the meaning provided in Condition 6(b).


“Optional Redemption Notice” has the meaning provided in Condition 6(b).


“Ordinary Shares” means fully paid ordinary shares in the capital of the Issuer
currently with a par value of £0.05 each.


A “person” includes any individual, company, corporation, firm, partnership,
joint venture, undertaking, association, organisation, trust, state or agency of
a state (in each case whether or not being a separate legal entity).


“Presentation Date” means a day which:


(a)
is or falls after the relevant due date, but, if the due date is not or was not
a business day in New York City, is or falls after the next following such
business day; and



(b)
is a business day in the place of the specified office of the Paying and
Conversion Agent at which the Bond or Coupon is presented for payment.



“Prevailing Rate” means, in respect of any dealing day, the noon buying rate in
New York City for cable transfer in Sterling, as reported by the Federal Reserve
Bank of New York on such dealing day or, if on such dealing day such rate is not
available, such rate prevailing on the immediately preceding day on which such
rate is so available.


“Principal Subsidiary” means at any time a Subsidiary of the Issuer:


(a)
whose EBITDA (in each case consolidated in the case of a Subsidiary which itself
has Subsidiaries) represents 10 per cent. or more of the consolidated EBITDA of
the Group all as calculated by reference to the then latest audited US GAAP
accounts (consolidated or, as the case may be, unconsolidated) of such
Subsidiary and the then latest consolidated audited US GAAP accounts of the
Group, provided that (i) if the latest audited consolidated accounts of the
Group show a negative EBITDA, then any Subsidiary of the Issuer whose then
latest audited accounts (consolidated in the case of a Subsidiary which itself
has Subsidiaries) show a positive EBITDA shall be a Principal Subsidiary, (ii)
in the case of a Subsidiary acquired or an entity which becomes a Subsidiary
after the end of the financial period to which the then latest audited
consolidated accounts of the Group relate, the reference to the then latest
audited consolidated accounts of the Group for the purposes of the calculation
above shall, until consolidated audited accounts of the Group are published for
the financial period in which the acquisition is made or, as the case may be, in
which such entity becomes a Subsidiary, be deemed to be a reference to the then
latest consolidated accounts of the Group adjusted in such manner as may be
appropriate to consolidate the latest audited accounts (consolidated or, as the
case may be, unconsolidated) of such Subsidiary in such accounts; (iii) if, in
the case of any Subsidiary which itself has Subsidiaries, no consolidated
accounts are prepared and audited, its consolidated EBITDA shall be determined
on the basis of pro forma consolidated accounts of the relevant Subsidiary; (iv)
if the accounts of any Subsidiary (not being a Subsidiary referred to in (ii)
above) are not consolidated with those of the Group, then the determination of
whether or not such Subsidiary is a Principal Subsidiary shall be based on a pro
forma consolidation of its accounts (consolidated, if appropriate) with the
consolidated accounts of the Group; (v) if the latest accounts of any Subsidiary
of the Group are not prepared on the basis of the same accounting principles,
policies and practices of the latest consolidated audited accounts of the Group,
then the determination of whether or not


--------------------------------------------------------------------------------



 
such Subsidiary is a Principal Subsidiary shall be based on pro forma accounts
or, as the case may be, consolidated accounts of such Subsidiary prepared on the
same accounting principles, policies and practices as adopted in the latest
consolidated audited accounts of the Group, or as appropriate restatement or
adjustment to the relevant accounts of such Subsidiary; and (vi) if, in the case
of any Subsidiary which is not required by applicable law or regulation to
prepare audited accounts, the latest accounts of such Subsidiary are not
audited, then the determination of whether or not such Subsidiary is a Principal
Subsidiary shall be based on unaudited accounts or, as the case may be,
consolidated accounts of such Subsidiary prepared upon the same accounting
principles, policies and practices as adopted in the latest consolidated audited
accounts of the Group; or



(b)
to which is transferred the whole or substantially the whole of the assets and
undertaking of a Subsidiary which immediately prior to such transfer was a
Principal Subsidiary, provided that the Subsidiary which so transfers its assets
and undertakings shall forthwith upon such transfer cease to be a Principal
Subsidiary and the Subsidiary to which the assets and undertaking are so
transferred shall cease to be a Principal Subsidiary at the date on which the
first published audited consolidated accounts of the Group prepared as of a date
later than such transfer are issued, unless such Subsidiary would continue to be
a Principal Subsidiary on the basis of such accounts by virtue of the provisions
of paragraph (a) above.



A certificate from a Director of the Issuer that, in their opinion, a Subsidiary
of the Issuer is or is not or was or was not at any particular time a Principal
Subsidiary shall, in the absence of manifest error, be conclusive and binding on
the Trustee and the Bondholders.


“Redemption Notice Cut-off Date” has the meaning provided in Condition 6(i).


“Redemption Settlement Shares” has the meaning provided in Condition 6(i).


“Reference Date” has the meaning provided in Condition 5(h).


“Relevant Date” means, in respect of any Bond or Coupon, whichever is the later
of (i) the date on which payment in respect of it first becomes due and (ii) if
any amount of the money payable is improperly withheld or refused the date on
which payment in full of the amount outstanding is made or (if earlier) the date
on which notice is duly given by the Issuer or to the Bondholders in accordance
with Condition 16 that, upon further presentation of the Bond or Coupon, where
required pursuant to these Conditions, being made, such payment will be made,
provided that such payment is in fact made as provided in these Conditions.


“Relevant Stock Exchange” means, in respect of the Ordinary Shares, the London
Stock Exchange (or if at the relevant time the Ordinary Shares are not listed on
the London Stock Exchange, the principal stock exchange or securities market on
which the Ordinary Shares are then listed or quoted or dealt in) and, in respect
of ADSs, means NASDAQ (or if at the relevant time the ADSs are not listed on
NASDAQ, the principal stock exchange or securities market on which the ADSs are
then listed or quoted or dealt in).


“Retroactive Adjustment” has the meaning provided in Condition 5(c).


“Securities” means any securities including, without limitation, Ordinary
Shares, or options, warrants or other rights to subscribe for or purchase or
acquire Ordinary Shares.


“Shareholders” means the holders of Ordinary Shares.


“Share Settlement Option” has the meaning provided in Condition 6(i).


“Share Settlement Option Notice” has the meaning provided in Condition 6(a) or
as appropriate 6(d).


“Share Settlement Option Notice Annulment” has the meaning provided in Condition
6(i).


“Specified Date” has the meaning provided in Conditions 5(b)(vii) and (viii).


--------------------------------------------------------------------------------


 
“Spin-Off” means:


(a)
a distribution of Spin-Off Securities by the Issuer to Shareholders as a class;
or



(b)
any issue, transfer or delivery of any property or assets (including cash or
shares or securities of or in or issued or allotted by any entity) by any entity
(other than the Issuer) to Shareholders as a class or, in the case of or in
connection with a Newco Scheme, Existing Shareholders as a class (but excluding
the issue and allotment of ordinary shares by Newco to Existing Shareholders as
a class), pursuant in each case to any arrangements with the Issuer or any of
its Subsidiaries.



“Spin-Off Securities” means equity share capital of an entity other than the
Issuer or options, warrants or other rights to subscribe for or purchase equity
share capital of an entity other than the Issuer.


“Subsidiary” means, in respect of any entity, any undertaking which is for the
time being a subsidiary undertaking of that entity within the meaning of Section
736 of the Companies Act.


“UK Listing Authority” means the Financial Services Authority in its capacity as
competent authority for the purposes of the Financial Services and Markets Act
2000.


“Volume Weighted Average Price” means, in respect of an Ordinary Share, a
Security or, as the case may be, a Spin-Off Security on any dealing day, the
volume-weighted average price of an Ordinary Share, a Security or, as the case
may be, a Spin-Off Security published by or derived (in the case of an Ordinary
Share) from the price displayed under the heading “Bloomberg VWAP” on Bloomberg
page SHP LN AQR (or any successor page) in respect of the period from 8.00am. to
4.30pm., London time, on such dealing day or (in the case of a Security or
Spin-Off Security) from the principal stock exchange or securities market on
which such Securities or Spin-Off Securities are then listed or quoted or dealt
in, if any or, in any such case, such other source as shall be determined to be
appropriate by a Financial Adviser on such dealing day, provided that if on any
such dealing day where such price is not available or cannot otherwise be
determined as provided above, the Volume Weighted Average Price of an Ordinary
Share, Security or a Spin-Off Security, as the case may be, in respect of such
dealing day shall be the Volume Weighted Average Price, determined as provided
above, on the immediately preceding dealing day on which the same can be so
determined.


“£” and “Sterling” and “pounds sterling” mean the lawful currency for the time
being of the United Kingdom of Great Britain and Northern Ireland.


“U.S.$” and “U.S. dollars” mean the lawful currency for the time being of the
United States of America.


References to any provision of any statute shall be deemed also to refer to any
statutory modification or re-enactment thereof or any statutory instrument,
order or regulation made thereunder or under such modification or re-enactment.


In making any calculation or determination of Current Market Price or Volume
Weighted Average Price, the Issuer shall instruct the Financial Adviser to
determine such adjustments (if any) as that Financial Adviser considers
appropriate to reflect any consolidation or sub-division of the Ordinary Shares
or any issue of Ordinary Shares by way of capitalisation of profits or reserves
and the Current Market Price or Volume Weighted Average Price shall be adjusted
accordingly.


References to any issue or offer or grant to Shareholders or Existing
Shareholders “as a class” or “by way of rights” shall be taken to be references
to an issue or offer or grant to all or substantially all Shareholders or
Existing Shareholders, as the case may be, other than Shareholders or Existing
Shareholders, as the case may be, to whom, by reason of the laws of any
territory or requirements of any recognised regulatory body or any other stock
exchange or securities market in any territory or in connection with fractional
entitlements, it is determined not to make such issue or offer or grant.


For the purposes of Conditions 5(b), (c), (h) and (i), Condition 6(i) and
Condition 10 only, (a) references to the “issue” of Ordinary Shares shall
include the transfer and/or delivery of Ordinary Shares, whether newly issued
and allotted or previously existing or held by or on behalf of the Issuer or any
of its Subsidiaries, and (b) Ordinary Shares held by or on behalf of the Issuer
or any of its respective Subsidiaries (and which, in the case of Condition
5(b)(iv) and (vi), do not rank for the relevant right or other entitlement)
shall not be considered as or treated as “in issue”. For the purposes of
Conditions 5(b), (c) and (d), the number of Ordinary Shares “in


--------------------------------------------------------------------------------



issue” on any date shall be deemed to include the number of Ordinary Shares into
which the holders of any outstanding Exchangeable Ordinary Shares are entitled
to exchange on such date (whether or not the terms of the Exchangeable Ordinary
Shares actually permit exchange on such date) and references to Shareholders,
Existing Shareholders and Dividend in such Conditions shall be construed
accordingly.


References in these Conditions to listing on the London Stock Exchange plc (or
like or similar references) shall be construed as admission to the Official List
of the UK Listing Authority and admission to trading on the EEA Regulated Market
of the London Stock Exchange and references to “EEA Regulated Market” means a
market as defined by Article 1(13) of the Investment Services Directive
93/22/EEC.


Any determination by a Financial Adviser appointed by the Issuer in any of the
circumstances contemplated in these Conditions shall (save in the case of
manifest error) be final and binding on the Issuer, the Trustee, the Paying and
Conversion Agent and the Bondholders.


4
Interest



(a)
Interest Rate



The Bonds bear interest from and including the Closing Date at the rate of 2.75
per cent. per annum calculated by reference to the principal amount thereof and
payable semi-annually in equal instalments in arrear on 9 May and 9 November in
each year (each an “Interest Payment Date”), commencing with the Interest
Payment Date falling on 9 November 2007.


The amount of interest payable in respect of any period which is not an Interest
Period shall be calculated on the basis of a 360 day year consisting of 12
months of 30 days each and, in the case of an incomplete month, the number of
days elapsed.


“Interest Period” means the payment period beginning on (and including) the
Closing Date and ending on (but excluding) the first Interest Payment Date and
each successive period beginning on (and including) an Interest Payment Date and
ending on (but excluding) the next succeeding Interest Payment Date.


(b)
Accrual of Interest



Each Bond will cease to bear interest (i) where the Conversion Right shall have
been exercised by a Bondholder, from the Interest Payment Date immediately
preceding the relevant Conversion Date or, if none, the Closing Date (subject in
any such case as provided in Condition 5(j)) or (ii) where such Bond is being
redeemed or repaid pursuant to Condition 6 or Condition 9, from the due date for
redemption or repayment thereof unless, upon due presentation thereof, payment
of principal is improperly withheld or refused or, following any election by the
Issuer to exercise its Share Settlement Option, the Issuer fails duly to perform
its obligation to issue and deliver the Redemption Settlement Shares and Cash
Settlement Amount (if any) in accordance with Condition 6(i), in which event
interest will continue to accrue at the rate specified in Condition 4(a) (both
before and after judgment) until whichever is the earlier of (a) the day on
which all sums due in respect of such Bond up to that day are received by or on
behalf of the relevant Bondholder, and (b) the day seven days after the Trustee
or the Principal Paying and Conversion Agent has notified Bondholders of receipt
of all sums due in respect of all the Bonds up to that seventh day (except to
the extent that there is failure in the subsequent payment to the relevant
holders under these Conditions).


5
Conversion of Bonds



(a)
Conversion Period and Conversion Price



Subject to, and as provided in, these Conditions, each Bond shall entitle the
holder to convert such Bond into new and/or existing Ordinary Shares as
determined by the Issuer, credited as fully paid, (a “Conversion Right”).


Subject as provided in Condition 5(b)(x), the number of Ordinary Shares to be
issued and/or delivered on exercise of a Conversion Right shall be determined by
dividing the principal amount of the Bonds by the conversion price (the
“Conversion Price”) in effect on the relevant Conversion Date. As at the Closing
Date, the number of Ordinary Shares to be issued and/or delivered on exercise of
a Conversion Right shall not exceed 40.05768306 per U.S.$1,000 principal amount
of Bonds (“Maximum Number of


--------------------------------------------------------------------------------



Conversion Ordinary Shares”). Thereafter the Maximum Number of Conversion
Ordinary Shares shall be adjusted mutatis mutandis in accordance with the
adjustments set out in Condition 5(b)(i) to (ix) inclusive and Condition
5(b)(xi).


The initial Conversion Price is U.S.$33.5879 per Ordinary Share. The Conversion
Price is subject to adjustment in the circumstances described in Condition 5(b).


A Bondholder may exercise the Conversion Right in respect of a Bond by
delivering such Bond to the specified office of any Paying and Conversion Agent
in accordance with Condition 5(h).


Subject to, and as provided in, these Conditions, the Conversion Right in
respect of a Bond may be exercised, at the option of the relevant Bondholders,
at any time subject to any applicable fiscal or other laws or regulations and as
hereinafter provided from 18 June 2007 to the close of business (at the place
where the relevant Bond is delivered for conversion) on the date falling 14 days
prior to the Final Maturity Date (both days inclusive) or, if such Bond is to be
redeemed pursuant to Condition 6(b) prior to the Final Maturity Date, then up to
the close of business (at the place aforesaid) on the 14th day before the date
fixed for redemption thereof pursuant to Condition 6(b) or if notice requiring
redemption has been given by the relevant Bondholders requiring redemption
pursuant to Condition 6(d)) then up to the close of business (at the place
aforesaid) on the day prior to the giving of such notice, unless in any such
case there shall be default in making payment in respect of such Bond on such
date fixed for redemption, in which event the Conversion Right shall extend up
to the close of business (at the place aforesaid) on the date on which the full
amount of such payment becomes available for payment and notice of such
availability has been duly given in accordance with Condition 16 or, if earlier,
the Final Maturity Date; provided that, in each case, if the final such date for
the exercise of Conversion Rights is not a business day at the place aforesaid,
then the period for exercise of the Conversion Right by Bondholders shall end on
the immediately preceding business day at the place aforesaid.


Conversion Rights may not be exercised following the giving of notice by the
Trustee pursuant to Condition 9.


The period during which Conversion Rights may (subject as provided above) be
exercised by a Bondholder is referred to as the “Conversion Period”.


Conversion Rights may only be exercised in respect of the full principal amount
of a Bond.


Fractions of Ordinary Shares will not be delivered on conversion in accordance
with this Condition 5(a) or pursuant to Condition 5(c) and no cash payment or
other adjustment will be made in lieu thereof. However, if the Conversion Right
in respect of more than one Bond is exercised at any one time such that Ordinary
Shares to be delivered on conversion in accordance with this Condition 5(a) or
pursuant to Condition 5(c) are to be credited to the same account, the relevant
number of Ordinary Shares shall be calculated on the basis of the aggregate
principal amount of such Bonds being so converted, rounded down to the nearest
whole number of Ordinary Shares.


The Issuer will procure that Ordinary Shares to be issued and delivered on
conversion will be issued and delivered to the Bondholder completing the
relevant Conversion Notice or his nominee. Such Ordinary Shares will be deemed
to be issued and delivered as of the relevant Conversion Date. Any Additional
Ordinary Shares to be issued and delivered pursuant to Condition 5(c) will be
issued and delivered as of the date the relevant Retroactive Adjustment takes
effect or as at the date of issue and delivery of Ordinary Shares if the
adjustment results from the issue and delivery of Ordinary Shares.


--------------------------------------------------------------------------------


 
(b)
Adjustment of Conversion Price



Upon the happening of any of the events described below, the Conversion Price
shall be adjusted as follows:


(i)
If and whenever there shall be a consolidation, reclassification or subdivision
in relation to the Ordinary Shares, the Conversion Price shall be adjusted by
multiplying the Conversion Price in force immediately prior to such
consolidation, reclassification or subdivision by the following fraction:



A
_______________
B


where:


 
A is the aggregate number of Ordinary Shares in issue immediately before such
consolidation, reclassification or subdivision, as the case may be; and



 
B is the aggregate number of Ordinary Shares in issue immediately after, and as
a result of, such consolidation, reclassification or subdivision, as the case
may be.



Such adjustment shall become effective on the date the consolidation,
reclassification or subdivision, as the case may be, takes effect.


(ii)
If and whenever the Issuer shall issue any Ordinary Shares credited as fully
paid to the Shareholders by way of capitalisation of profits or reserves
(including any share premium account or capital redemption reserve) other than
(1) where any such Ordinary Shares are or are to be issued instead of the whole
or part of a Dividend in cash which the Shareholders would or could otherwise
have elected to receive or (2) where the Shareholders may elect to receive a
Dividend in cash in lieu of such Ordinary Shares, the Conversion Price shall be
adjusted by multiplying the Conversion Price in force immediately prior to such
issue by the following fraction:



A
_______________
B


where:


 
A is the aggregate number of Ordinary Shares in issue immediately before such
issue; and



 
B is the aggregate number of Ordinary Shares in issue immediately after such
issue.



Such adjustment shall become effective on the date of issue of such Ordinary
Shares.


--------------------------------------------------------------------------------


 
(iii)
If and whenever the Issuer shall pay or make any Dividend to the Shareholders,
the Conversion Price shall be adjusted by multiplying the Conversion Price in
force immediately prior to the relevant Dividend by the following fraction:



A—B
_______________
A


where:


A
is the Current Market Price of one Ordinary Share on the first date on which the
Ordinary Shares are traded ex-the relevant Dividend on the Relevant Stock
Exchange or, in the case of a purchase of Ordinary Shares or any ADSs or other
receipts or certificates representing Ordinary Shares by or on behalf of the
Issuer or any Subsidiary of the Issuer, on which such Ordinary Shares (or ADSs
or other receipts or certificates) are purchased or, in the case of a Spin-Off,
is the Current Market Price of an Ordinary Share on the first date on which the
Ordinary Shares are traded ex-the relevant Spin-Off; and



B
is the portion of the Fair Market Value of the aggregate Dividend attributable
to one Ordinary Share, with such portion being determined by dividing the Fair
Market Value of the aggregate Dividend by the number of Ordinary Shares in issue
(or, in the case of a purchase of Ordinary Shares or any ADSs or other receipts
or certificates representing Ordinary Shares by or on behalf of the Issuer or
any Subsidiary of the Issuer, by the number of Ordinary Shares in issue
immediately prior to such purchase).



Such adjustment shall become effective on the first date on which the Ordinary
Shares are traded ex-the relevant Dividend on the Relevant Stock Exchange or, in
the case of a purchase of Ordinary Shares or any ADSs or other receipts or
certificates representing Ordinary Shares, on the date such purchase is made or,
in any such case if later, the first date upon which the Fair Market Value of
the relevant Dividend is capable of being determined as provided herein.


For the purposes of the above, the Fair Market Value of a cash Dividend shall
(subject as provided in paragraph (a) of the definition of “Dividend” and in the
definition of “Fair Market Value”) be determined as at the first date on which
the Ordinary Shares are traded ex-the relevant cash Dividend on the Relevant
Stock Exchange, and in the case of a non-cash Dividend, the Fair Market Value of
the relevant Dividend shall be the Fair Market Value of the relevant Spin-Off
Securities or, as the case may be, the relevant property or assets.


(iv)
If and whenever the Issuer shall issue Ordinary Shares to Shareholders as a
class by way of rights, or issue or grant to Shareholders as a class by way of
rights, options, warrants or other rights to subscribe for or purchase any
Ordinary Shares, in each case at a price per Ordinary Share which is less than
95 per cent. of the Current Market Price per Ordinary Share on the date of the
first public announcement of the terms of the issue or grant of such Ordinary
Shares, options, warrants or other rights, the Conversion Price shall be
adjusted by multiplying the Conversion Price in force immediately prior to such
issue or grant by the following fraction:



A+B
_______________
A+C


where:


A
is the number of Ordinary Shares in issue immediately before such announcement;



B
is the number of Ordinary Shares which the aggregate consideration (if any)
receivable for the Ordinary Shares issued by way of rights, or for the options
or warrants or other rights issued by way of rights and for the total number of
Ordinary Shares deliverable on the exercise thereof, would purchase at such
Current Market Price per Ordinary Share; and



C
is the number of Ordinary Shares issued or, as the case may be, the maximum
number of Ordinary Shares which may be issued upon exercise of such options,
warrants or rights calculated as at the date of issue of such options, warrants
or rights.


--------------------------------------------------------------------------------





Such adjustment shall become effective on the first date on which the Ordinary
Shares are traded ex-rights, ex-options or ex-warrants on the Relevant Stock
Exchange.


(v)
If and whenever the Issuer shall issue any Securities (other than Ordinary
Shares or options, warrants or other rights to subscribe for or purchase any
Ordinary Shares) to Shareholders as a class by way of rights or grant to
Shareholders as a class by way of rights any options, warrants or other rights
to subscribe for or purchase any Securities (other than Ordinary Shares or
options, warrants or other rights to subscribe for or purchase Ordinary Shares),
the Conversion Price shall be adjusted by multiplying the Conversion Price in
force immediately prior to such issue or grant by the following fraction:



A—B
_______________
A


where:


A
is the Current Market Price of one Ordinary Share on the first date on which the
terms of such issue or grant are publicly announced; and



B
is the Fair Market Value of the rights attributable to one Ordinary Share on the
first date on which the terms of such issue or grant are publicly announced.



Such adjustment shall become effective on the first date on which the Ordinary
Shares are traded ex-rights, ex-options or ex-warrants on the Relevant Stock
Exchange.


(vi)
If and whenever the Issuer shall issue (otherwise than as mentioned in
sub-paragraph (b)(iv) above) wholly for cash or for no consideration any
Ordinary Shares (other than Ordinary Shares issued on conversion of the Bonds or
on the exercise of any rights of conversion into, or exchange or subscription
for or purchase of, Ordinary Shares) or issue or grant (otherwise than as
mentioned in sub-paragraph (b)(iv) above) wholly for cash or for no
consideration any options, warrants or other rights to subscribe for or purchase
any Ordinary Shares (other than the Bonds, which term shall for this purpose
include any further bonds issued pursuant to Condition 17 and forming a single
series with the Bonds), in each case at a price per Ordinary Share which is less
than 95 per cent. of the Current Market Price per Ordinary Share on the date of
the first public announcement of the terms of such issue or grant, the
Conversion Price shall be adjusted by multiplying the Conversion Price in force
immediately prior to such issue or grant by the following fraction:



A+B
_______________
A+C


where:


A
is the number of Ordinary Shares in issue immediately before the issue of such
Ordinary Shares or the grant of such options, warrants or rights;



B
is the number of Ordinary Shares which the aggregate consideration (if any)
receivable for the issue of such Ordinary Shares or, as the case may be, for the
Ordinary Shares to be issued or otherwise made available upon the exercise of
any such options, warrants or rights, would purchase at such Current Market
Price per Ordinary Share; and



C
is the number of Ordinary Shares to be issued pursuant to such issue of such
Ordinary Shares or, as the case may be, the maximum number of Ordinary Shares
which may be issued upon exercise of such options, warrants or rights calculated
as at the date of issue of such options, warrants or rights.



Such adjustment shall become effective on the date of issue of such Ordinary
Shares or, as the case may be, the grant of such options, warrants or rights.


--------------------------------------------------------------------------------





(vii)
If and whenever the Issuer or any Subsidiary of the Issuer or (at the direction
or request of or pursuant to any arrangements with the Issuer or any Subsidiary
of the Issuer) any other company, person or entity (otherwise than as mentioned
in sub-paragraphs (b)(iv), (b)(v) or (b)(vi) above) shall issue wholly for cash
or for no consideration any Securities (other than the Bonds, which term shall
for this purpose exclude any further bonds issued pursuant to Condition 17 and
forming a single series with the Bonds), which by their terms of issue carry
(directly or indirectly) rights of conversion into, or exchange or subscription
for, Ordinary Shares (or shall grant any such rights in respect of existing
Securities so issued) or Securities which by their terms might be redesignated
as Ordinary Shares, and the consideration per Ordinary Share receivable upon
conversion, exchange, subscription or redesignation is less than 95 per cent. of
the Current Market Price per Ordinary Share on the date of the first public
announcement of the terms of issue of such Securities (or the terms of such
grant), the Conversion Price shall be adjusted by multiplying the Conversion
Price in force immediately prior to such issue (or grant) by the following
fraction:



A+B
_______________
A+C


where:


A
is the number of Ordinary Shares in issue immediately before such issue or grant
(but where the relevant Securities carry rights of conversion into or rights of
exchange or subscription for Ordinary Shares which have been issued by the
Issuer for the purposes of or in connection with such issue, less the number of
such Ordinary Shares so issued);



B
is the number of Ordinary Shares which the aggregate consideration (if any)
receivable for the Ordinary Shares to be issued or otherwise made available upon
conversion or exchange or upon exercise of the right of subscription attached to
such Securities or, as the case may be, for the Ordinary Shares to be issued or
to arise from any such redesignation would purchase at such Current Market Price
per Ordinary Share; and



C
is the maximum number of Ordinary Shares to be issued or otherwise made
available upon conversion or exchange of such Securities or upon the exercise of
such right of subscription attached thereto at the effective initial conversion,
exchange or subscription price or rate or, as the case may be, the maximum
number of Ordinary Shares which may be issued or arise from any such
redesignation,



provided that if at the time of issue of the relevant Securities or date of
grant of such rights (as used in this sub-paragraph (b)(vii) the “Specified
Date”) such number of Ordinary Shares is to be determined by reference to the
application of a formula or other variable feature or the occurrence of any
event at some subsequent time (which may be when such Securities are converted
or exchanged or rights of subscription are exercised or, as the case may be,
such Securities are redesignated or at such other time as may be provided) then
for the purposes of this sub-paragraph (b)(vii), “C” shall be determined by the
application of such formula or variable feature or as if the relevant event
occurs or had occurred as at the Specified Date and as if such conversion,
exchange, subscription, purchase or acquisition or, as the case may be,
redesignation had taken place on the Specified Date.


Such adjustment shall become effective on the date of issue of such Securities
or, as the case may be, the grant of such rights.


--------------------------------------------------------------------------------


 
(viii)
If and whenever there shall be any modification of the rights of conversion,
exchange or subscription attaching to any such Securities (other than the Bonds,
which term shall for this purpose include any further bonds issued pursuant to
Condition 17 and forming a single series with the Bonds) as are mentioned in
sub-paragraph (b)(vii) above (other than in accordance with the terms (including
terms as to adjustment) applicable to such Securities upon issue) so that
following such modification the consideration per Ordinary Share receivable has
been reduced and is less than 95 per cent. of the Current Market Price per
Ordinary Share on the date of the first public announcement of the proposals for
such modification, the Conversion Price shall be adjusted by multiplying the
Conversion Price in force immediately prior to such modification by the
following fraction:



A+B
_______________
A+C


where:


A
is the number of Ordinary Shares in issue immediately before such modification
(but where the relevant Securities carry rights of conversion into or rights of
exchange or subscription for Ordinary Shares which have been issued, purchased
or acquired by the Issuer or any Subsidiary of the Issuer (or at the direction
or request or pursuant to any arrangements with the Issuer or any Subsidiary of
the Issuer) for the purposes of or in connection with such issue, less the
number of such Ordinary Shares so issued, purchased or acquired);



B
is the number of Ordinary Shares which the aggregate consideration (if any)
receivable for the Ordinary Shares to be issued or otherwise made available upon
conversion or exchange or upon exercise of the right of subscription attached to
the Securities so modified would purchase at such Current Market Price per
Ordinary Share or, if lower, the existing conversion, exchange or subscription
price of such Securities; and



C
is the maximum number of Ordinary Shares which may be issued or otherwise made
available upon conversion or exchange of such Securities or upon the exercise of
such rights of subscription attached thereto at the modified conversion,
exchange or subscription price or rate but giving credit in such manner as a
Financial Adviser shall consider appropriate for any previous adjustment under
this sub-paragraph or sub-paragraph (b)(vii) above,



provided that if at the time of such modification (as used in this sub-paragraph
(b)(viii) the “Specified Date”) such number of Ordinary Shares is to be
determined by reference to the application of a formula or other variable
feature or the occurrence of any event at some subsequent time (which may be
when such Securities are converted or exchanged or rights of subscription are
exercised or at such other time as may be provided) then for the purposes of
this paragraph (b)(viii), “C” shall be determined by the application of such
formula or variable feature or as if the relevant event occurs or had occurred
as at the Specified Date and as if such conversion, exchange or subscription had
taken place on the Specified Date.


Such adjustment shall become effective on the date of modification of the rights
of conversion, exchange or subscription attaching to such Securities.


--------------------------------------------------------------------------------


 
(ix)
If and whenever the Issuer or any Subsidiary of the Issuer or (at the direction
or request of or pursuant to any arrangements with the Issuer or any Subsidiary
of the Issuer) any other company, person or entity shall offer any Securities in
connection with which Shareholders as a class are entitled to participate in
arrangements whereby such Securities may be acquired by them (except where the
Conversion Price falls to be adjusted under sub- paragraphs (b)(ii), (iii),
(iv), (vi) or (vii) above or (x) below (or would fall to be so adjusted if the
relevant issue or grant was at less than 95 per cent. of the Current Market
Price per Ordinary Share on the relevant dealing day) or under sub-paragraph
(b)(v) above) the Conversion Price shall be adjusted by multiplying the
Conversion Price in force immediately before the making of such offer by the
following fraction:



A—B
_______________
A


where:


A
is the Current Market Price of one Ordinary Share on the date on which the terms
of such offer are first publicly announced; and



B
is the Fair Market Value on the date of such announcement of the portion of the
relevant offer attributable to one Ordinary Share.



Such adjustment shall become effective on the first date on which the Ordinary
Shares are traded ex-rights on the Relevant Stock Exchange.


(x)
If an offer is made to all (or as nearly as may be practicable all) Shareholders
(or all (or as nearly as may be practicable all) such Shareholders other than
the offeror and/or any associate of the offeror (as defined in Section 430E(4)
of the Companies Act)), to acquire all or a majority of the issued ordinary
share capital of the Issuer or if any person proposes a scheme with regard to
such acquisition (other than an Exempt Newco Scheme) and (such offer or scheme
having become or been declared unconditional in all respects) the right to cast
more than 50 per cent. of the votes which may ordinarily be cast on a poll at a
general meeting of the Issuer has or will become unconditionally vested in the
offeror and/or any such parties as aforesaid (a “Change of Control”) then upon
any exercise of Conversion Rights during the period (the “Change of Control
Period”) commencing on the occurrence of the Change of Control and ending 60
calendar days following the Change of Control or, if later, 60 calendar days
following the date on which a Change of Control Notice as required by Condition
5(g) is given, the Conversion Price shall be as set out below, but in each case
adjusted, if appropriate, under the foregoing provisions of this Condition 5(b):




 
 
Conversion Date                                             
 
Conversion
Price
       
(U.S.$)
   
On or before 9 May 2008
 
24.9640
   
Thereafter, but on or before 9 May 2009
 
26.6887
   
Thereafter, but on or before 9 May 2010
 
28.4135
   
Thereafter, but on or before 9 May 2011
 
30.1383
   
Thereafter, but on or before 9 May 2012
 
31.8631
   
Thereafter, and until the Final Maturity Date
 
33.5879
 



(xi)
If the Issuer (after consultation with the Trustee) determines that an
adjustment should be made to the Conversion Price as a result of one or more
circumstances that are similar in substance to any one or more of the
circumstances referred to in sub-paragraphs (b)(i) to (ix) above but are not
adjusted for (or are not sufficiently adjusted for) by sub-paragraphs (b)(i) to
(x) above (even if the relevant circumstance is specifically excluded from the
operation of sub-paragraphs (b)(i) to (x) above), the Issuer shall, at its own
expense and acting reasonably, request a Financial Adviser to determine as soon
as practicable what adjustment (if any) to the Conversion Price is fair and
reasonable to take account thereof and the date on which such adjustment should
take effect and upon such determination such adjustment (if any) shall be made
and shall take effect in accordance with such determination, provided that an
adjustment shall only be made pursuant to this sub-paragraph (b)(xi) if such
Financial Adviser is so requested to make such a determination not more than 21
days after the date on which the relevant circumstance arises and if the
adjustment would result in a reduction to the Conversion Price.


--------------------------------------------------------------------------------





Notwithstanding the foregoing provisions, where the events or circumstances
giving rise to any adjustment pursuant to this Condition 5(b) have already
resulted or will result in an adjustment to the Conversion Price or where the
events or circumstances giving rise to any adjustment arise by virtue of any
other events or circumstances which have already given or will give rise to an
adjustment to the Conversion Price or where more than one event which gives rise
to an adjustment to the Conversion Price occurs within such a short period of
time that, based on reasonable market expectations, a modification to the
operation of the adjustment provisions is required to give the intended result,
such modification shall be made to the operation of the adjustment provisions as
may be advised by a Financial Adviser to be in its opinion appropriate to give
the intended result and provided further that, for the avoidance of doubt, the
issue of Ordinary Shares pursuant to the exercise of Conversion Rights shall not
result in an adjustment to the Conversion Price.


For the purpose of any calculation of the consideration receivable or price
pursuant to sub-paragraphs (iv), (vi), (vii) and (viii), the following
provisions shall apply:


(a)
the aggregate consideration receivable or price for Ordinary Shares issued for
cash shall be the amount of such cash;



(b)
(x) the aggregate consideration receivable or price for Ordinary Shares to be
issued or otherwise made available upon the conversion or exchange of any
Securities shall be deemed to be the consideration or price received or
receivable for any such Securities and (y) the aggregate consideration
receivable or price for Ordinary Shares to be issued or otherwise made available
upon the exercise of rights of subscription attached to any Securities or upon
the exercise of any options, warrants or rights shall be deemed to be that part
(which may be the whole) of the consideration or price received or receivable
for such Securities or, as the case may be, for such options, warrants or rights
which are attributed by the Issuer to such rights of subscription or, as the
case may be, such options, warrants or rights or, if no part of such
consideration or price is so attributed, the Fair Market Value of such rights of
subscription or, as the case may be, such options, warrants or rights as at the
date of the first public announcement of the terms of issue of such Securities
or, as the case may be, such options, warrants or rights, plus in the case of
each of (x) and (y) above, the additional minimum consideration receivable or
price (if any) upon the conversion or exchange of such Securities, or upon the
exercise of such rights of subscription attached thereto or, as the case may be,
upon exercise of such options, warrants or rights and (z) the consideration
receivable or price per Ordinary Share upon the conversion or exchange of, or
upon the exercise of such rights of subscription attached to, such Securities
or, as the case may be, upon the exercise of such options, warrants or rights
shall be the aggregate consideration or price referred to in (x) or (y) above
(as the case may be) divided by the number of Ordinary Shares to be issued upon
such conversion or exchange or exercise at the effective initial conversion,
exchange or subscription price or rate;



(c)
if the consideration or price determined pursuant to (a) or (b) above (or any
component thereof) shall be expressed in a currency other than Sterling it shall
be converted into Sterling at such rate of exchange as may be determined in good
faith by the Issuer to be the spot rate ruling at the close of business on the
date of the first public announcement of the terms of issue of such Ordinary
Shares or, as the case may be, Securities (or if no such rate is available on
that date, the equivalent rate on the immediately preceding date on which such
rate is available); and



(d)
in determining consideration or price pursuant to the above, no deduction shall
be made for any commissions or fees (howsoever described) or any expenses paid
or incurred for any underwriting, placing or management of the issue of the
relevant Ordinary Shares or Securities or options, warrants or rights, or
otherwise in connection therewith.



(c)
Retroactive Adjustments



If the Conversion Date in relation to the conversion of any Bond shall be after
any consolidation, reclassification or sub-division as is mentioned in Condition
5(b)(i), or after the record date or other due date for the establishment of
entitlement for any such issue, distribution, grant or offer (as the case may
be) as is mentioned in Condition 5(b)(ii), (iii) (iv), (v) or (ix), or after any
such issue or grant as is mentioned in Condition 5(b)(vi) and (vii), in any case
in circumstances where the relevant Conversion Date falls before the relevant
adjustment becomes effective under Condition 5(b) (such adjustment, a
“Retroactive Adjustment”), then the Issuer shall (conditional upon the relevant
adjustment becoming effective) procure that there shall be issued and/or
delivered to the converting Bondholder, in accordance with the instructions
contained in the relevant Conversion Notice, such additional number of Ordinary
Shares (if any) (the “Additional Ordinary Shares”) as, together with any
Ordinary Shares issued or delivered or to be issued or delivered on conversion
of the relevant Bond (together with any fraction of an Ordinary Share not so
issued or delivered),


--------------------------------------------------------------------------------



is equal to the number of Ordinary Shares which would have been required to be
issued or delivered on conversion of such Bond if the relevant adjustment (more
particularly referred to in the said provisions of Condition 5(b)) to the
Conversion Price had in fact been made and become effective immediately prior to
the relevant Conversion Date.


(d)
Decision of a Financial Adviser



If any doubt shall arise as to the appropriate adjustment to the Conversion
Price, and following consultation between the Issuer and a Financial Adviser, a
written opinion of such Financial Adviser in respect of such adjustment to the
Conversion Price shall be conclusive and binding on all parties, save in the
case of manifest error.


(e)
Employees’ Share Schemes and Exchangeable Ordinary Shares



No adjustment will be made to the Conversion Price where Ordinary Shares, ADSs
or other Securities (including rights, warrants and options) are issued,
offered, exercised, allotted, appropriated, modified or granted to, or for the
benefit of, or are purchased or acquired by, any employees or former employees
(including Directors holding or formerly holding executive office or the
personal service company of any such person) or their spouses or relatives, in
each case, of the Issuer or any of its Subsidiaries or any associated company or
to or by trustees to be held for the benefit of any such person or any employee
share trust, in any such case pursuant to or for the purpose of any employee,
director or executive share or option or incentive scheme. For the avoidance of
doubt, no adjustment will be made to the Conversion Price where Ordinary Shares
or ADSs are issued and allotted upon exchange of the Exchangeable Ordinary
Shares in accordance with their terms.


(f)
Rounding Down and Notice of Adjustment to the Conversion Price



On any adjustment, the resultant Conversion Price, if not an integral multiple
of U.S.$0.01, shall be rounded down to the nearest whole multiple of U.S.$0.01.
No adjustment shall be made to the Conversion Price where such adjustment
(rounded down if applicable) would be less than one per cent. of the Conversion
Price then in effect. Any adjustment not required to be made, and/or any amount
by which the Conversion Price has been rounded down, shall be carried forward
and taken into account in any subsequent adjustment, and such subsequent
adjustment shall be made on the basis that the adjustment not required to be
made had been made at the relevant time.


Notice of any adjustments to the Conversion Price shall be given by the Issuer
to Bondholders in accordance with Condition 16 and the Trustee promptly after
the determination thereof.


The Conversion Price shall not in any event be reduced such that on translation
into Sterling at the rate required to be applied for the purpose it would be
below the nominal value of the Ordinary Shares and the Issuer undertakes that it
shall not take any action, and shall procure that no action is taken, that would
otherwise result in an adjustment to the Conversion Price to below such nominal
value.


(g)
Change of Control



Within 14 calendar days following the occurrence of a Change of Control, the
Issuer shall give notice thereof to the Trustee and to the Bondholders in
accordance with Condition 16 (a “Change of Control Notice”). Such notice shall
contain a statement informing Bondholders of their entitlement to exercise their
Conversion Rights as provided in these Conditions.


The Change of Control Notice shall also specify:


(i)
all information material to Bondholders concerning the Change of Control;



(ii)
the Conversion Price immediately prior to the occurrence of the Change of
Control and the Conversion Price applicable pursuant to Condition 5(b)(x) during
the Change of Control Period;



(iii)
the closing price of the Ordinary Shares as derived from the Relevant Stock
Exchange as at the latest practicable date prior to the publication of such
notice;


--------------------------------------------------------------------------------



(iv)
the last day of the Change of Control Period; and



(v)
such other information relating to the Change of Control as the Trustee may
require.



The Trustee shall not be required to take any steps to ascertain whether a
Change of Control or any event which could lead to a Change of Control has
occurred or may occur and will not be responsible or liable to Bondholders or
any other person for any loss arising from any failure by it to do so.


(h)
Procedure for exercise of Conversion Rights



The Conversion Right may be exercised by a Bondholder during the Conversion
Period by delivering the relevant Bond to the specified office of any Paying and
Conversion Agent, during its usual business hours, accompanied by a duly
completed and signed notice of conversion (a “Conversion Notice”) in the form
(for the time being current) obtainable from any Paying and Conversion Agent.
Conversion Rights shall be exercised subject in each case to any applicable
fiscal or other laws or regulations applicable in the jurisdiction in which the
specified office of the Paying and Conversion Agent to whom the relevant
Conversion Notice is delivered is located. If such delivery is made after the
end of normal business hours or on a day which is not a business day in the
place of the specified office of the relevant Paying and Conversion Agent, such
delivery shall be deemed for all purposes of these Conditions to have been made
on the next following such business day.


A Conversion Notice, once delivered, shall be irrevocable.


The conversion date in respect of a Bond (the “Conversion Date”) shall be the
London business day immediately following the date of the delivery of the Bonds
and the Conversion Notice and, if applicable, the making of any payment to be
made as provided below.


Each Bond should be delivered upon exercise of a Conversion Right together with
all Coupons relating to it which mature on or after the relevant Conversion
Date, failing which the relevant Bondholder will be required to pay the full
amount of any such missing Coupon. Each amount so paid will be repaid in the
manner specified in Condition 7 against presentation and surrender (or, in the
case of part payment only, endorsement) of the relevant missing Coupon at any
time after the relevant Conversion Date and before the expiry of 10 years after
the Relevant Date in respect of the relevant Bond (whether or not a Coupon would
otherwise have become void pursuant to Condition 11), but not thereafter.


A Bondholder exercising a Conversion Right must pay directly to the relevant
authorities any taxes and capital, stamp, issue and registration and transfer
taxes and duties arising on conversion (other than any stamp duty reserve tax or
capital, stamp, issue and registration and transfer taxes and duties payable in
the United Kingdom in respect of the allotment, issue and/or delivery of any
Ordinary Shares on such conversion (including any Additional Ordinary Shares),
which shall be paid by the Issuer except for any stamp duty or stamp duty
reserve tax that arises (a) as a result of a Bondholder being within the
categories of persons referred to in sub-paragraphs (i) and (ii) of the
paragraph below or (b) as a result of a Bondholder nominating that the Ordinary
Shares (including any Additional Ordinary Shares) are issued or delivered to a
different party (other than a nominee acting on behalf of the Bondholder) (which
shall in each case be for the account of that Bondholder) and such Bondholder
must pay all, if any, taxes arising by reference to any disposal or deemed
disposal of a Bond or interest therein in connection with such conversion. For
the avoidance of doubt, the Trustee shall not be responsible for determining
whether such taxes, stamp duty reserve tax or capital, stamp, issue and
registration and transfer taxes and duties are payable or the amount thereof and
it shall not be responsible or liable for any failure by the Issuer to pay such
taxes, stamp duty reserve tax or capital, stamp, issue and registration and
transfer taxes and duties.


The Ordinary Shares will not be available for issue (i) to, or to a nominee or
agent for, Euroclear Bank S.A./N.V. or Clearstream Banking, société anonyme or
any other person providing a clearance service within the meaning of Section 96
of the Finance Act 1986 of the United Kingdom or (ii) to a person, or nominee or
agent for a person, whose business is or includes issuing depositary receipts
within the meaning of Section 93 of the Finance Act 1986 of the United Kingdom,
in each case at any time prior to the “abolition day” as defined in Section
111(1) of the Finance Act 1990 of the United Kingdom.


Ordinary Shares to be delivered on conversion of the Bonds (including any
Additional Ordinary Shares) will be delivered in uncertificated form through the
dematerialised securities trading system operated by CRESTCo Limited, known as
CREST, unless,


--------------------------------------------------------------------------------



at the time of issue, the Ordinary Shares are not a participating security in
CREST. Where Ordinary Shares are to be issued through CREST, they will be
delivered to the account specified by the relevant Bondholder in the relevant
Conversion Notice by not later than seven London business days following the
relevant Conversion Date (or, in the case of any Additional Ordinary Shares, not
later than seven London business days following the date (the “Reference Date”)
the relevant Retroactive Adjustment takes effect). Where Ordinary Shares are to
be delivered in certificated form, a certificate in respect thereof will be
dispatched by mail free of charge (but uninsured and at the risk of the
recipient) to the relevant Bondholder or as it may direct in the relevant
Conversion Notice within 28 days following the relevant Conversion Date or, as
the case may be, the Reference Date.


(i)
Ranking



(i)
Ordinary Shares issued and/or delivered upon conversion of the Bonds will be
fully paid and will in all respects rank pari passu with the fully paid Ordinary
Shares in issue on the relevant Conversion Date or, in the case of Additional
Ordinary Shares, on the relevant Reference Date, except that such Ordinary
Shares will not rank for (or, as the case may be, the relevant holder shall not
be entitled to receive) any rights, distributions or payments where the relevant
record date or other due date for the establishment of entitlement falls prior
to the relevant Conversion Date or, as the case may be, the relevant Reference
Date.



(ii)
Save as provided in Condition 5(j), no payment or adjustment shall be made on
conversion for any interest which otherwise would have accrued on the relevant
Bonds since the last Interest Payment Date preceding the Conversion Date
relating to such Bonds (or, if such Conversion Date falls before the first
Interest Payment Date, since the Closing Date).



(j)
Interest on Conversion



If any notice requiring the redemption of any Bonds is given pursuant to
Condition 6(b) on or after the fifteenth London business day prior to a record
date which has occurred since the last Interest Payment Date (or in the case of
the first Interest Period, since the Closing Date) in respect of any Dividend or
distribution payable in respect of the Ordinary Shares where such notice
specifies a date for redemption falling on or prior to the date which is 14 days
after the Interest Payment Date next following such record date, interest shall
accrue at 2.75 per cent. per annum on Bonds in respect of which Conversion
Rights shall have been exercised and in respect of which the Conversion Date
falls after such record date and on or prior to the Interest Payment Date next
following such record date in respect of such Dividend or distribution, in each
case from and including the preceding Interest Payment Date (or, if such
Conversion Date falls before the first Interest Payment Date, from the Closing
Date) to but excluding such Conversion Date. The Issuer shall pay any such
interest by not later than 14 days after the relevant Conversion Date by a U.S.
dollar cheque or by a transfer to a U.S. dollar account maintained with a bank
outside the United States in accordance with instructions given by the relevant
Bondholder in the relevant Conversion Notice. For the avoidance of doubt, no
payment under this Condition 5(j) should be due in respect of any Dividend or
distribution referred to above in circumstances where the relevant Bondholder is
entitled to receive Additional Ordinary Shares pursuant to Condition 5(c) in
respect thereof.


(k)
Purchase or Redemption of Ordinary Shares and ADSs



The Issuer may exercise such rights as it may from time to time enjoy to
purchase or redeem or buy back its own shares (including Ordinary Shares) or any
ADSs or other receipts or certificates representing the same without the consent
of the Bondholders or Couponholders.


(l)
No duty to Monitor



The Trustee shall not be under any duty to monitor whether any event or
circumstance has happened or exists which may require an adjustment to be made
to the Conversion Price and will not be responsible or liable to the Bondholders
for any loss arising from any failure by it to do so.


6
Redemption and Purchase



(a)
Final Redemption



Unless previously purchased and cancelled, redeemed or converted as herein
provided, the Bonds will be redeemed at their principal amount on the Final
Maturity Date, subject to Condition 6(e) and Condition 6(i). The Bonds may only
be redeemed at the


--------------------------------------------------------------------------------



option of the Issuer prior to the Final Maturity Date in accordance with
Condition 6(b) or at the option of the Bondholder in accordance with Condition
6(d), in each case, subject to Condition 6(e) and, in the case of redemption on
the Put Date pursuant to sub-paragraph (i) of Condition 6(d), subject to
Condition 6(i).


The Issuer may elect to satisfy its obligation to redeem the Bonds under this
Condition 6(a) by exercising its Share Settlement Option with respect to all,
but not some only, of the Bonds as described in Condition 6(i). To exercise its
Share Settlement Option, the Issuer shall give a notice to such effect (the
“Share Settlement Option Notice”) to the Trustee and to the Bondholders (which
notice shall be irrevocable) in accordance with Condition 16 not more than 60
nor less than 30 days prior to the Final Maturity Date.


(b)
Redemption at the Option of the Issuer



On giving not less than 30 nor more than 60 days’ notice (an “Optional
Redemption Notice”) to the Trustee and to the Bondholders (which notice shall be
irrevocable) in accordance with Condition 16, the Issuer may redeem all but not
some only of the Bonds on the date (the “Optional Redemption Date”) specified in
the Optional Redemption Notice in each case at their principal amount, together
with accrued but unpaid interest to such date:


(i)
at any time on or after 23 May 2012, if the Aggregate Value on each of not less
than 20 dealing days in any period of 30 consecutive dealing days ending not
earlier than 14 days prior to the giving of the relevant Optional Redemption
Notice, exceeds U.S.$130,000; or



(ii)
if, at any time prior to the date the relevant Optional Redemption Notice is
given, Conversion Rights shall have been exercised and/or purchases (and
corresponding cancellations) and/or redemptions effected in respect of 85 per
cent. or more in principal amount of the Bonds originally issued (which shall
for this purpose include any further bonds issued pursuant to Condition 17 and
consolidated and forming a single series with the Bonds).



(c)
Optional Redemption Notice



An Optional Redemption Notice shall be irrevocable. Any such notice shall
specify (i) the Optional Redemption Date, (ii) the Conversion Price, the
aggregate principal amount of the Bonds outstanding and the closing price of the
Ordinary Shares as derived from the Relevant Stock Exchange, in each case as at
the latest practicable date prior to the publication of the Optional Redemption
Notice, (iii) the last day on which Conversion Rights may be exercised by
Bondholders and (iv) if the Issuer is electing to make payments in Sterling
pursuant to Condition 6(e), that such election is being made.


(d)
Redemption at the Option of Bondholders



The Bondholder of each Bond will have the right to require the Issuer to redeem
that Bond on


(i)
9 May 2012 (the “Put Date”); and



(ii)
following the occurrence of a Change of Control on the Change of Control Event
Put Date (as defined below),



in each case at its principal amount together with interest accrued to, but
excluding such date. To exercise such right, the Bondholder of the relevant Bond
must present such Bond at the specified office of any Paying and Conversion
Agent together with a duly completed and signed notice of exercise (a “Put
Exercise Notice”), in the form for the time being current, obtainable from the
specified office of any Paying and Conversion Agent not earlier than 90 nor less
than 30 days prior to the Put Date or, in the case of a Change of Control, not
later than 60 days after a Change of Control Notice shall have been given
pursuant to Condition 5(g).


Payment in respect of any such Bond shall, subject to Condition 6(e) be made by
transfer to a U.S. dollar account with a bank outside the United States
specified by the relevant Bondholder in the Put Exercise Notice.


A Put Exercise Notice, once delivered, shall be irrevocable and the Issuer shall
redeem all Bonds the subject of Put Exercise Notices delivered as aforesaid on
the Put Date or, as the case may be, the Change of Control Event Put Date.


--------------------------------------------------------------------------------


 
“Change of Control Event Put Date” means the fourteenth London business day
after the expiry of the period of 60 days referred to above.


The Issuer may elect to satisfy its obligation to redeem on the Put Date Bonds
which are the subject of Put Exercise Notices under sub-paragraph (i) above of
this Condition 6(d) by exercising its Share Settlement Option with respect to
all, but not some only, of such Bonds as described in Condition 6(i). To
exercise its Share Settlement Option, the Issuer shall give a notice to such
effect (also a “Share Settlement Option Notice”) to the Trustee and to
Bondholders (which notice shall be irrevocable) in accordance with Condition 16
not less than 10 days prior to the Put Date.


(e)
Issuer Option to Redeem in Sterling



Subject to the Issuer not having exercised its Share Settlement Option in
accordance with Condition 6(i), the amount to be paid by the Issuer (the
“Redemption Amount”) on the date for redemption (the “Redemption Date”) in
accordance with Condition 6(a), (b) or (d) will be payable in U.S. dollars
unless the Issuer elects to make payment in pounds sterling, in which event the
Issuer shall: (i) in the case of redemption in accordance with Condition 6(a)
give not less than 20 nor more than 60 days’ notice in writing thereof before
the Final Maturity Date (unless a shorter notice period shall be agreed to by
the Trustee in writing) to the Trustee and the Principal Paying and Conversion
Agent and to the Bondholders in accordance with Condition 16; or (ii) in the
case of redemption in accordance with Condition 6(b) give notice thereof in the
Optional Redemption Notice; or (iii) in the case of redemption in accordance
with Condition 6(d) give notice thereof not less than 10 days prior to the Put
Date or Change of Control Event Put Date, as the case may be. Such pounds
sterling amount shall be calculated by multiplying the Redemption Amount (in
U.S. dollars) by 1.007 and converting such U.S. dollar amount into pounds
sterling at the Prevailing Rate on the second business day prior to the
Redemption Date and rounding the resultant figure (if necessary) to the nearest
penny (with £0.005 being rounded upwards). Such calculation shall be made by the
Issuer. If the Issuer so elects to pay in pounds sterling, the Issuer shall
deliver to the Trustee on the Redemption Date a certificate signed by a director
of the Issuer stating the amount in pounds sterling to be paid in respect of
each U.S.$1,000 principal amount of Bonds and stating that such calculation
complies with this Condition.


(f)
Purchase



Subject to the requirements (if any) of the UK Listing Authority or the London
Stock Exchange or any stock exchange on which the Bonds may be admitted to
listing and trading at the relevant time and subject to compliance with
applicable laws and regulations, the Issuer or any Subsidiary of the Issuer may
at any time purchase Bonds (provided that all unmatured Coupons relating to them
are purchased therewith or attached thereto) in the open market or otherwise at
any price. The Bonds so purchased, while held by or on or behalf of the Issuer
or any Subsidiary of the Issuer shall not entitle the holder to vote at any
meetings of Bondholders and shall not be deemed to be outstanding for the
purposes of calculating quorums at meetings of the Bondholders or for the
purposes of Condition 13(a). Subject to applicable laws, any purchase by tender
shall be made available to all Bondholders alike.


(g)
Cancellation



All Bonds which are redeemed or in respect of which Conversion Rights are
exercised will be cancelled (together with all relative unmatured Coupons
attached to the Bonds or surrendered with the Bonds) and may not be reissued or
resold. Bonds purchased by the Issuer or any of its Subsidiaries may be
surrendered to the Principal Paying and Conversion Agent for cancellation and
may not be reissued or resold.


(h)
Multiple Notices



If more than one notice of redemption is given pursuant to this Condition 6, the
first of such notices to be given shall prevail.


(i)
Share Settlement Option



Subject to the Ordinary Shares being listed on the London Stock Exchange at the
due date for redemption, the Issuer may, in the circumstances referred to in
Condition 6(a) or sub-paragraph (i) of Condition 6(d), (provided that no event
or circumstance constituting a Knock-out Event (as defined below) has occurred
in relation to the Issuer prior to the date of the relevant Share


--------------------------------------------------------------------------------



Settlement Option Notice) elect (the “Share Settlement Option”) by giving a
Share Settlement Option Notice in the manner described in Condition 6(a) or
sub-paragraph (i) of Condition 6(d) in lieu of redeeming the relevant Bonds in
cash, to effect redemption in respect of the Bonds by:


(a)
issuing and allotting or transferring to the relevant Bondholders such number of
Ordinary Shares as is determined by dividing the principal amount of such Bonds
by the Conversion Price prevailing on the Valuation Date (as defined below)
provided that, in the event that the product of the Market Value (as defined
below) of an Ordinary Share on the Valuation Date and the whole number of
Ordinary Shares otherwise deliverable in accordance with this Condition 6(i)(a)
exceeds the principal amount of such Bonds, the Issuer will deliver such lesser
number of Ordinary Shares as results in the aggregate Market Value on the
Valuation Date of the Ordinary Shares to be delivered equaling the principal
amount of such Bonds, rounded down to the nearest whole number of Ordinary
Shares;



(b)
making payment of an amount (the “Cash Settlement Amount”) equal to the amount
(if any) by which the principal amount of such Bonds exceeds the product of the
Market Value of an Ordinary Share on the Valuation Date and the whole number of
Ordinary Shares to be issued or transferred and delivered in accordance with (a)
above in respect of such Bonds; and



(c)
making or procuring payment in cash of any accrued and unpaid interest.



“Valuation Date” means the date falling three dealing days prior to the due date
for redemption of the Bonds.


Fractions of Ordinary Shares will not be issued and no cash payment will be made
in lieu thereof. However, if one or more Share Settlement Notices and relevant
Bonds are delivered not later than the Redemption Notice Cut-off Date (as
defined below) such that the Ordinary Shares to be issued or transferred and
delivered on redemption of such Bonds are to be registered in the same name, the
number of Ordinary Shares to be issued or transferred and delivered in respect
thereof shall be calculated on the basis of the aggregate principal amount of
such Bonds.


Where Ordinary Shares are to be issued or transferred and delivered to the
Relevant Person pursuant to sub-paragraph (iii) below, the number of Ordinary
Shares so to be issued or transferred and delivered shall be calculated on the
basis of the aggregate principal amount of Bonds in respect of which such issue
is to be effected.


Ordinary Shares to be issued or transferred and delivered in the manner
contemplated in this Condition upon exercise of the Share Settlement Option are
referred to as “Redemption Settlement Shares”.


If either (a) the Issuer does not deliver a relevant Share Settlement Option
Notice in the manner and by the time set out in this Condition 6(i), or (b) the
Issuer does so deliver a Share Settlement Option Notice but an event or
circumstance constituting a Knock-out Event occurs in relation to the Issuer
thereafter but prior to the issue of the Redemption Settlement Shares (such
circumstances being referred to as a “Share Settlement Option Notice
Annulment”), the relevant Bonds shall be redeemed for cash in accordance with
the provisions of Condition 6(a) or, as appropriate sub-paragraph (i) of
Condition 6(d) as appropriate and payment in respect thereof shall be made in
accordance with Condition 7.


As used in this Condition 6(i):


“Knock-out Event” means “Bankruptcy”, “Failure to Pay”, “Obligation
Acceleration” and/or “Restructuring”, as such terms are defined in the 2003 ISDA
Credit Derivatives Definitions (the “Definitions”), and for these purposes:


(1)
the second sentence of Section 4.1 of the Definitions shall apply as if
references to “Credit Event” were references to “Knock-out Event”;



(2)
references in the Definitions to the “Reference Entity” shall be deemed to be
references to the Issuer;



(3)
references in the Definitions to an “Obligation” shall be deemed to be
references to any obligation of the Issuer either directly or as provider of a
Qualifying Guarantee, that is described by the Borrowed Money Obligation
Category (as defined in the Definitions) and having the Not Subordinated
Obligation Characteristic (as provided in paragraph (4) below), in each case as


--------------------------------------------------------------------------------



 
of the date of the event which constitutes the relevant Knock-out Event (and,
for these purposes, where the obligation is a Qualifying Guarantee, Section
2.21(d)(i) of the Definitions shall apply);



(4)
an obligation shall be deemed to have the Not Subordinated Obligation
Characteristic if (a) it is not Subordinated (as defined in the Definitions
provided that the exclusion in the last sentence of such definition shall be
disregarded) to any unsubordinated Borrowed Money obligation (as defined in the
Definitions) of the Issuer and (b) if the obligation is a Qualifying Guarantee,
the Underlying Obligation is not Subordinated to any unsubordinated Borrowed
Money Obligation of the Underlying Obligor;



(5)
“Qualifying Guarantee” means an arrangement evidenced by a written instrument
pursuant to which the Issuer irrevocably agrees (by guarantee of payment or
equivalent legal arrangement) to pay all amounts due under an obligation (the
“Underlying Obligation”) for which another party is the obligor (the “Underlying
Obligor”). Qualifying Guarantees shall exclude any arrangement (a) structured as
a surety bond, financial guarantee, insurance policy, letter of credit or
equivalent legal arrangement or (b) pursuant to the terms of which the payment
obligations of the Issuer can be discharged, reduced or otherwise altered or
assigned (other than by operation of law) as a result of the occurrence or
non-occurrence of an event or circumstance (other than payment). The benefit of
a Qualifying Guarantee must be capable of being transferred together with the
delivery, novation, transfer, assignment or sale (as appropriate) of the
Underlying Obligations;



(6)
for the purposes of Sections 4.7(a) and 4.7(b) of the Definitions, the term
Obligation shall be deemed to include Underlying Obligations for which the
Issuer is acting as provider of a Qualifying Guarantee. In the case of a
Qualifying Guarantee and an Underlying Obligation, references to the Reference
Entity in Section 4.7(a) of the Definitions shall be deemed to refer to the
Underlying Obligor and the reference to the Reference Entity in Section 4.7(b)
shall continue to refer to the Reference Entity;



(7)
in the definition of “Grace Period” Sections 1.12(a)(ii) and (iii) of the
Definitions shall not apply;



(8)
references in the Definitions to “the later of the Trade Date” shall be deemed
to be references to the issue date of the Bonds;



(9)
references in the Definitions to the “Payment Requirement” shall be deemed to be
to U.S.$1,000,000 or its equivalent in the relevant Obligation Currency (as
defined in the Definitions) as of the occurrence of the relevant Failure to Pay;



(10)
references in the Definitions to the “Default Requirement” shall be deemed to be
to U.S.$10,000,000 or its equivalent in the relevant Obligation Currency (as
defined in the Definitions) as of the occurrence of the relevant Knock-out
Event; and



(11)
notwithstanding anything to the contrary in Section 4.7 of the Definitions, the
occurrence of, agreement to or announcement of any of the events described in
Section 4.7(a)(i) to (v) of the Definitions shall not be a Restructuring unless
the Obligation in respect of any such events is a Multiple Holder Obligation.
“Multiple Holder Obligation” means an Obligation that (i) at the time of the
event which constitutes a Restructuring Knock-out Event is held by more than
three holders that are not Affiliates (as defined in the Definitions) of each
other and (ii) with respect to which a percentage of holders (determined
pursuant to the terms of the Obligation as in effect on the date of such event)
at least equal to sixty-six-and-two-thirds is required to consent to the event
which constitutes a Restructuring Knock-out Event provided that any Obligation
that is a Bond (as defined in the definitions) shall be deemed to satisfy the
requirement in Section 4.9(a)(ii).



As used in this Condition 6(i), the “Market Value” of an Ordinary Share on the
Valuation Date shall mean the Current Market Price (as defined in these
Conditions, but with the substitution of (1) references to fifteen consecutive
dealing days for the references therein to periods of five consecutive dealing
days and (2) references to the said fifteen day period for the references
therein to the said five day period) of an Ordinary Share on the Valuation Date.


If the Issuer elects to exercise the Share Settlement Option with respect to
Bonds, the following provisions shall apply:


(i)
In order to obtain issue or transfer and delivery of the relevant Redemption
Settlement Shares, the relevant Bondholder must deliver to the specified office
of any Paying and Conversion Agent at least 3 business days in the relevant
place of delivery prior to the due date for redemption (the “Redemption Notice
Cut-off Date”), a duly completed and signed share settlement notice (a “Share
Settlement Notice”) in the form, for the time being current, obtainable from any
Paying and Conversion Agent together in each case with the relevant Bonds. If
such delivery is made after the end of normal business hours at the specified


--------------------------------------------------------------------------------


 

   
office of the relevant Paying and Conversion Agent, such delivery shall be
deemed for all purposes of these Conditions to have been made on the next
following such business day.
       
(ii)
Subject as provided herein, the relevant Redemption Settlement Shares will be
issued or transferred and delivered in accordance with the instructions given in
the Share Settlement Notice and the Cash Settlement Amount (if any) and, if the
due date for redemption is not an Interest Payment Date, any accrued and unpaid
interest will be paid in accordance with instructions contained in the relevant
Share Settlement Notice, and, if the due date for redemption is an Interest
Payment Date, any accrued and unpaid interest will be paid in accordance with
Condition 7, in each case on the due date for redemption of such Bonds, provided
the Share Settlement Notice and the relevant Bonds are delivered not later than
the Redemption Notice Cut-off Date.
       
(iii)
If the Share Settlement Notice and relevant Bonds are not delivered to a Paying
and Conversion Agent on or before the Redemption Notice Cut-off Date, then (1),
if the due date for redemption of the Bonds is an Interest Payment Date, any
accrued and unpaid interest will be paid in accordance with Condition 7 on the
due date for redemption of such Bonds, (2) the relevant Redemption Settlement
Shares will be issued and allocated or transferred and delivered on such due
date for redemption to a person (the “Relevant Person”) selected by the Issuer
and approved by the Trustee and on such condition as the Trustee may reasonably
require in the interests of the relevant Bondholder and (3) the Cash Settlement
Amount (if any) and, if the due date for redemption is not an Interest Payment
Date, any accrued and unpaid interest will be paid to the Trustee or as the
Trustee may direct on such due date for redemption. The Issuer shall procure
that all of such Redemption Settlement Shares shall be sold by or on behalf of
the Relevant Person as soon as practicable based on advice from a reputable
financial institution, investment or commercial bank or broker selected by the
Issuer and approved by the Trustee and (subject to any necessary consents being
obtained and to the deduction by or on behalf of the Relevant Person of any
amount payable in respect of its liability to taxation and the payment of any
capital, stamp, issue or registration and transfer taxes and duties (if any) and
any fees or costs reasonably incurred by or on behalf of the Relevant Person in
connection with the allotment and sale thereof) the net proceeds of sale paid to
the Trustee. The net proceeds of such sale shall be paid to the Trustee together
with the Cash Settlement Amount (if any) and any interest in respect of the
Bonds paid to the Trustee shall be held by or on behalf of the Trustee and
distributed rateably to the holders of the relevant Bonds in accordance with
Condition 8 (or in such other manner as the Trustee shall in its sole and
absolute discretion determine and notify to the Bondholders in accordance with
Condition 17 on or after such date as the Trustee may determine in its sole and
absolute discretion and notify to the Bondholders in accordance with Condition
17). The amount of such net proceeds of sale, the Cash Settlement Amount (if
any) and any interest paid as aforesaid payable to a holder pursuant to this
sub-paragraph (iii) shall be treated for all purposes as the full amount due
from the Issuer in respect of the relevant Bonds.
       
(iv)
The Cash Settlement Amount shall be payable in U.S. dollars unless the Issuer
elects in the relevant Share Settlement Option Notice to make payment in pounds
sterling, in which event the Issuer shall pay an amount equal to the Cash
Settlement Amount (in U.S. dollars) multiplied by 1.007 and converted into
pounds sterling at the Prevailing Rate on the second business day prior to the
relevant redemption date and rounding the resultant figure (if necessary) to the
nearest penny (with £0.005 being rounded upwards). Such calculation shall be
made by the Issuer. If the Issuer so elects to pay in pounds sterling, the
Issuer shall deliver to the Trustee on the date payment of the Cash Settlement
Amount falls due a certificate signed by a director of the Issuer stating the
amount in pounds sterling to be paid in respect of the Cash Settlement Amount
and stating that such calculation complies with this Condition. If the Issuer
does not make any such election as aforesaid, the Cash Settlement Amount shall
be the relevant U.S. dollar amount.
       
(v)
The Trustee and any person acting on its behalf shall have no liability
whatsoever to the Issuer, any Bondholders or any other person in respect of the
exercise or non exercise of any discretion pursuant to sub-paragraph (iii) above
or in respect of any sale of Redemption Settlement Shares whether for the timing
of any such sale or the price at which any such Redemption Settlement Shares are
sold or the inability to sell any such Redemption Settlement Shares.
       
(vi)
Without prejudice to any Share Settlement Option Notice Annulment, a Share
Settlement Option Notice shall be irrevocable and any Share Settlement Notice
shall be irrevocable. Failure properly to complete and deliver a Share
Settlement Notice and deliver the relevant Bonds may result in such notice being
treated as null and void and the Issuer shall be entitled to effect settlement
in accordance with sub-paragraph (iii) above. Any determination as to whether
such notice has been properly completed and delivered as provided in these
Conditions shall be made by the Issuer in its sole and absolute discretion and
shall be conclusive and binding on the relevant Bondholders.


--------------------------------------------------------------------------------




 
(vii)
Ordinary Shares to be issued or transferred and delivered as contemplated by
this Condition 6(i) shall be deemed to be issued and allotted or transferred and
delivered as of the due date for redemption of the Bonds.
       
(viii)
A Bondholder or the Relevant Person must pay (in the case of the Relevant Person
by means of deduction from the net proceeds of sale referred to in sub-paragraph
(iii) above or from amounts otherwise available to the Relevant Person for the
purpose) directly to the relevant authorities any capital, stamp, issue and
registration and transfer taxes and duties arising on the relevant issue and
delivery of Redemption Settlement Shares (other than any stamp duty reserve tax
or capital, stamp, issue and registration and transfer taxes and duties payable
in the United Kingdom, Luxembourg or Belgium in respect of the allotment and
issue of any Redemption Settlement Shares pursuant to this Condition 6(i), which
shall be paid by the Issuer except for any stamp duty or stamp duty reserve tax
that arises (a) as a result of a Bondholder being within the categories of
persons referred to in sub-paragraphs (i) and (ii) of paragraph (ix) below or
(b) as a result of a Bondholder nominating that the Redemption Settlement Shares
are issued or delivered to a different party (other than a nominee acting on
behalf of the Bondholder) (which shall in each case be for the account of the
Bondholder) and such Bondholder or the Relevant Person (as the case may be) must
pay (in the case of the Relevant Person, by way of deduction from the net
proceeds of sale as aforesaid or from amounts otherwise available to the
Relevant Person for the purpose) all, if any, taxes arising by reference to any
disposal or deemed disposal of a Bond or interest therein in connection with
such redemption.
       
(ix)
The Redemption Settlement Shares will not be available for issue (i) to, or to a
nominee or agent for, Euroclear Bank S.A./N.V. or Clearstream Banking, société
anonyme or any other person providing a clearance service within the meaning of
Section 96 of the Finance Act 1986 of the United Kingdom or (ii) to a person, or
nominee or agent for a person, whose business is or includes issuing depositary
receipts within the meaning of Section 93 of the Finance Act 1986 of the United
Kingdom, in each case at any time prior to the “abolition day” as defined in
Section 111(1) of the Finance Act 1990 of the United Kingdom.
       
(x)
Redemption Settlement Shares will be delivered in uncertificated form through
the dematerialised securities trading system operated by CRESTCo Limited, known
as CREST, unless, at the time of issue, the Ordinary Shares are not a
participating security in CREST. Where Redemption Settlement Shares are to be
issued through CREST, they will be delivered to the account specified by the
relevant Bondholder in the relevant Share Settlement Notice or, as appropriate,
to the account specified by the Relevant Person. Where Redemption Settlement
Shares are to be delivered in certificated form, a certificate in respect
thereof will be dispatched by mail free of charge (but uninsured and at the risk
of the recipient) to the relevant Bondholder or as it may direct in the relevant
Share Settlement Notice, or, as appropriate, as the Relevant Person may direct.
       
(xi)
The Redemption Settlement Shares issued or transferred and delivered upon
redemption of the Bonds will be fully paid and will in all respects rank pari
passu with the fully paid Ordinary Shares in issue on the relevant redemption
date of the relevant Bonds, except in any such case for any right excluded by
mandatory provisions of applicable law and except that such Redemption
Settlement Shares will not rank for (or, as the case may be, the relevant holder
shall not be entitled to receive) any rights, distributions or payments the
record date or other due date for the establishment of entitlement for which
falls prior to the due date for redemption.

 
7
Payments



(a)
Principal



Payment of principal in respect of the Bonds and accrued interest payable on a
redemption of the Bonds other than on an Interest Payment Date will be made
against presentation and surrender (or in the case of partial payment only,
endorsement) of the Bond, at the specified office of any Paying and Conversion
Agent.


(b)
Interest and other Amounts



(i)
Payments of interest due on an Interest Payment Date will be made against
presentation and surrender (or in the case of partial payment only, endorsement)
of the relevant Coupons, at the specified office of any of the Paying and
Conversion Agents outside the United States as provided herein. Payments will
not be made by mail to an address in the United States or by transfer to or for
an account maintained in the United States.


--------------------------------------------------------------------------------


 
(ii)
Payments of all amounts other than as provided in Condition 7(a) and (b)(i) will
be made as provided in these Conditions.



(c)
Coupons



Each Bond should be presented for payment together with all relative unmatured
Coupons, failing which the full amount of any relative missing unmatured Coupon
(or, in the case of payment not being made in full, the proportion of the full
amount of the missing unmatured Coupon which the amount so paid bears to the
total amount due) will be deducted from the amount due for payment. Each amount
so deducted will be paid in the manner mentioned above against presentation and
surrender (or, in the case of part payment only, endorsement) of the relative
missing Coupon at any time before the expiry of 10 years after the Relevant Date
in respect of the relevant Bond (whether or not the Coupon would otherwise have
become void pursuant to Condition 11) or, if later, five years after the date on
which the Coupon would have become void pursuant to Condition 11, but not
thereafter.


(d)
Payments



Payments will be made by U.S. dollar cheque or, at the option of the relevant
Bondholder, by transfer to a U.S. dollar account maintained with a bank outside
the United States or (if the Issuer elects to make payment in pounds sterling
pursuant to Conditions 6(e), 6(i) or 9, as the case may be), by pounds sterling
cheque drawn on a bank in London or, at the option of the relevant Bondholder,
by transfer to a pounds sterling account maintained with a bank in London.


(e)
Payments subject to fiscal laws



All payments in respect of the Bonds are subject in all cases to any applicable
fiscal or other laws and regulations. No commissions or expenses shall be
charged to the Bondholders in respect of such payments.


(f)
Presentation Date



A holder shall be entitled to present a Bond or Coupon for payment only on a
Presentation Date and shall not be entitled to any further interest or other
payment if a Presentation Date is after the due date.


(g)
Paying and Conversion Agents, etc.



The initial Paying and Conversion Agents and their initial specified offices are
listed below. The Issuer reserves the right under the Agency Agreement at any
time, with the prior written approval of the Trustee, to vary or terminate the
appointment of any Paying and Conversion Agent and appoint additional or other
Paying and Conversion Agents, provided that it will (i) maintain a Principal
Paying and Conversion Agent, (ii) maintain so long as the Bonds are listed on
the London Stock Exchange’s EEA Regulated Market and the rules of the UK Listing
Authority or the London Stock Exchange so require, a Paying and Conversion Agent
having a specified office in London and (iii) maintain, to the extent possible,
a Paying and Conversion Agent with a specified office in a European Union member
state that will not be obliged to withhold or deduct tax pursuant to European
Council Directive 2003/48/EC or any other European Union Directive implementing
the conclusions of the ECOFIN council meeting of 26-27 November 2000 on the
taxation of savings income or any law implementing or complying with, or
introduced in order to conform to, such Directive. Notice of any change in the
Paying and Conversion Agents or their specified offices will promptly be given
by the Issuer to the Bondholders in accordance with Condition 16.


(h)
U.S. Paying and Conversion Agents



Notwithstanding the foregoing, payments will be made at the specified office in
the United States of any Paying and Conversion Agent and (if no such appointment
is then in effect) the Issuer shall, subject to the prior written approval of
the Trustee, appoint and maintain a Paying and Conversion Agent with a specified
office in New York City at which payments will be made if: (i) the Issuer has
appointed Paying and Conversion Agents with specified offices outside the United
States with the reasonable expectation that the Paying and Conversion Agents
would be able to make payment at the specified offices outside the United States
of the full amount payable with respect to the Bonds in the manner provided
above when due; (ii) payment of the full amount due in U.S. dollars at all
specified offices of the Paying and Conversion Agents outside the United States
is illegal or


--------------------------------------------------------------------------------



effectively precluded by exchange controls or other similar restrictions and;
(iii) the payment is then permitted under United States law.


(i)
Fractions



When making payments to Bondholders, if the relevant payment is not of an amount
which is a whole multiple of the smallest unit of the relevant currency in which
such payment is to be made, such payment will be rounded down to the nearest
unit.


8
Taxation



All payments in respect of the Bonds and Coupons will be made without
withholding of or deduction for taxation unless the withholding or deduction is
required by law, in which case the relevant payment will be made subject to such
withholding or deduction. The Issuer will not be required to pay any additional
or further amounts in respect of such withholding or deduction.


9
Events of Default



If any of the following events (each an Event of Default) occurs and is
continuing, the Trustee at its discretion may, and if so requested by the
holders of at least one-quarter in principal amount of the Bonds then
outstanding or if so directed by an Extraordinary Resolution shall (subject in
each case to it being indemnified and/or secured to its satisfaction), give
notice to the Issuer at its registered office that the Bonds are, and they shall
accordingly immediately become due and repayable at their principal amount
together with accrued interest (if any) to the date of payment (the “Accelerated
Amount”):
 
(a)
Non-Payment:  there is default for more than 30 days in the payment of any
interest due in respect of the Bonds and there is a default for more than 14
days in the payment of any other amounts due in respect of the Bonds; or
   
(b)
Breach of Other Obligations:  there is default in the performance or observance
by the Issuer of any other obligation or provision under the Trust Deed or the
Bonds (other than any obligation for the payment of any sum due in respect of
the Bonds) which default is incapable of remedy or, if capable of remedy, is not
remedied within 60 days (or such longer period as the Trustee may permit) after
notice of such default shall have been given to the Issuer by the Trustee; or
   
(c)
Cross-Acceleration:  if any other present or future indebtedness for money
borrowed of the Issuer (or a Principal Subsidiary) becomes due and payable prior
to its stated maturity by reason of any actual event of default (howsoever
defined) provided that the aggregate amount of the indebtedness for money
borrowed in respect of which one or more of the events mentioned above in this
paragraph (c) have occurred equals or exceeds U.S.$50,000,000 and unless in the
opinion of the Trustee the Issuer is contesting in good faith and by appropriate
proceedings that such indebtedness was due and payable; or
   
(d)
Winding-up:  a resolution is passed, or a final order of a court in the United
Kingdom is made and, where possible, not discharged or stayed within a period of
30 days, that the Issuer be wound up or dissolved; or
   
(e)
Enforcement Proceedings:  attachment is made of the whole or substantially the
whole of the assets or undertakings of the Issuer or a Principal Subsidiary and
such attachment is not released or cancelled within 30 days or an encumbrancer
takes possession or an administrative or other receiver or similar officer is
appointed of the whole or substantially the whole of the assets or undertaking
of the Issuer or a Principal Subsidiary (unless in the opinion of the Trustee
the Issuer is contesting in good faith and by appropriate proceedings the taking
of any such possession or any such appointment) or an administration or similar
order is made in relation to the Issuer or a Principal Subsidiary and such
taking of possession, appointment or order is not released, discharged or
cancelled within 30 days; or
   
(f)
Ceasing business:  if the Issuer or any Principal Subsidiary shall cease to
carry on the whole or substantially the whole of its business, except (i) in
each case for the purpose of amalgamation, merger, consolidation,
reorganisation, reconstruction or other similar arrangement (A) on terms
previously approved in writing by the Trustee (such approval not to be
unreasonably withheld or delayed having regard to, and taking into account, the
interests of Bondholders only) or by an Extraordinary Resolution of the
Bondholders, or (B) in the case of a Principal Subsidiary not involving or
arising out of the insolvency of such Principal Subsidiary and under which all
or substantially all of its assets are transferred to another Subsidiary or
Subsidiaries of the Issuer or to a transferee or transferees which immediately
upon such transfer become(s), a Subsidiary or Subsidiaries of the Issuer, or
(ii) as a

 

--------------------------------------------------------------------------------



 
result of any disposal of assets by a Principal Subsidiary either (1) to any
other Subsidiary of the Issuer or the Issuer, or (2) to any other person on
arm’s length terms; or



(g)
Insolvency:  the Issuer or a Principal Subsidiary is unable to pay its debts
within the meaning of Section 123(1)(e) or Section 123(2) of the Insolvency Act
1986,



provided that in the case of paragraph (b) above and paragraphs (e), (f) and (g)
insofar as they relate to a Principal Subsidiary, the Trustee shall have
certified that in its opinion such event is materially prejudicial to the
interests of the Bondholders.


The Accelerated Amount shall be payable in U.S. dollars unless the Issuer elects
to make payment in pounds sterling, in which event the Issuer shall pay an
amount equal to the Accelerated Amount (in U.S. dollars) multiplied by 1.007 and
converted into pounds sterling at the Prevailing Rate on the second business day
prior to the date on which the Issuer received notice from the Trustee that the
Accelerated Amount had become due and payable and rounding the resultant figure
(if necessary) to the nearest penny (with £0.005 being rounded upwards). Such
calculation shall be made by the Issuer. If the Issuer so elects to pay in
pounds sterling, the Issuer shall deliver to the Trustee on the date payment of
the Accelerated Amount falls due a certificate signed by a director of the
Issuer stating the amount in pounds sterling to be paid in respect of the
Accelerated Amount and stating that such calculation complies with this
Condition. If the Issuer does not make any such election as aforesaid, the
Accelerated Amount shall be the relevant U.S. dollar amount.


10
Undertakings



Whilst any Conversion Right remains exercisable, the Issuer will, save with the
approval of an Extraordinary Resolution or with the prior written approval of
the Trustee where, in its opinion, it is not materially prejudicial to the
interests of the Bondholders to give such approval:


(a)
other than in connection with a Newco Scheme, not issue or pay up any
Securities, in either case by way of capitalisation of profits or reserves,
other than:




 
(i)
by the issue of fully paid Ordinary Shares to Shareholders and other holders of
shares in the capital of the Issuer which by their terms entitle the holders
thereof to receive Ordinary Shares or other shares or securities on a
capitalisation of profits or reserves; or




 
(ii)
by the issue of Ordinary Shares paid up in full (in accordance with applicable
law) and issued wholly, ignoring fractional entitlements, in lieu of the whole
or part of a cash dividend; or




 
(iii)
by the issue of fully paid equity share capital (other than Ordinary Shares) to
the holders of equity share capital of the same class and other holders of
shares in the capital of the Issuer which by their terms entitle the holders
thereof to receive equity share capital (other than Ordinary Shares); or




 
(iv)
by the issue of Ordinary Shares or any equity share capital to, or for the
benefit of, any employee or former employee, director or executive holding or
formerly holding executive office of the Issuer or any of its Subsidiaries or
any associated company or to trustees or nominees to be held for the benefit of
any such person, in any such case pursuant to an employee, director or executive
share or option or incentive scheme whether for all employees, directors, or
executives or any one or more of them,



unless, in any such case, the same constitutes a Dividend or otherwise gives
rise (or would, but for the provisions of Condition 5(f) relating to the carry
forward of adjustments, give rise) to an adjustment to the Conversion Price; or


--------------------------------------------------------------------------------


 
(b)
not modify the rights attaching to the Ordinary Shares with respect to voting,
dividends or liquidation nor issue any other class of equity share capital
carrying any rights which are more favourable than the rights attaching to the
Ordinary Shares but so that nothing in this Condition 10(b) shall prevent:




 
(i)
the issue of equity share capital to employees or former employees or directors
(including directors holding or formerly holding executive office or the
personal service company of any such person) (or the spouse or relative of any
such person) whether of the Issuer or any of its subsidiary or associated
companies by virtue of their office or employment pursuant to an employee,
director or executive share or option or incentive scheme; or
       
(ii)
any consolidation, reclassification or subdivision of the Ordinary Shares or any
ADSs; or
       
(iii)
any modification of such rights which is not, in the opinion of a Financial
Adviser (addressed to the Trustee), materially prejudicial to the interests of
the holders of the Bonds; or
       
(iv)
any issue of equity share capital where the issue of such equity share capital
results, or would, but for the provisions of Condition 5(f) relating to the
carry forward of adjustments or the fact that the consideration per Ordinary
Share receivable therefore is at least 95 per cent. of the Current Market Price
per Ordinary Share, otherwise result, in an adjustment to the Conversion Price;
or
       
(v)
without prejudice to any rule of law or legislation (including regulations made
under Section 207 of the Companies Act 1989 of Great Britain or any other
provision of that or any other legislation), the conversion of Ordinary Shares
into, or the issue of any Ordinary Shares in, uncertificated form (or the
conversion of Ordinary Shares in uncertificated form to certificated form) or
the amendment of the Articles of Association of the Issuer to enable title to
securities of the Issuer (including Ordinary Shares) to be evidenced and
transferred without a written instrument or any other alteration to the Articles
of Association of the Issuer made in connection with the matters described in
this Condition 10(b) or which is supplemental or incidental to any of the
foregoing (including any amendment made to enable or facilitate procedures
relating to such matters and any amendment dealing with the rights and
obligations of holders of securities, including Ordinary Shares, dealt with
under such procedures); or
       
(vi)
any issue of equity share capital or modification of rights attaching to the
Ordinary Shares, where prior thereto the Issuer shall have instructed a
Financial Adviser to determine what (if any) adjustments should be made to the
Conversion Price as being fair and reasonable to take account thereof and such
Financial Adviser shall have determined either that no adjustment is required or
that an adjustment resulting in a decrease in the Conversion Price is required
and, if so, the new Conversion Price as a result thereof and the basis upon
which such adjustment is to be made and, in any such case, the date on which the
adjustment shall take effect (and so that the adjustment shall be made and shall
take effect accordingly);

 
(c)
except as part of any employee, director or executive share or option or
incentive scheme, procure that no Securities (whether issued by the Issuer or
any Subsidiary of the Issuer or procured by the Issuer or any Subsidiary of the
Issuer to be issued or issued by any other person pursuant to any arrangement
with the Issuer or any Subsidiary of the Issuer) issued without rights to
convert into, or exchange or subscribe for, Ordinary Shares shall subsequently
be granted such rights exercisable at a consideration per Ordinary Share which
is less than 95 per cent. of the Current Market Price per Ordinary Share at the
close of business on the last dealing day preceding the date of the first public
announcement of the proposed inclusion of such rights unless the same gives rise
(or would, but for the provisions of Condition 5(f) relating to the carry
forward of adjustments, give rise) to an adjustment to the Conversion Price and
that at no time shall there be in issue Ordinary Shares of differing nominal
values, save where such Ordinary Shares have the same economic rights;



(d)
not make any issue, grant or distribution or take any other action if the effect
thereof would be that, on the exercise of Conversion Rights any Ordinary Shares
could not, under any applicable law then in effect, be legally issued as fully
paid;


--------------------------------------------------------------------------------





(e)
not reduce its issued share capital, share premium account, or any uncalled
liability in respect thereof, or any non-distributable reserves, except:

 

 
(i)
pursuant to the terms of issue of the relevant share capital; or
       
(ii)
by means of a purchase or redemption of share capital of the Issuer to the
extent permitted by applicable law; or
       
(iii)
as permitted by Section 130(2) of the Companies Act; or
       
(iv)
where the reduction does not involve any distribution of assets; or
       
(v)
solely in relation to a change in the currency in which the nominal value of the
Ordinary Shares is expressed; or
       
(vi)
a reduction of share premium account to facilitate the writing off of goodwill
arising on consolidation which requires the confirmation of the High Court and
which does not involve the return, either directly or indirectly, of an amount
standing to the credit of the share premium account of the Issuer and in respect
of which the Issuer shall have tendered to the High Court such undertaking as it
may require prohibiting, so long as any of the Bonds remains outstanding, the
distribution (except by way of capitalisation issue) of any reserve which may
arise in the books of the Issuer as a result of such reduction; or
       
(vii)
to create distributable reserves; or
       
(viii)
pursuant to a Newco Scheme; or
       
(ix)
by way of transfer to reserves as permitted under applicable law; or
       
(x)
where the reduction is permitted by applicable law and the Trustee is advised by
a Financial Adviser, acting as an expert, that the interests of the Bondholders
will not be materially prejudiced by such reduction and the Trustee may rely on
such advice without responsibility or liability to the Bondholders or any other
person; or
       
(xi)
where the reduction is permitted by applicable law and results in (or would, but
for the provisions of Condition 5(f) relating to the carry forward of
adjustments, result in) an adjustment to the Conversion Price or is otherwise
taken into account for the purposes of determining whether such an adjustment
should be made,

 
provided that, without prejudice to the other provisions of these Conditions,
the Issuer may exercise such rights as it may from time to time enjoy pursuant
to applicable law to purchase its Ordinary Shares and any depositary or other
receipts or certificates representing Ordinary Shares without the consent of
Bondholders;


(f)
if any offer is made to all (or as nearly as may be practicable all)
Shareholders (or all (or as nearly as may be practicable all) Shareholders other
than the offeror and/or any associates of the offeror (as defined in Section
430E(4) of the Companies Act or any modification or re-enactment thereof)) to
acquire the whole or any part of the issued Ordinary Shares, or if any person
proposes a scheme with regard to such acquisition, give notice of such offer or
scheme (other than a Newco Scheme) to the Bondholders at the same time as any
notice thereof is sent to the Shareholders (or as soon as practicable
thereafter) that details concerning such offer or scheme may be obtained from
the specified offices of the Paying and Conversion Agents and, where such an
offer or scheme has been recommended by the board of directors of the Issuer, or
where such an offer has become or been declared unconditional in all respects,
use all reasonable endeavours to procure that a like offer or scheme is extended
to the holders of any Ordinary Shares issued during the period of the offer or
scheme arising out of the exercise of the Conversion Rights by the Bondholders
and to the holders of the Bonds (which like offer or scheme in respect of such
Bondholders shall entitle such Bondholder to receive the same type and amount of
consideration it would have received had it held the number of Ordinary Shares
to which such Bondholder would be entitled assuming he were to exercise his
Conversion Rights in the relevant Change of Control Period;



(g)
in the event of a Newco Scheme, the Issuer shall take (or shall procure that
there is taken) all necessary action to ensure that (to the satisfaction of the
Trustee) immediately after completion of the scheme of arrangement (i) such
amendments are made to these


--------------------------------------------------------------------------------



 
Conditions and the Trust Deed as are necessary, in the opinion of the Trustee,
to ensure that the Bonds may be converted into or exchanged for ordinary shares
in Newco mutatis mutandis in accordance with and subject to these Conditions and
the Trust Deed; (ii) the ordinary shares of Newco are (A) admitted to the
Official List of the UK Listing Authority and admitted to trading on the London
Stock Exchange’s EEA Regulated Market; or (B) admitted to listing on another
regulated, regularly operating, recognised stock exchange or securities market,
and are listed, quoted or dealt in any other stock exchange or securities market
on which the Ordinary Shares may then be listed or quoted or dealt in; and are
listed, quoted or dealt in any other stock exchange or securities market on
which the Ordinary Shares may then be listed or quoted or dealt in;



(h)
use its reasonable endeavours to ensure that the Ordinary Shares issued upon
exercise of Conversion Rights will, as soon as is practicable, be admitted to
listing and to trading on the London Stock Exchange and will be listed, quoted
or dealt in, as soon as is practicable, on any other stock exchange or
securities market on which the Ordinary Shares may then be listed or quoted or
dealt in;



(i)
at all times keep available for issue free from pre-emptive rights out of its
authorised but unissued capital sufficient authorised but unissued Ordinary
Shares to enable the exercise of Conversion Rights and all rights of
subscription and exchange for Ordinary Shares, to be satisfied in full; and



(j)
not permit any amendments to the terms of the Exchangeable Ordinary Shares which
are materially prejudicial to Bondholders.



As used in these Conditions, “ordinary share capital” has the meaning ascribed
to it in Section 832 of the Income and Corporation Taxes Act 1988 and “equity
share capital” has the meaning ascribed to it in Section 744 of the Companies
Act.


The Issuer has undertaken in the Trust Deed, inter alia, to deliver to the
Trustee annually a certificate of the Issuer, as to there not having occurred an
Event of Default or Potential Event of Default since the date of the last such
certificate or if such event has occurred as to the details of such event. The
Trustee will be entitled to rely on such certificate and shall not be obliged to
independently monitor compliance by the Issuer with the undertakings set forth
in this Condition 10, nor be liable to any person for not so doing.


11
Prescription



Claims in respect of principal or any other amount payable upon presentation of
the Bonds shall become void unless presentation for payment is made as required
by Condition 7 within a period of 10 years in the case of principal and five
years in the case of interest from the appropriate Relevant Date.


Claims for interest payable on an Interest Payment Date shall become void unless
the relevant Coupon is presented as required by Condition 7 within a period of 5
years from the appropriate Relevant Date.


Claims in respect of any other amounts payable in respect of the Bonds shall
become void unless made within 10 years following the due date for payment
thereof.


12
Replacement of Bonds and Coupons



If any Bond or Coupon is lost, stolen, mutilated, defaced or destroyed, it may
be replaced at the specified office of any Paying and Conversion Agent subject
to all applicable laws and stock exchange requirements, upon payment by the
claimant of the expenses incurred in connection with such replacement and on
such terms as to evidence and indemnity as the Issuer may require. Mutilated or
defaced Bonds or Coupons must be surrendered before replacements will be issued.


13
Meetings of Bondholders, Modification and Waiver, Substitution



(a)
Meetings of Bondholders



The Trust Deed contains provisions for convening meetings of Bondholders to
consider matters affecting their interests, including the sanctioning by
Extraordinary Resolution of a modification of any of these Conditions or any
provisions of the Trust Deed. Such a meeting may be convened by the Issuer or
the Trustee and shall be convened by the Issuer if requested in writing by


--------------------------------------------------------------------------------



Bondholders holding not less than 10 per cent. in principal amount of the Bonds
for the time being outstanding. The quorum for any meeting convened to consider
an Extraordinary Resolution will be one or more persons holding or representing
a clear majority in principal amount of the Bonds for the time being
outstanding, or at any adjourned meeting one or more persons being or
representing Bondholders whatever the principal amount of the Bonds so held or
represented, unless the business of such meeting includes consideration of
proposals, inter alia, (i) to modify the maturity of the Bonds or the dates on
which interest is payable in respect of the Bonds, (ii) to reduce or cancel the
principal amount, or interest on, the Bonds or to reduce the amount payable on
redemption or conversion of the Bonds or modifying or cancelling the Conversion
Rights, (iii) to increase the Conversion Price other than in accordance with
these Conditions, (iv) to change the currency of any payment in respect of the
Bonds, (v) to change the governing law of the Bonds, the Trust Deed or the
Agency Agreement (other than in the case of a substitution of the Issuer (or any
previous substitute or substitutes) under Condition 13(c)), (vi) to modify the
provisions concerning the quorum required at any meeting of Bondholders or the
majority required to pass an Extraordinary Resolution, in which case the
necessary quorum will be one or more persons holding or representing not less
than two-thirds, or at any adjourned meeting not less than one-half, in
principal amount of the Bonds for the time being outstanding. Any Extraordinary
Resolution duly passed shall be binding on Bondholders (whether or not they were
present at the meeting at which such resolution was passed) and on all
Couponholders.


The Trust Deed provides that a resolution in writing signed by or on behalf of
the holders of not less than 90 per cent. of the aggregate principal amount of
Bonds outstanding shall for all purposes be as valid and effective as an
Extraordinary Resolution passed at a meeting of Bondholders duly convened and
held.


(b)
Modification and Waiver



The Trustee may agree, without the consent of the Bondholders or the
Couponholders, to (i) any modification of any of the provisions of the Trust
Deed, any trust deed supplemental to the Trust Deed, the Agency Agreement, any
agreement supplemental to the Agency Agreement, the Bonds, the Coupons or these
Conditions which in the Trustee’s opinion is of a formal, minor or technical
nature or is made to correct a manifest error or to comply with mandatory
provisions of law, and (ii) any other modification to the Trust Deed, any trust
deed supplemental to the Trust Deed, the Agency Agreement, any agreement
supplemental to the Agency Agreement, the Bonds, the Coupons or these Conditions
(except as mentioned in the Trust Deed), and any waiver or authorisation of any
breach or proposed breach, of any of the provisions of the Trust Deed, any trust
deed supplemental to the Trust Deed, the Agency Agreement, any agreement
supplemental to the Agency Agreement, the Bonds, the Coupons or these Conditions
which is, in the opinion of the Trustee, not materially prejudicial to the
interests of the Bondholders and Couponholders. The Trustee may, without the
consent of the Bondholders or Couponholders, determine any Event of Default or a
Potential Event of Default (as defined in the Trust Deed) should not be treated
as such, provided that in the opinion of the Trustee, the interests of
Bondholders and the Couponholders will not be materially prejudiced thereby. Any
such modification, authorisation or waiver shall be binding on the Bondholders
and the Couponholders and, if the Trustee so requires, such modification shall
be notified to the Bondholders promptly in accordance with Condition 16.


(c)
Substitution



The Trustee may, without the consent of the Bondholders or Couponholders, agree
with the Issuer to the substitution in place of the Issuer (or any previous
substitute or substitutes under this Condition) as the principal debtor under
the Bonds, the Coupons and the Trust Deed of any Subsidiary of the Issuer
subject to (a) the Bonds being unconditionally and irrevocably guaranteed by the
Issuer, and (b) the Bonds continuing to be convertible or exchangeable into
Ordinary Shares as provided in these Conditions mutatis mutandis as provided in
these Conditions, with such amendments as the Trustee shall consider appropriate
provided that in any such case, (x) the Trustee being satisfied that the
interests of the Bondholders will not be materially prejudiced by the
substitution, and (y) certain other conditions set out in the Trust Deed being
complied with. In the case of such a substitution the Trustee may agree, without
the consent of the Bondholders, to a change of the law governing the Bonds
and/or the Trust Deed provided that such change would not in the opinion of the
Trustee be materially prejudicial to the interests of the Bondholders. Any such
substitution shall be binding on the Bondholders and shall be notified promptly
to the Bondholders.


(d)
Entitlement of the Trustee



In connection with the exercise of its functions (including but not limited to
those referred to in this Condition) the Trustee shall have regard to the
interests of the Bondholders as a class and, in particular but without
limitation, shall not have regard to the


--------------------------------------------------------------------------------



consequences of the exercise of its trusts, powers or discretions for individual
Bondholders resulting from their being for any purpose domiciled or resident in,
or otherwise connected with, or subject to the jurisdiction of, any particular
territory, and the Trustee shall not be entitled to require, nor shall any
Bondholder be entitled to claim, from the Issuer or any other person any
indemnification or payment in respect of any tax consequence of any such
exercise upon individual Bondholders. The Trustee may rely upon the contents of
any opinion given to it pursuant to Condition 10(b)(iii) without responsibility
or liability to the Bondholders or any other person.


14
Enforcement



The Trustee may at any time, at its discretion and without notice, take such
proceedings against the Issuer as it may think fit to enforce the provisions of
the Trust Deed, the Bonds and the Coupons, but it shall not be bound to take any
such proceedings or any other action in relation to the Trust Deed, the Bonds or
the Coupons unless (i) it shall have been so directed by an Extraordinary
Resolution of the Bondholders or so requested in writing by the holders of at
least one-quarter in principal amount of the Bonds then outstanding, and (ii) it
shall have been indemnified and/or secured to its satisfaction. No Bondholder or
Couponholder shall be entitled to proceed directly against the Issuer unless the
Trustee, having become bound so to proceed, fails so to do within a reasonable
period and the failure shall be continuing.


15
The Trustee



The Trust Deed contains provisions for the indemnification of the Trustee and
for its relief from responsibility, including relieving it from taking
proceedings unless indemnified and/or secured to its satisfaction. The Trustee
is entitled to enter into business transactions with the Issuer and any entity
related to the Issuer without accounting for any profit. The Trustee may rely
without liability to Bondholders or Couponholders on a report, confirmation or
certificate or any advice of any accountants, financial advisers or investment
bank, whether or not addressed to it and whether their liability in relation
thereto is limited (by its terms or by any engagement letter relating thereto
entered into by the Trustee or in any other manner) by reference to a monetary
cap, methodology or otherwise. The Trustee shall be obliged to accept and be
entitled to rely on any such report, confirmation or certificate or advice where
the Issuer procures delivery of the same pursuant to its obligation to do so
under a condition hereof or any provision of the Trust Deed and such report,
confirmation or certificate or advice shall be binding on the Issuer, the
Trustee and the Bondholders in the absence of manifest error.


16
Notices



All notices regarding the Bonds will be valid if published in one leading daily
newspaper in the United Kingdom (which is expected to be the Financial Times)
or, if this is not possible, in one other leading English language daily
newspaper with general circulation in Europe. The Issuer shall also ensure that
all notices are duly published in a manner which complies with the rules and
regulations of any stock exchange or other relevant authority on which the Bonds
are for the time being listed. Any such notice shall be deemed to have been
given on the date of such publication or, if required to be published in more
than one newspaper or in more than one manner, on the date of the first such
publication in all the required newspapers or in each required manner. If
publication as provided above is not practicable, notice will be given in such
other manner, and shall be deemed to have been given on such date, as the
Trustee may approve.


Couponholders will be deemed for all purposes to have notice of the contents of
any notice given to the Bondholders in accordance with this Condition.


17
Further Issues



The Issuer may from time to time without the consent of the Bondholders and the
Couponholders create and issue further notes, bonds or debentures either having
the same terms and conditions in all respects as the Bonds or in all respects
except for the first payment of interest on them and so that such further issue
shall be consolidated and form a single series with the Bonds or upon such terms
as to interest, conversion, premium, redemption and otherwise as the Issuer may
determine at the time of their issue. Any further notes, bonds or debentures
forming a single series with the Bonds constituted by the Trust Deed or any deed
supplemental to it shall, and any other notes, bonds or debentures may, with the
consent of the Trustee, be constituted by a deed supplemental to the Trust Deed.
The Trust Deed contains provisions for convening a single meeting of the
Bondholders and the holders of notes, bonds or debentures of other series in
certain circumstances where the Trustee so decides.


--------------------------------------------------------------------------------





18
Contracts (Rights of Third Parties) Act 1999



No person shall have any right to enforce any term or condition of the Bonds
under the Contracts (Rights of Third Parties) Act 1999.


19
Governing Law



The Trust Deed, the Agency Agreement, the Bonds and the Coupons are governed by,
and shall be construed in accordance with, English law.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


PRINCIPAL PAYING AND CONVERSION AGENT
 
The Bank of New York
40th Floor
One Canada Square
London E14 5AL
United Kingdom
 


 
 
 

--------------------------------------------------------------------------------


 
Form of Coupon
 
On the front:
 
SHIRE PLC
 
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
 
Bond in the principal amount of U.S.$[●]
 
Coupon for U.S.$[●], being the amount due on 9 May and 9
November  2007/8/9/10/11/12/13/14
 
This Coupon is payable to bearer (subject to the Conditions endorsed on the Bond
to which this Coupon relates, which shall be binding upon the holder of this
Coupon whether or not it is for the time being attached to such Bond) at the
specified offices of the Paying and Conversion Agents set out on the reverse
hereof (or any further or other Paying and Conversion Agents or specified
offices duly appointed or nominated and notified to the Bondholders).
 
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
 
SHIRE PLC
 
By:
 


 
Authorised Signatory

 
 
Cp No.
Denomination
ISIN
Series
Certif. No.
             
XS0299687482
   

On the back:
 
PRINCIPAL PAYING AND CONVERSION AGENT
 
The Bank of New York
40th Floor
One Canada Square
London E14 5AL
United Kingdom
 

--------------------------------------------------------------------------------


 
Schedule 2
Part 1
Form of Temporary Global Bond
 
ISIN: XS00290687482
 
Shire plc
(Incorporated in England and Wales
under the Companies Act 1985 with registered number 5492592)
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
convertible into Ordinary Shares of Shire plc
 


 
 
Temporary Global Bond
 
This is to certify that the bearer is, subject to Condition 6(e) and Condition
6(i), entitled to the sum of
 
ONE THOUSAND ONE HUNDRED MILLION UNITED STATES DOLLARS (U.S.$1,100,000,000)
 
on 9 May 2014 (or such earlier date as such principal sum may become payable in
accordance with the Trust Deed (as defined below) and with the terms and
conditions (the “Conditions”) of the Bonds designated above (the “Bonds”) set
out in Schedule 1 to the trust deed dated 9 May 2007 (the “Trust Deed”) between
Shire plc (the “Issuer”) and BNY Corporate Trustee Services Limited as trustee)
upon presentation and surrender of this Temporary Global Bond and to interest at
the rate of 2.75 per cent. per annum on such principal sum paid semi-annually in
arrear on 9 May and 9 November in each year in accordance with the methods of
calculation provided for in the Conditions.
 
From the 40th day after the Closing Date (the “Exchange Date”) this Temporary
Global Bond may be exchanged in whole or part (free of charge to the holder) by
its presentation and, on exchange in full, surrender to or to the order of the
Principal Paying and Conversion Agent for interests in a Permanent Global Bond
(the “Global Bond”) in bearer form in an aggregate principal amount equal to the
principal amount of this Temporary Global Bond submitted for exchange with
respect to which there shall be presented to the Principal Paying and Conversion
Agent a certificate dated no earlier than the Exchange Date from Euroclear Bank
S.A./N.V. (“Euroclear”) or Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”) substantially to the following effect:
 

--------------------------------------------------------------------------------


 
“CERTIFICATE
Shire plc
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
convertible into Ordinary Shares of Shire plc
Common Code 029968748 ISIN XS0299687482(the “Bonds”)
This is to certify that, based solely on certificates we have received in
writing, by tested telex or by electronic transmission from member organisations
appearing in our records as persons being entitled to a portion of the principal
amount set out below (our“Member Organisations”) substantially to the effect set
out in the temporary global Bond in respect of the Bonds, as of the date hereof,
U.S.$1,100,000,000 principal amount of the Bonds (1) is owned by persons that
are not citizens or residents of the United States, domestic partnerships,
domestic corporations or any estate or trust the income of which is subject to
United States federal income taxation regardless of its source (“United States
persons”), (2) is owned by United States persons that (a) are foreign branches
of United States financial institutions (as defined in U.S. Treasury Regulations
Section 1.165-12(c)(1)(iv) (“financial institutions”)) purchasing for their own
account or for resale, or (b) acquired the Bonds through foreign branches of
United States financial institutions and who hold the Bonds through such United
States financial institutions on the date hereof (and in either case (a) or (b),
each such United States financial institution has agreed, on its own behalf or
through its agent, that we may advise the Issuer or the Issuer’s agent that it
will comply with the requirements of Section 165(j)(3)(A), (B) or (C) of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder), or
(3) is owned by United States or foreign financial institutions for purposes of
resale during the restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7), and to the further effect that United States or
foreign financial institutions described in clause (3) above (whether or not
also described in clause (1) or (2)) have certified that they have not acquired
the Bonds for purposes of resale directly or indirectly to a United States
person or to a person within the United States or its possessions.
 
We further certify (1) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of such temporary global Bond excepted in such certificates and (2) that
as of the date hereof we have not received any notification from any of our
Member Organisations to the effect that the statements made by such Member
Organisation with respect to any portion of the part submitted herewith for
exchange (or, if relevant, exercise of any rights or collection of any interest)
are no longer true and cannot be relied upon as of the date hereof.
 
We understand that this certificate is required in connection with certain tax
laws of the United States. In connection therewith, if administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorise you to produce
this certificate to any interested party in such proceedings.
 
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
 
Yours faithfully
 
[EUROCLEAR BANK S.A./N.V.] or [CLEARSTREAM BANKING, SOCIÉTÉ ANONYME]
 
By:
Dated:
 



 

--------------------------------------------------------------------------------




 
Any person appearing in the records of Euroclear or Clearstream, Luxembourg as
entitled to an interest in this Temporary Global Bond may require the exchange
of an appropriate part of this Temporary Global Bond for an equivalent interest
in the Global Bond by delivering or causing to be delivered to Euroclear or
Clearstream, Luxembourg a certificate dated not more than 15 days before the
Exchange Date in substantially the following form (copies of which will be
available at the office of Euroclear in Brussels and Clearstream, Luxembourg in
Luxembourg):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
“CERTIFICATE
Shire plc
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
convertible into Ordinary Shares of Shire
Common Code 029968748 ISIN XS0299687482 (the “Bonds”)
 
To:
Euroclear Bank S.A./N.V. or Clearstream Banking, société anonyme



 
This is to certify that as of the date hereof, and except as set out below, the
Bonds held by you for our account (1) are owned by person(s) that are not
citizens or residents of the United States, domestic partnerships, domestic
corporations or any estate or trust the income of which is subject to United
States federal income taxation regardless of its source (“United States
person(s)”), (2) are owned by United States person(s) that (a) are foreign
branches of United States financial institutions (as defined in U.S. Treasury
Regulations Section 1.165-12(c)(1)(iv) (“financial institutions”)) purchasing
for their own account or for resale, or (b) acquired the Bonds through foreign
branches of United States financial institutions and who hold the Bonds through
such United States financial institutions on the date hereof (and in either case
(a) or (b), each such United States financial institution hereby agrees, on its
own behalf or through its agent, that you may advise the Issuer or the Issuer’s
agent that it will comply with the requirements of Section 165(j)(3)(A), (B) or
(C) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), or (3) are owned by United States or foreign financial
institution(s) for purposes of resale during the restricted period (as defined
in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)), and in addition if
the owner of the Bonds is a United States or foreign financial institution
described in clause (3) above (whether or not also described in clause (1) or
(2)) this is to further certify that such financial institution has not acquired
the Bonds for purposes of resale directly or indirectly to a United States
person or to a person within the United States or its possessions.
 
As used herein, “United States” means the United States of America (including
the States and the District of Columbia) and its “possessions” include Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the
Northern Mariana Islands.
 
We undertake to advise you promptly by tested telex on or prior to that date on
which you intend to submit your certificate relating to the Bonds held by you
for our account in accordance with your documented procedures if any applicable
statement herein is not correct on such date, and in the absence of any such
notification it may be assumed that this certificate applies as of such date.
 
This certificate excepts and does not relate to U.S.$[•] principal amount of
such interest in the Bonds in respect of which we are not able to certify and as
to which we understand exchange for an equivalent interest in the Global Bond
(or, if relevant, exercise of any rights or collection of any interest) cannot
be made until we do so certify.
 
We understand that this certificate is required in connection with certain tax
laws of the United States. In connection therewith, if administrative or legal
proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorise you to produce
this certificate to any interested party in such proceeding.
 
Dated:
 
By:
 
 
[Name of person giving certificate]
As, or as agent for the beneficial owner(s) of the above Bonds to which this
certificate relates.”
 

--------------------------------------------------------------------------------


 
Upon any exchange of a part of this Temporary Global Bond for an equivalent
interest in the Global Bond, the portion of the principal amount hereof so
exchanged shall be endorsed by or on behalf of the Principal Paying and
Conversion Agent in the Schedule hereto, whereupon the principal amount hereof
shall be reduced for all purposes by the amount so exchanged and endorsed.
 
The Global Bond will be exchangeable in accordance with its terms for definitive
Bonds in bearer form with Coupons attached.
 
This Temporary Global Bond is subject to the Conditions and the Trust Deed and
until the whole of this Temporary Global Bond shall have been exchanged for
equivalent interests in the Global Bond its holder shall be entitled to the same
benefits as if he were the holder of the Global Bond for interests in which it
may be exchanged (or the relevant part of it as the case may be) except that
(unless exchange of this Temporary Global Bond for the relevant interest in the
Global Bond shall be improperly withheld or refused by or on behalf of the
Issuer) no person shall be entitled to receive any payment on this Temporary
Global Bond and any payment of interest will only be upon certification.
 
This Temporary Global Bond shall not be valid or become obligatory for any
purpose until authenticated by or on behalf of the Principal Paying and
Conversion Agent.
 
This Temporary Global Bond shall be governed by and construed in accordance with
English law.
 
In witness whereof the Issuer has caused this Temporary Global Bond to be signed
on its behalf.
 
Dated:  9 May 2007
 
SHIRE PLC
 
By:
 
 
Authorised Signatory
 
 
Certificate of Authentication
 
This Temporary Global Bond is authenticated by or on behalf of the Principal
Paying and Conversion Agent.
 
THE BANK OF NEW YORK
 
as Principal Paying and Conversion Agent
 
By:
 


 
Authorised Signatory
 
For the purposes of authentication only.
 
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
 

--------------------------------------------------------------------------------


 
Schedule of Exchanges for Interests in the Global Bond, etc
 
The following exchanges of an interest in this Temporary Global Bond for an
interest in the Global Bond have been made:
 
Date of Exchange/Exercise of over-allotment option (stating which)
 
Amount of decrease/increase in principal amount of this Temporary Global Bond
 
Principal amount of this Temporary Global Bond following such decrease/increase
 
Notation made by or on behalf of the Principal Paying and Conversion Agent
             

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Schedule 2
Part 2
Form of Global Bond
 
ISIN: XS0299687482
 
 
Shire plc
(Incorporated in England and Wales under the
Companies Act 1985 with registered number 5492592)
U.S.$1,100,000,000 2.75 per cent. Convertible Bonds due 2014
convertible into Ordinary Shares of Shire plc
 
Global Bond
 
This is to certify that the bearer is, subject to Condition 6(e) and Condition
6(i), entitled to a principal sum not exceeding
 
ONE THOUSAND ONE HUNDRED MILLION UNITED STATES DOLLARS  (U.S.$1,100,000,000)
 
on 9 May 2014 (or such earlier date as such principal sum may become payable in
accordance with the terms and conditions (the “Conditions”) of the Bonds
designated above (the “Bonds”) set out in Schedule 1 to the Trust Deed dated 9
May 2007 (the “Trust Deed”) between Shire plc (the “Issuer”) and BNY Corporate
Trustee Services Limited as trustee (the “Trustee”)) upon presentation and
surrender of this Global Bond and to interest at the rate of 2.75 per cent. per
annum on such principal sum paid semi-annually in arrear on 9 May and 9 November
in each year in accordance with the methods of calculation provided for in the
Conditions.
 
The aggregate principal amount from time to time of this Global Bond shall be
that amount not exceeding U.S.$1,100,000,000 as shall be shown by the latest
entry in the fourth column of Schedule A hereto, which shall be completed by or
on behalf of the Principal Paying and Conversion Agent upon exchange of the
whole or a part of the Temporary Global Bond initially representing the Bonds
for a corresponding interest herein or upon the redemption or purchase and
cancellation of Bonds represented hereby or exchanged for Definitive Bonds as
described below.
 
This Global Bond is exchangeable in whole but not in part (free of charge to the
holder) for the Definitive Bonds described below if this Global Bond is held on
behalf of Euroclear or Clearstream, Luxembourg or the Alternative Clearing
System (each as defined under “Notices” below) and any such clearing system is
closed for business for a continuous period of 14 days (other than by reason of
holidays, statutory or otherwise) or announces an intention permanently to cease
business or does in fact do so by such holder giving notice to the Trustee and
the Principal Paying and Conversion Agent.
 
On or after the Exchange Date the holder of this Global Bond may surrender this
Global Bond to or to the order of the Principal Paying and Conversion Agent. In
exchange for this Global Bond, the Issuer shall deliver, or procure the delivery
of, an equal aggregate principal amount of duly executed and authenticated
definitive Bonds (the “Definitive Bonds”) (having attached to them all Coupons
in respect of interest which has not already been paid on this Global Bond),
security printed in accordance with any applicable legal and stock exchange
requirements and in or substantially in the form set out in Schedule 1 to the
Trust Deed. On exchange of this Global Bond, the Issuer will, if the holder so
requests, procure that it is cancelled and returned to the holder together with
any relevant Definitive Bonds.
 
“Exchange Date” means a day falling not less than 60 days after that on which
the notice requiring exchange is given and on which banks are open for business
in the city in which the specified office of the Principal Paying and Conversion
Agent is located.
 

--------------------------------------------------------------------------------


 
Except as otherwise described herein, this Global Bond is subject to the
Conditions and the Trust Deed and, until it is exchanged for Definitive Bonds,
its holder shall be entitled to the same benefits as if it were the holder of
the Definitive Bonds for which it may be exchanged and as if such Definitive
Bonds had been issued on the date of this Global Bond.
 
The Conditions shall be modified with respect to Bonds represented by this
Global Bond by the following provisions:
 
Payments
 
Principal and interest in respect of this Global Bond shall be paid to its
holder against presentation for endorsement and (if no further payment falls to
be made on it) surrender of it to or to the order of the Principal Paying and
Conversion Agent in respect of the Bonds (or to or to the order of such other
Paying and Conversion Agent as shall have been notified to the Bondholders for
this purpose) which shall endorse such payment or cause such payment to be
endorsed in the appropriate Schedule hereto (such endorsement being prima facie
evidence that the payment in question has been made). References in the
Conditions to Coupons and Couponholders shall be construed accordingly. No
person shall however be entitled to receive any payment on this Global Bond
falling due after the Exchange Date, unless exchange of this Global Bond for
Definitive Bonds is improperly withheld or refused by or on behalf of the
Issuer.
 
Notices
 
So long as this Global Bond is held on behalf of Euroclear Bank S.A./N.V.
(“Euroclear”) or Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”) or such other clearing system as shall have been approved by the
Trustee (the “Alternative Clearing System”), notices required to be given to
Bondholders may be given by their being delivered to Euroclear and Clearstream,
Luxembourg or, as the case may be, the Alternative Clearing System, for
communication by it to entitled accountholders rather than by publication as
required by the Conditions. Any such notice shall be deemed to have been given
to the Bondholders on the day after the day on which such notice is delivered to
that clearing system.
 
Prescription
 
Claims against the Issuer in respect of principal or any other amount (not
including interest) payable on presentation of this Global Bond will become void
unless it is presented for payment within a period of ten years from the
appropriate Relevant Date (as defined in Condition 3).
 
Claims in respect of interest payable on an Interest Payment Date on this Global
Bond will become void unless it is presented for payment within a period of five
years from the appropriate Relevant Date.
 
Meetings
 
The holder hereof shall be treated at a meeting of Bondholders as having one
vote in respect of each Bond for which this Global Bond may be exchanged.
 
Purchase and Cancellation
 
Cancellation of any Bond represented by this Global Bond which is required by
the Conditions to be cancelled will be effected by reduction in the principal
amount of this Global Bond on its presentation to or to the order of the
Principal Paying and Conversion Agent for notation in Schedule A. Bonds may only
be purchased by the Issuer or any of its Subsidiaries if (where they should be
cancelled in accordance with the Conditions) they are purchased together with
the right to receive interest therein.
 
Issuer’s Share Settlement Option
 
If the Issuer exercises the Share Settlement Option whilst the Bonds are
represented by the Global Bond, Bondholders must deliver their Share Settlement
Notice to the Paying and Conversion Agent.
 

--------------------------------------------------------------------------------


 
Trustee’s Powers
 
In considering the interests of Bondholders in circumstances where this Global
Bond is held on behalf of any one or more of Euroclear, Clearstream, Luxembourg
and an Alternative Clearing System, the Trustee may, to the extent it considers
it appropriate to do so in the circumstances, (a) have regard to such
information as may have been made available to it by or on behalf of the
relevant clearing system or its operator as to the identity of its
accountholders (either individually or by way of category) with entitlements in
respect of this Global Bond and (b) consider such interests on the basis that
such accountholders were the holder of this Global Bond.
 
Redemption at the option of Bondholders
 
The option of the Bondholders provided for in Condition 6(d) may be exercised by
the holder of this Global Bond giving notice to the Principal Paying and
Conversion Agent within the time limits relating to the deposit of Bonds with a
Paying and Conversion Agent set out in that Condition substantially in the form
of the Put Exercise Notice available from any Paying and Conversion Agent and
stating the principal amount of Bonds in respect of which the option is
exercised and at the same time presenting this Global Bond to the Principal
Paying and Conversion Agent for notation accordingly in Schedule C hereto.
 
Conversion
 
For so long as this Global Bond is held on behalf of any one or more of
Euroclear, Clearstream, Luxembourg or the Alternative Clearing System,
Conversion Rights (as defined in the Conditions) may be exercised as against the
Issuer at any time during the Conversion Period when Conversion Rights are
expressed to be exercisable by the presentation to or to the order of the
Principal Paying and Conversion Agent of this Global Bond for appropriate
notation, together with one or more Conversion Notices duly completed by or on
behalf of a holder of a book-entry interest.
 
This Global Bond shall not be valid or become obligatory for any purpose until
authenticated by or on behalf of the Principal Paying and Conversion Agent.
 
This Global Bond is governed by and shall be construed in accordance with
English law.
 
In witness whereof the Issuer has caused this Global Bond to be signed on its
behalf.
 
Dated: 9 May 2007
 
SHIRE PLC
 
By:
 


 
Authorised Signatory
 
Certificate of Authentication
 
This Global Bond is authenticated by or on behalf of the Principal Paying and
Conversion Agent.
 
THE BANK OF NEW YORK
 
as Principal Paying Agent
 
By:
 


 
Authorised Signatory
 

--------------------------------------------------------------------------------


 
For the purposes of authentication only.
 
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Schedule A
 
Principal Amount of this Global Bond
 
The aggregate principal amount of this Global Bond is as shown by the latest
entry made by or on behalf of the Principal Paying and Conversion Agent in the
fourth column below. Increases in the principal amount of this Global Bond
following exchanges of a part of the Temporary Global Bond for interests in this
Global Bond, and reductions in the principal amount of this Global Bond
following redemption of Bonds, conversion of Bonds, purchase and cancellation of
Bonds or exchange of this Global Bond for Definitive Bonds, are entered in the
second and third columns below.
 
Date
 
Reason for change in the principal amount of this Global Bond1
 
Amount of such change
 
Initial principal amount and principal amount of this Global Bond following such
change
 
Notation made by or on behalf of the Principal Paying and Conversion Agent
(other than in respect of the initial principal amount)
                 
9 May 2007
 
Not applicable
 
Not applicable
 
U.S.$1,100,000,000
 
Not applicable
                                                                               
                                                                               
                                                                               
                                               

 
 
 
 
________________ 
1
State whether increase/reduction following (1) exchange of part of Temporary
Global Bond, (2) redemption of Bonds, (3) conversion of Bonds for Ordinary
Shares, (4) purchase and cancellation of Bonds or (5) exchange for Definitive
Bonds.

 

--------------------------------------------------------------------------------


 
Schedule B
Interest Payments in respect of this Global Bond
 
The following payments of interest in respect of this Global Bond and the Bonds
represented by this Global Bond have been made:
 
Date made
Amount of interest due and payable
Amount of interest paid
Notation made by or on behalf of the Principal Paying and Conversion Agent
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Schedule C
Exercise of Bondholders’ Option
 
The following exercises of the option of the Bondholders provided for in
Condition 6(d) have been made in respect of the stated principal amount of this
Global Bond:
 
Date of Exercise
 
Exercise pursuant to Condition
6(d)
 
Principal amount of this Global Bond in respect of which exercise is made
 
Date on which redemption of such principal amount is due
 
Notation made by or on behalf of the Principal Paying Agent
                 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Schedule 3
Provisions for Meetings of Bondholders
 
 
Interpretation
 
1
In this Schedule:

 
1.1
references to a meeting are to a meeting of Bondholders and include, unless the
context otherwise requires, any adjournment;

 
1.2
“agent” means a holder of a voting certificate or a proxy for a Bondholder;

 
1.3
“block voting instruction” means an instruction issued in accordance with
paragraphs 8 to 14;

 
1.4
“Extraordinary Resolution” means (i) a resolution passed at a meeting duly
convened and held in accordance with this Trust Deed by a majority of at least
75 per cent. of the votes cast, or (ii) in the case of a resolution in writing,
signed by or on behalf of the holders of at least 75 per cent. of the aggregate
principal amount of Bonds then outstanding;

 
1.5
“voting certificate” means a certificate issued in accordance with paragraphs 5,
6, 7 and 14; and

 
1.6
references to persons representing a proportion of the Bonds are to Bondholders
or agents holding or representing in the aggregate at least that proportion in
principal amount of the Bonds for the time being outstanding.

 
 
Powers of meetings
 
2
A meeting shall, subject to the Conditions and without prejudice to any powers
conferred on other persons by this Trust Deed, have power by Extraordinary
Resolution:

 
2.1
to sanction any proposal by the Issuer or the Trustee for any modification,
abrogation, variation or compromise of, or arrangement in respect of, the rights
of the Bondholders and/or the Couponholders against the Issuer, whether or not
those rights arise under this Trust Deed;

 
2.2
to sanction the exchange or substitution for the Bonds of, or the conversion of
the Bonds into, shares, Bonds or other obligations or securities of the Issuer
or any other entity;

 
2.3
to assent to any modification of this Trust Deed, the Bonds or the Coupons
proposed by the Issuer or the Trustee;

 
2.4
to authorise anyone to concur in and do anything necessary to carry out and give
effect to an Extraordinary Resolution;

 
2.5
to give any authority, direction or sanction required to be given by
Extraordinary Resolution;

 
2.6
to appoint any persons (whether Bondholders or not) as a committee or committees
to represent the Bondholders’ interests and to confer on them any powers or
discretions which the Bondholders could themselves exercise by Extraordinary
Resolution;

 
2.7
to approve a proposed new Trustee and to remove a Trustee;

 
2.8
to approve the substitution of any entity for the Issuer (or any previous
substitute) as principal debtor under this Trust Deed; and

 
2.9
to discharge or exonerate the Trustee from any liability in respect of any act
or omission for which it may become responsible under this Trust Deed, the Bonds
or the Coupons

 

--------------------------------------------------------------------------------


 
provided that the special quorum provisions in paragraph 19 shall apply to any
Extraordinary Resolution (a “special quorum resolution”) for the purpose of
sub-paragraph 2.2 or 2.8, any of the other proposals listed in Condition 13(a),
or any amendment to this proviso.
 
Convening a meeting
 
3
The Issuer or the Trustee may at any time convene a meeting. If it receives a
written request by Bondholders holding at least 10 per cent. in principal amount
of the Bonds for the time being outstanding and is indemnified to its
satisfaction against all costs and expenses, the Trustee shall convene a
meeting. Every meeting shall be held at a time and place approved by the
Trustee.

 
4
At least 21 days’ notice (exclusive of the day on which the notice is given and
of the day of the meeting) shall be given to the Bondholders. A copy of the
notice shall be given by the party convening the meeting to the other parties.
The notice shall specify the day, time and place of meeting and, unless the
Trustee otherwise agrees, the nature of the resolutions to be proposed and shall
explain how Bondholders may appoint proxies or representatives, obtain voting
certificates and use block voting instructions and the details of the time
limits applicable.

 
 
Arrangements for voting
 
5
If a holder of a Bond wishes to obtain a voting certificate in respect of it for
a meeting, he must deposit it for that purpose at least 48 hours before the time
fixed for the meeting with a Paying and Conversion Agent or to the order of a
Paying and Conversion Agent with a bank or other depositary nominated by the
Paying and Conversion Agent for the purpose. The Paying and Conversion Agent
shall then issue a voting certificate in respect of it.

 
6
A voting certificate shall:

 
6.1
be a document in the English language;

 
6.2
be dated;

 
6.3
specify the meeting concerned and the serial numbers of the Bonds deposited; and

 
6.4
entitle, and state that it entitles, its bearer to attend and vote at that
meeting in respect of those Bonds.

 
7
Once a Paying and Conversion Agent has issued a voting certificate for a meeting
in respect of a Bond, it shall not release the Bond until either:

 
7.1
the meeting has been concluded; or

 
7.2
the voting certificate has been surrendered to the Paying and Conversion Agent.

 
8
If a holder of a Bond wishes the votes attributable to it to be included in a
block voting instruction for a meeting, then, at least 48 hours before the time
fixed for the meeting, (i) he must deposit the Bond for that purpose with a
Paying and Conversion Agent or to the order of a Paying and Conversion Agent
with a bank or other depositary nominated by the Paying and Conversion Agent for
the purpose and (ii) he or a duly authorised person on his behalf must direct
the Paying and Conversion Agent how those votes are to be cast. The Paying and
Conversion Agent shall issue a block voting instruction in respect of the votes
attributable to all Bonds so deposited.

 
9
A block voting instruction shall:

 
9.1
be a document in the English language;

 
9.2
be dated;

 

--------------------------------------------------------------------------------


 
9.3
specify the meeting concerned;

 
9.4
list the total number and serial numbers of the Bonds deposited, distinguishing
with regard to each resolution between those voting for and those voting against
it;

 
9.5
certify that such list is in accordance with Bonds deposited and directions
received as provided in paragraphs 8, 11 and 14; and

 
9.6
appoint a named person (a “proxy”) to vote at that meeting in respect of those
Bonds and in accordance with that list.

 
A proxy need not be a Bondholder.
 
10
Once a Paying and Conversion Agent has issued a block voting instruction for a
meeting in respect of the votes attributable to any Bonds:

 
10.1
it shall not release the Bonds, except as provided in paragraph 11, until the
meeting has been concluded; and

 
10.2
the directions to which it gives effect may not be revoked or altered during the
48 hours before the time fixed for the meeting.

 
11
If the receipt for a Bond deposited with a Paying and Conversion Agent in
accordance with paragraph 8 is surrendered to the Paying and Conversion Agent at
least 48 hours before the time fixed for the meeting, the Paying and Conversion
Agent shall release the Bond and exclude the votes attributable to it from the
block voting instruction.

 
12
Each block voting instruction shall be deposited at least 24 hours before the
time fixed for the meeting at such place as the Trustee shall designate or
approve, and in default it shall not be valid unless the chairman of the meeting
decides otherwise before the meeting proceeds to business. If the Trustee
requires, a notarially certified copy of each block voting instruction shall be
produced by the proxy at the meeting but the Trustee need not investigate or be
concerned with the validity of the proxy’s appointment.

 
13
A vote cast in accordance with a block voting instruction shall be valid even if
it or any of the Bondholders’ instructions pursuant to which it was executed has
previously been revoked or amended, unless written intimation of such revocation
or amendment is received from the relevant Paying and Conversion Agent by the
Issuer or the Trustee at its registered office or by the chairman of the meeting
in each case at least 24 hours before the time fixed for the meeting.

 
14
No Bond may be deposited with or to the order of a Paying and Conversion Agent
at the same time for the purposes of both paragraph 5 and paragraph 8 for the
same meeting.

 
Chairman
 
15
The chairman of a meeting shall be such person as the Trustee may nominate in
writing, but if no such nomination is made or if the person nominated is not
present within 15 minutes after the time fixed for the meeting the Bondholders
or agents present shall choose one of their number to be chairman, failing which
the Issuer may appoint a chairman.

 
16
The chairman may, but need not, be a Bondholder or agent. The chairman of an
adjourned meeting need not be the same person as the chairman of the original
meeting.

 
Attendance
 
17
The following may attend and speak at a meeting:

 
17.1
Bondholders and agents;

 

--------------------------------------------------------------------------------


 
17.2
the chairman;

 
17.3
the Issuer and the Trustee (through their respective representatives) and their
respective financial and legal advisers; and

 
17.4
any other person with the prior written consent of the Trustee or the Issuer.

 
No-one else may attend or speak.
 
 
Quorum and Adjournment
 
18
No business (except choosing a chairman) shall be transacted at a meeting unless
a quorum is present at the commencement of business. If a quorum is not present
within 15 minutes from the time initially fixed for the meeting, it shall, if
convened on the requisition of Bondholders or if the Issuer and the Trustee
agree, be dissolved. In any other case it shall be adjourned until such date,
not less than 14 nor more than 42 days later, and time and place as the chairman
may decide. If a quorum is not present within 15 minutes from the time fixed for
a meeting so adjourned, the meeting shall be dissolved.

 
19
One or more Bondholders or agents present in person shall be a quorum:

 
19.1
in the cases marked “No minimum proportion” in the table below, whatever the
proportion of the Bonds which they represent; and

 
19.2
in any other case, only if they represent the proportion of the Bonds shown by
the table below.

 
Column 1
Column 2
Column 3
Purpose of meeting
Any meeting except one referred to in column 3
Meeting previously adjourned through want of a quorum
Required proportion
Required proportion
To pass a special quorum resolution
Two-thirds
One-half
To pass any other Extraordinary Resolution
A clear majority
No minimum proportion
Any other purpose
10 per cent.
No minimum proportion



 
20
The chairman may with the consent of (and shall if directed by) a meeting
adjourn the meeting from time to time and from place to place. Only business
which could have been transacted at the original meeting may be transacted at a
meeting adjourned in accordance with this paragraph or paragraph 18.

 
21
At least 10 days’ notice of a meeting adjourned through want of a quorum shall
be given in the same manner as for an original meeting and that notice shall
state the quorum required at the adjourned meeting. No notice need, however,
otherwise be given of an adjourned meeting.

 
Voting
 
22
Each question submitted to a meeting shall be decided by a show of hands unless
a poll is (before, or on the declaration of the result of, the show of hands)
demanded by the chairman, the Issuer, the Trustee or one or more persons
representing 2 per cent. of the Bonds.

 

--------------------------------------------------------------------------------


 
23
Unless a poll is demanded a declaration by the chairman that a resolution has or
has not been passed shall be conclusive evidence of the fact without proof of
the number or proportion of the votes cast in favour of or against it.

 
24
If a poll is demanded, it shall be taken in such manner and (subject as provided
below) either at once or after such adjournment as the chairman directs. The
result of the poll shall be deemed to be the resolution of the meeting at which
it was demanded as at the date it was taken. A demand for a poll shall not
prevent the meeting continuing for the transaction of business other than the
question on which it has been demanded.

 
25
A poll demanded on the election of a chairman or on a question of adjournment
shall be taken at once.

 
26
On a show of hands every person who is present in person and who produces a Bond
or a voting certificate or is a proxy has one vote. On a poll every such person
has one vote for each U.S.$1,000 in principal amount of Bonds so produced or
represented by the voting certificate so produced or for which he is a proxy or
representative. Without prejudice to the obligations of proxies, a person
entitled to more than one vote need not use them all or cast them all in the
same way.

 
27
In case of equality of votes the chairman shall both on a show of hands and on a
poll have a casting vote in addition to any other votes which he may have.

 
Effect and Publication of an Extraordinary Resolution
 
28
An Extraordinary Resolution shall be binding on all the Bondholders, whether or
not present at the meeting, and on all the Couponholders and each of them shall
be bound to give effect to it accordingly. The passing of such a resolution
shall be conclusive evidence that the circumstances justify its being passed.
The Issuer shall give notice of the passing of an Extraordinary Resolution to
Bondholders within 14 days but failure to do so shall not invalidate the
resolution.

 
Minutes
 
29
Minutes shall be made of all resolutions and proceedings at every meeting and,
if purporting to be signed by the chairman of that meeting or of the next
succeeding meeting, shall be conclusive evidence of the matters in them. Until
the contrary is proved every meeting for which minutes have been so made and
signed shall be deemed to have been duly convened and held and all resolutions
passed or proceedings transacted at it to have been duly passed and transacted.

 
Trustee’s Power to Prescribe Regulations
 
30
Subject to all other provisions in this Trust Deed the Trustee may without the
consent of the Bondholders prescribe such further regulations regarding the
holding of meetings and attendance and voting at them as it in its sole
discretion determines including (without limitation) such requirements as the
Trustee thinks reasonable to satisfy itself that the persons who purport to make
any requisition in accordance with this Trust Deed are entitled to do so and as
to the form of voting certificates or block voting instructions so as to satisfy
itself that persons who purport to attend or vote at a meeting are entitled to
do so.

 
 

--------------------------------------------------------------------------------


 
This Trust Deed is delivered on the date stated at the beginning.
 


 
 
SHIRE PLC
 
By:
 


ANGUS RUSSELL

--------------------------------------------------------------------------------

Director




TATJANA MAY

--------------------------------------------------------------------------------

Director/Company Secretary


 


 
EXECUTED AS A DEED BY BNY CORPORATE TRUSTEE SERVICES LIMITED
 
By:
 
AMAKA ONYEKWELU
 
PETER MALCOLM

--------------------------------------------------------------------------------

in the presence of:
 
DANIEL GILES
 


 


 

--------------------------------------------------------------------------------